EXECUTION VERSION
SECOND AMENDMENT TO FINANCING AGREEMENT
This SECOND AMENDMENT TO FINANCING AGREEMENT (this “Amendment”) is made and
entered into as of July 31, 2020 by and among EF SPV, Ltd., an exempted company
incorporated with limited liability under the laws of the Cayman Islands (the
“Borrower”), Elevate Credit, Inc., a Delaware corporation (“Elevate Credit”), as
a Guarantor, the other Guarantors party hereto (such Guarantors, collectively
with Elevate Credit and the Borrower, the “Credit Parties”) and Victory Park
Management, LLC, as administrative agent and collateral agent for the Lenders
and the Holders (in such capacity, the “Agent”). Capitalized terms used and not
otherwise defined herein shall have the respective meanings ascribed to them in
the Financing Agreement or if not defined therein, in the Security Agreement.
WHEREAS, the Guarantors, Elevate Credit, the Borrower, the Lenders and the Agent
are parties to that certain Financing Agreement dated as of February 7, 2019 (as
amended by that certain First Amendment to Financing Agreement, entered into as
of August 1, 2019, by and among the Credit Parties, the Agent and the Lenders,
and as may be further amended, restated, supplemented or otherwise modified from
time to time, the “Financing Agreement”); and
WHEREAS, the Credit Parties and the Agent desire to amend certain provisions of
the Financing Agreement on the terms set forth herein.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.    Amendments to Financing Agreement. Effective as of the date hereof, the
Financing Agreement is hereby amended as set forth in Exhibit A hereto, with
text marked in underline indicating additions and text marked in strikethrough
indicating deletions thereto.
2.    Conditions Precedent. This Amendment shall become effective upon the
satisfaction in full of each of the following conditions:
(a)    the Borrower shall have executed and delivered, or caused to be
delivered, to the Agent evidence satisfactory to the Agent that the Borrower
shall pay to the Agent on the date hereof all fees and other amounts due and
owing thereon under this Amendment and the other Transaction Documents;
(b)    the representations and warranties of the Credit Parties contained herein
and in the Financing Agreement shall be true and correct except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall be true and correct as of
such earlier date; and
(c)    no Event of Default shall have occurred and be continuing or would result
from the transaction contemplated hereby.
US_142978223v5

--------------------------------------------------------------------------------



3.    General Release. In consideration of the Agent’s agreements contained in
this Amendment, each Credit Party hereby irrevocably releases and forever
discharge the Lenders, the Holders and the Agent and their affiliates,
subsidiaries, successors, assigns, directors, officers, employees, agents,
consultants, attorneys, managers, investment managers, principles and portfolio
companies (each, a “Released Person”) of and from any and all claims, suits,
actions, investigations, proceedings or demands, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute
or common law of any kind or character, known or unknown, which such Credit
Party ever had or now has against Agent, any Lender, any Holder or any other
Released Person which relates, directly or indirectly, to any acts or omissions
of Agent, any Lender, any Holder or any other Released Person relating to the
Financing Agreement or any other Transaction Document on or prior to the date
hereof.
4.    Representations and Warranties of the Credit Parties. To induce the Agent
to execute and deliver this Amendment, each Credit Party represents, warrants
and covenants that:
(a)    The execution, delivery and performance by each Credit Party of this
Amendment and all documents and instruments delivered in connection herewith
have been duly authorized by all necessary action required on its part, and this
Amendment and all documents and instruments delivered in connection herewith are
legal, valid and binding obligations of such Credit Party enforceable against
such Credit Party in accordance with its terms except as such enforceability may
be limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
(b)    Each of the representations and warranties set forth in the Transaction
Documents is true and correct on and as of the date hereof as if made on the
date hereof, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall be true and correct as of such earlier date, and each of the agreements
and covenants in the Transaction Documents is hereby reaffirmed with the same
force and effect as if each were separately stated herein and made as of the
date hereof.
(c)    Neither the execution, delivery and performance of this Amendment nor the
consummation of the transactions contemplated hereby or thereby does or shall
(i) result in a violation of any Credit Party’s certificate of incorporation,
certificate of formation, bylaws, limited liability company agreement or other
governing documents, or the terms of any Capital Stock or other Equity Interests
of any Credit Party; (ii) conflict with, or constitute a breach or default (or
an event which, with notice or lapse of time or both, would become a breach or
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
any Credit Party is a party; (iii) result in any “price reset” or other material
change in or other modification to the terms of any Indebtedness, Equity
Interests or other securities of any Credit Party; or (iv) result in a violation
of any law, rule, regulation, order, judgment or decree.
    2



--------------------------------------------------------------------------------



(d)    No Event of Default has occurred or is continuing under this Amendment or
any other Transaction Document.
5.    Ratification of Liability. Each Credit Party, as debtor, grantor, pledgor,
guarantor, assignor, or in other similar capacity in which such party grants
liens or security interests in its properties or otherwise acts as an
accommodation party or guarantor, as the case may be, under the Transaction
Documents, hereby ratifies and reaffirms all of its payment and performance
obligations and obligations to indemnify, contingent or otherwise, under each
Transaction Document to which such party is a party, and each such party hereby
ratifies and reaffirms its grant of liens on or security interests in its
properties pursuant to such Transaction Documents to which it is a party as
security for the obligations under or with respect to the Financing Agreement,
the Notes and the other Transaction Documents, and confirms and agrees that such
liens and security interests hereafter secure all of the obligations under the
Transaction Documents, including, without limitation, all additional obligations
hereafter arising or incurred pursuant to or in connection with this Amendment
or any Transaction Document. Each Credit Party further agrees and reaffirms that
the Transaction Documents to which it is a party now apply to all obligations as
modified hereby (including, without limitation, all additional obligations
hereafter arising or incurred pursuant to or in connection with this Amendment
or any Transaction Document). Each such party (a) further acknowledges receipt
of a copy of this Amendment and all other agreements, documents, and instruments
executed or delivered in connection herewith, (b) consents to the terms and
conditions of same, and (c) agrees and acknowledges that each of the Transaction
Documents, as modified hereby, remains in full force and effect and is hereby
ratified and confirmed. Except as expressly provided herein, the execution of
this Amendment shall not operate as a waiver of any right, power or remedy of
any Lender, any Holder or the Agent, nor constitute a waiver of any provision of
any of the Transaction Documents nor constitute a novation of any of the
obligations under the Transaction Documents.
6.    Reference to and Effect Upon the Transaction Documents.
(a)    Except as specifically amended hereby, all terms, conditions, covenants,
representations and warranties contained in the Transaction Documents, and all
rights of the Lenders, the Holders and the Agent and all of the obligations
under the Transaction Documents, shall remain in full force and effect,
including, but not limited to, the right of first refusal in favor of Agent and
its designees set forth in Section 8.19 of the Financing Agreement. Each Credit
Party hereby confirms that the Transaction Documents are in full force and
effect, and that no Credit Party has any right of setoff, recoupment or other
offset or any defense, claim or counterclaim with respect to any Transaction
Document or the Credit Parties’ obligations thereunder.
(b)    Except as expressly set forth herein, the execution, delivery and
effectiveness of this Amendment and any consents or waivers set forth herein
shall not directly or indirectly: (i) create any obligation to make any further
loans or to defer any enforcement action after the occurrence of any Event of
Default; (ii) constitute a consent or waiver of any past, present or future
violations of any Transaction Document; (iii)
    3



--------------------------------------------------------------------------------



amend, modify or operate as a waiver of any provision of any Transaction
Document or any right, power or remedy of any Lender, any Holder or the Agent or
(iv) constitute a course of dealing or other basis for altering any obligations
under the Transaction Documents or any other contract or instrument. Except as
expressly set forth herein, each Lender, each Holder and the Agent reserve all
of their rights, powers, and remedies under the Transaction Documents and
applicable law. All of the provisions of the Transaction Documents, including,
without limitation, the time of the essence provisions, are hereby reiterated,
and if ever waived previously, are hereby reinstated.
(c)    From and after the date hereof, (i) the term “Agreement” in the Financing
Agreement, and all references to the Financing Agreement in any Transaction
Document shall mean the Financing Agreement, as amended by this Amendment and
(ii) the term “Transaction Documents” defined in the Financing Agreement shall
include, without limitation, this Amendment and any agreements, instruments and
other documents executed or delivered in connection herewith.
7.    Costs and Expenses. In addition to, and not in lieu of, the terms of the
Transaction Documents relating to the reimbursement of the Lenders’, the
Holders’ and the Agent’s fees and expenses, the Credit Parties shall reimburse
each Lender, each Holder and the Agent, as the case may be, promptly on demand
for all fees, costs, charges and expenses, including the fees, costs and
expenses of counsel and other expenses incurred in connection with this
Amendment.
8.    Governing Law; Jurisdiction. All questions concerning the construction,
validity, enforcement and interpretation of this Amendment shall be governed by
the internal laws of the State of New York, without giving effect to its
conflicts of law principles other than §5-1401 and 5-1402 of the New York
General Obligations Law. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in New York, New York for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Amendment and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AMENDMENT OR ANY TRANSACTIONS CONTEMPLATED HEREBY.
    4



--------------------------------------------------------------------------------



9.    No Strict Construction. The language used in this Amendment will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
10.    Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Signatures of the parties hereto
transmitted by facsimile or by electronic media or similar means shall be deemed
to be their original signature for all purposes.
11.    Severability. The invalidity, illegality, or unenforceability of any
provision in or obligation under this Amendment in any jurisdiction shall not
affect or impair the validity, legality, or enforceability of the remaining
provisions or obligations under this Amendment or of such provision or
obligation in any other jurisdiction. If feasible, any such offending provision
shall be deemed modified to be within the limits of enforceability or validity;
provided that if the offending provision cannot be so modified, it shall be
stricken and all other provisions of this Amendment in all other respects shall
remain valid and enforceable.
12.    Further Assurances. The parties hereto shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Amendment and the consummation of the
transactions contemplated hereby.
13.    Headings. The headings of this Amendment are for convenience of reference
and shall not form part of, or affect the interpretation of, this Amendment.
14.    Limited Recourse and Non-Petition.
(a)    The Secured Parties shall have recourse only to the proceeds of the
realization of Collateral once the proceeds have been applied in accordance with
the terms of the Security Agreement (the "Net Proceeds"). If the Net Proceeds
are insufficient to discharge all payments which, but for the effect of this
clause, would then be due (the "Amounts Due"), the obligation of the Borrower
shall be limited to the amounts available from the Net Proceeds and no debt
shall be owed to the Secured Parties by the Borrower for any further sum. The
Secured Parties shall not take any action or commence any proceedings against
the Borrower to recover any amounts due and payable by the Borrower under the
Financing Agreement except as expressly permitted by the provisions of the
Financing Agreement. The Secured Parties shall not take any action or commence
any proceedings or petition a court for the liquidation of the Borrower, nor
enter into any arrangement, reorganization or insolvency proceedings in relation
to the Borrower whether under the laws of the Cayman Islands or other applicable
bankruptcy laws until after the later to occur of the payment of all of the
Amounts Due or the application of all of the Net Proceeds.
(b)    The Secured Parties hereby acknowledge and agree that the Borrower’s
obligations under the Transaction Documents are solely the corporate obligations
of the Borrower, and that the Secured Parties shall not have any recourse
against any of the directors, officers or
    5



--------------------------------------------------------------------------------



employees of the Borrower for any claims, losses, damages, liabilities,
indemnities or other obligations whatsoever in connection with any transactions
contemplated by the Transaction Documents.
[Remainder of Page Intentionally Left Blank; Signature Pages Follows]




    6




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each party has caused its signature page to this Amendment
to be duly executed as of the date first written above.


BORROWER:


EF SPV, LTD., an exempted company incorporated with limited liability under the
laws of the Cayman Islands, as Borrower






By:    /s/ Andrew Dean    
Name:    Andrew Dean
Title:    Director




GUARANTORS:


ELEVATE CREDIT, INC., a Delaware corporation


By:    /s/ Jason Harvison    
Name: Jason Harvison
Title: Chief Executive Officer


[SIGNATURE PAGES CONTINUE]














    [Signature Page to Second Amendment to Financing Agreement (FinWise)]

--------------------------------------------------------------------------------





GUARANTORS (CONT.), EACH AS AN “ELEVATE CREDIT SUBSIDIARY”:


ELASTIC FINANCIAL, LLC
ELEVATE DECISION SCIENCES, LLC
RISE CREDIT, LLC
FINANCIAL EDUCATION, LLC
ELEVATE CREDIT SERVICE, LLC
RISE SPV, LLC
EF FINANCIAL, LLC
EC FINANCIAL, LLC
ELEVATE COLLECTIONS, LLC


By: Elevate Credit, Inc., as Sole Member of each of the above-named entities


By:    /s/ Jason Harvison    
Name: Jason Harvison
Title:     President


RISE Credit Service of Ohio, LLC
RISE Credit Service of Texas, LLC


By: RISE Credit, LLC, as Sole Member of each of the above-named entities
By: Elevate Credit, Inc., as its Sole Member


By:    /s/ Jason Harvison    
Name: Jason Harvison
Title:     President


[SIGNATURE PAGES CONTINUE]




    [Signature Page to Second Amendment to Financing Agreement (FinWise)]

--------------------------------------------------------------------------------



Rise Financial, LLC
RISE Credit of Alabama, LLC
RISE Credit of Arizona, LLC
RISE Credit of California, LLC
RISE Credit of Colorado, LLC
RISE Credit of Delaware, LLC
RISE Credit of Florida, LLC
RISE Credit of Georgia, LLC
RISE Credit of Idaho, LLC
RISE Credit of Illinois, LLC
RISE Credit of Kansas, LLC
RISE Credit of Louisiana, LLC
RISE Credit of Mississippi, LLC
RISE Credit of Missouri, LLC
RISE Credit of Nebraska, LLC
RISE Credit of Nevada, LLC
RISE Credit of North Dakota, LLC
RISE Credit of Oklahoma, LLC
RISE Credit of South Carolina, LLC
RISE Credit of South Dakota, LLC
RISE Credit of Texas, LLC
RISE Credit of Tennessee, LLC
RISE Credit of Utah, LLC
RISE Credit of Virginia, LLC

By: RISE SPV, LLC, as Sole Member of each of the above-named entities
By: Elevate Credit, Inc., as its Sole Member




By:    /s/ Jason Harvison    
Name: Jason Harvison
Title:     President

[SIGNATURE PAGES CONTINUE]








    [Signature Page to Second Amendment to Financing Agreement (FinWise)]

--------------------------------------------------------------------------------



ELASTIC LOUISVILLE, LLC
ELEVATE ADMIN, LLC
ELASTIC MARKETING, LLC

By: Elastic Financial, LLC, as Sole Member of each of the above-named entities
By: Elevate Credit, Inc., as its Sole Member




By:    /s/ Jason Harvison    
Name: Jason Harvison
Title:     President




EF MARKETING, LLC
By: EF Financial, LLC, as its Sole Member
By: Elevate Credit, Inc., as its Sole Member


By:    /s/ Jason Harvison    
Name: Jason Harvison
Title:     Chief Executive Officer




EC MARKETING, LLC
By: EC Financial, LLC, as its Sole Member
By: Elevate Credit, Inc., as its Sole Member


By:    /s/ Jason Harvison    
Name: Jason Harvison
Title:     Chief Executive Officer






[SIGNATURE PAGES CONTINUE]








    [Signature Page to Second Amendment to Financing Agreement (FinWise)]

--------------------------------------------------------------------------------



AGENT:


VICTORY PARK MANAGEMENT, LLC




By:    /s/ Scott R. Zemnick                    
Name:     Scott R. Zemnick
Title:     Authorized Signatory


LENDERS:


VPC INVESTOR FUND B, LLC


By:     VPC Investor Fund GP B, L.P.
Its:     Managing Member


By:     VPC Investor Fund UGP B, LLC
Its:     General Partner




By:    /s/ Scott R. Zemnick                    
Name:    Scott R. Zemnick
Title:    General Counsel


VPC SPECIAL OPPORTUNITIES FUND III ONSHORE, L.P.


By:     VPC Special Opportunities Fund III GP, L.P.
Its:       General Partner


By:      VPC Special Opportunities III UGP, LLC
Its:       General Partner


By:    /s/ Scott R. Zemnick                    
Name:    Scott R. Zemnick
Title:    General Counsel




[SIGNATURE PAGES CONTINUE]






    [Signature Page to Second Amendment to Financing Agreement (FinWise)]

--------------------------------------------------------------------------------



LENDERS (CON’T.):


VPC ONSHORE SPECIALTY FINANCE FUND II, L.P.


By:     VPC Specialty Finance Fund GP II, L.P.
Its:     General Partner


By:     VPC Specialty Finance Fund UGP II, LLC
Its:     General Partner




By:    /s/ Scott R. Zemnick                    
Name:    Scott R. Zemnick
Title:    General Counsel


VPC INVESTOR FUND B II, LLC


By:     VPC Investor Fund GP B II, L.P.
Its:     Managing Member


By:     VPC Investor Fund UGP B II, LLC
Its:     General Partner




By:    /s/ Scott R. Zemnick                    
Name:    Scott R. Zemnick
Title: General Counsel


VPC INVESTOR FUND C, L.P.


By:     VPC Investor Fund GP C, L.P.
Its:     General Partner


By:     VPC Investor Fund UGP C, LLC
Its:     General Partner




By:    /s/ Scott R. Zemnick                    
Name:    Scott R. Zemnick
Title:    General Counsel


[SIGNATURE PAGES CONTINUE]


    [Signature Page to Second Amendment to Financing Agreement (FinWise)]

--------------------------------------------------------------------------------



LENDERS (CON’T.):


VPC INVESTOR FUND G-1, L.P.


By:     VPC Investor Fund GP G, L.P.
Its:     General Partner


By:     VPC Investor Fund UGP G, LLC
Its:     General Partner




By:    /s/ Scott R. Zemnick                    
Name:    Scott R. Zemnick
Title:    General Counsel






VPC SPECIALTY LENDING FUND (NE), LTD.
 


By:     Victory Park Capital Advisors, LLC
Its:     Investment Manager (pursuant to powers of attorney granted in the
Investment Management Agreement)




By:    /s/ Scott R. Zemnick                    
Name:    Scott R. Zemnick
Title:    General Counsel




[SIGNATURE PAGES CONTINUE]




    [Signature Page to Second Amendment to Financing Agreement (FinWise)]

--------------------------------------------------------------------------------



VPC SPECIALTY LENDING INVESTMENTS INTERMEDIATE, L.P.


By:    VPC Specialty Lending Investments Intermediate GP, LLC
Its:    General Partner


By:     Victory Park Management, LLC
Its:    Manager




By:    /s/ Scott R. Zemnick                    
Name:    Scott R. Zemnick
Title:    Manager


VPC OFFSHORE UNLEVERAGED PRIVATE DEBT FUND, L.P.


By:     VPC Private Debt Fund GP, L.P.
Its:     General Partner


By:     VPC UGP, LLC
Its:     General Partner




By:    /s/ Scott R. Zemnick                    
Name:    Scott R. Zemnick
Title:    General Counsel




    [Signature Page to Second Amendment to Financing Agreement (FinWise)]


--------------------------------------------------------------------------------



Exhibit A
AMENDMENT TO THE FINANCING AGREEMENT
(see attached)



--------------------------------------------------------------------------------






FINANCING AGREEMENT
Dated as of February 7, 2019


by and among


EF SPV, LTD., as the Borrower (the “Borrower”),


THE GUARANTORS FROM TIME TO TIME PARTY HERETO,


THE LENDERS PARTY HERETO
and


VICTORY PARK MANAGEMENT, LLC
as Agent
______________________________________________________________________________
$150,000,000250,000,000 SENIOR SECURED TERM NOTES
______________________________________________________________________________








--------------------------------------------------------------------------------











TABLE OF CONTENTS




Page

Article1DEFINITIONS; CERTAIN TERMS2Section1.1Definitions2Section1.2Terms
Generally
2526
Section1.3Accounting and Other Terms26Article2BORROWER’S AUTHORIZATION OF
ISSUE26Section2.1Senior Secured Term Notes26Section2.2Interest
2728
Section2.3Redemptions and Payments29Section2.4Payments32Section2.5Dispute
Resolution33Section2.6Taxes33Section2.7Reissuance35Section2.8Register
3536
Section2.9Maintenance of Register36Section2.10Monthly Maintenance
Fee36Article3CLOSING36Section3.1Initial Closing36Section3.2Subsequent
Closings37Article4INTENTIONALLY OMITTED
3738
Article5CONDITIONS TO CLOSING AND EACH LENDER’S OBLIGATION TO PURCHASE
3738
Section5.1Closing
3738
Section5.2Subsequent Closings40Article6Intentionally Omitted41Article7CREDIT
PARTIES’ REPRESENTATIONS AND WARRANTIES41Section7.1Organization and
Qualification41Section7.2Authorization; Enforcement;
Validity42Section7.3Issuance of Notes42

1
US_142974558

--------------------------------------------------------------------------------




Section7.4No Conflicts42Section7.5Consents
4243
Section7.6Subsidiary Rights43Section7.7Equity
Capitalization43Section7.8Indebtedness and Other Contracts44Section7.9Off
Balance Sheet Arrangements44Section7.10Ranking of
Notes44Section7.11Title44Section7.12Intellectual Property
Rights44Section7.13Creation, Perfection, and Priority of
Liens45Section7.14Absence of Certain Changes; Insolvency45Section7.15Absence of
Proceedings
4546
Section7.16No Undisclosed Events, Liabilities, Developments or
Circumstances46Section7.17No Disagreements with Accountants and
Lawyers46Section7.18Placement Agent’s
Fees.46Section7.19Reserved.46Section7.20Tax Status46Section7.21Transfer
Taxes47Section7.22Conduct of Business; Compliance with Laws; Regulatory
Permits47Section7.23Foreign Corrupt Practices
4748
Section7.24Reserved48Section7.25Environmental Laws48Section7.26Margin
Stock48Section7.27ERISA48Section7.28Investment Company49Section7.29U.S. Real
Property Holding Corporation49Section7.30Internal Accounting and Disclosure
Controls49Section7.31Reserved49Section7.32Transactions With
Affiliates49Section7.33Acknowledgment Regarding Holders’ Purchase of Notes
4950
Section7.34Reserved50Section7.35Insurance50Section7.36Full
Disclosure50Section7.37Employee Relations50Section7.38Certain Other
Representations and Warranties
5051
Section7.39Patriot Act51Section7.40Material
Contracts51Article8COVENANTS51Section8.1Financial
Covenants51Section8.2Deliveries
5253

2
US_142974558

--------------------------------------------------------------------------------




Section8.3Notices54Section8.4Rank56Section8.5Incurrence of
Indebtedness56Section8.6Existence of Liens
5657
Section8.7Restricted Payments
5657
Section8.8Mergers; Acquisitions; Asset Sales58Section8.9No Further Negative
Pledges58Section8.10Affiliate Transactions
5859
Section8.11Insurance.59Section8.12Corporate Existence and Maintenance of
Properties60Section8.13Non-circumvention60Section8.14Change in Business; Change
in Accounting; Elevate Credit60Section8.15U.S. Real Property Holding
Corporation61Section8.16Compliance with Laws61Section8.17Additional
Collateral61Section8.18Audit Rights; Field Exams; Appraisals; Meetings; Books
and Records
6162
Section8.19Additional Issuances of Debt Securities; Right of First Refusal on
New Indebtedness
6263
Section8.20Post-Closing Obligations.63Section8.21Use of Proceeds
6364
Section8.22Fees, Costs and Expenses
6364
Section8.23Modification of Organizational Documents and Certain
Documents64Section8.24Joinder64Section8.25Investments65Section8.26Further
Assurances.
6566
Section8.27Backup Servicer66Section8.28Claims Escrow Account66Article9CROSS
GUARANTY
6667
Section9.1Cross-Guaranty
6667
Section9.2Waivers by Guarantors67Section9.3Benefit of Guaranty67Section9.4Waiver
of Subrogation, Etc
6768
Section9.5Election of Remedies
6768
Section9.6Limitation68Section9.7Contribution with Respect to Guaranty
Obligations.
6869
Section9.8Liability Cumulative69Section9.9Stay of Acceleration
6970
Section9.10Benefit to Credit Parties
6970
Section9.11Indemnity
6970
Section9.12Reinstatement70

3
US_142974558

--------------------------------------------------------------------------------




Section9.13Guarantor Intent70Section9.14General70Article10RIGHTS UPON EVENT OF
DEFAULT
7071
Section10.1Event of Default
7071
Section10.2Termination of Commitments and Acceleration Right
7374
Section10.3Consultation Rights
7475
Section10.4Other Remedies
7475
Section10.5Application of Proceeds75Article11[Reserved]
7576
Article12AGENCY PROVISIONS76Section12.1Appointment76Section12.2Binding
Effect77Section12.3Use of Discretion77Section12.4Delegation of
Duties78Section12.5Exculpatory Provisions78Section12.6Reliance by
Agent78Section12.7Notices of Default79Section12.8Non Reliance on the Agent and
Other Holders
7980
Section12.9Indemnification80Section12.10The Agent in Its Individual
Capacity80Section12.11Resignation of the Agent; Successor Agent
8081
Section12.12Reimbursement by Holders and
Lenders81Section12.13Withholding81Section12.14Release of Collateral or
Guarantors
8182
Article13MISCELLANEOUS82Section13.1Payment of Expenses82Section13.2Governing
Law; Jurisdiction; Jury Trial83Section13.3Counterparts
8384
Section13.4Headings
8384
Section13.5Severability84Section13.6Entire Agreement;
Amendments84Section13.7Notices
8485
Section13.8Successors and Assigns; Participants86Section13.9No Third Party
Beneficiaries88Section13.10Survival88Section13.11Further
Assurances88Section13.12Indemnification88

4
US_142974558

--------------------------------------------------------------------------------




Section13.13No Strict Construction
8990
Section13.14Waiver
8990
Section13.15Payment Set Aside
8990
Section13.16Independent Nature of the Lenders’ and the Holders’ Obligations and
Rights90Section13.17Set-off; Sharing of Payments90Section13.18Limited Recourse
and Non-Petition91Section13.19Creditor Debtor Relationship92





EXHIBITS
Exhibit A    Form of Senior Secured Term Note
Exhibit B    Form of Pledge and Security Agreement
Exhibit C    Form of Secretary’s Certificate
Exhibit D    Form of Officer’s Certificate
Exhibit E    Form of Compliance Certificate
Exhibit F    Form of Notice of Purchase and Sale
Exhibit G    Form of Joinder Agreement
Exhibit H    Index of Closing Documents
Exhibit I    Form of US Tax Compliance Certificate


SCHEDULES
Schedule 1.1        Program Guidelines
Schedule 7.1        Subsidiaries
Schedule 7.5        Consents
Schedule 7.7        Equity Capitalization
Schedule 7.8        Indebtedness and Other Contracts
Schedule 7.12        Intellectual Property Rights
Schedule 7.14        Absence of Certain Changes; Insolvency
Schedule 7.22        Conduct of Business; Compliance with Laws; Regulatory
Permits
Schedule 7.27        ERISA
Schedule 7.32        Transactions with Affiliates
Schedule 7.40        Material Contracts
Schedule 8.3(d)    Notice of Certain Proceedings as of Second Amendment
Effective Date
Schedule 8.25        Existing Investments


5
US_142974558


--------------------------------------------------------------------------------



FINANCING AGREEMENT
This FINANCING AGREEMENT (as modified, amended, extended, restated, amended and
restated and/or supplemented from time to time, this “Agreement”), dated as of
February 7, 2019 is being entered into by and among (a) EF SPV, Ltd., an
exempted company incorporated with limited liability under the laws of the
Cayman Islands (the “Borrower”), (b) Elevate Credit, Inc., a Delaware
corporation as a Guarantor (as defined herein) and the other Guarantors from
time to time party hereto, (c) the lenders listed on the Schedule of Lenders
attached hereto (each individually, a “Lender” and collectively, the “Lenders”)
and (d) Victory Park Management, LLC, as administrative agent and collateral
agent (the “Agent”) for the Lenders and the Holders (as defined herein).
RECITALS
WHEREAS, each Lender has agreed to purchase, and the Borrower has agreed to
sell, upon the terms and conditions stated in this Agreement, that principal
amount of senior secured term notes, in substantially the form attached hereto
as Exhibit A, as set forth opposite each such Lender’s name in the Schedule of
Lenders attached hereto;
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Borrower, the Guarantors and the Agent on behalf of the Holders and Lenders
are executing and delivering a Pledge and Security Agreement, substantially in
the form attached thereto as Exhibit B (as modified, amended, extended,
restated, amended and restated and/or supplemented from time to time, the
“Security Agreement”), pursuant to which substantially all of the assets of the
Borrower and the Guarantors are pledged as Collateral to secure the Obligations;
WHEREAS, subject to the terms hereof, each of the Guarantors are willing to
guaranty all of the Obligations of the Borrower and to pledge to the Agent, for
the benefit of the Holders and Lenders, all of the Capital Stock of its
respective Subsidiaries and substantially all of its other Property to secure
the Obligations; provided, notwithstanding any other provisions of this
Agreement, (a) no Obligation of the Borrower (including any guaranty of any
Obligation of the Borrower) shall constitute an “Obligation” with respect to any
UK Credit Party, (b) no UK Credit Party shall guaranty or otherwise be liable
for any other Credit Party’s guaranty of any Obligation of the Borrower and (c)
no assets of any UK Credit Party shall serve as collateral security for any
Obligations of the Borrower (including any guaranty of any Obligations of the
Borrower), it being understood and acknowledged that the preceding provisions
are intended to ensure that no UK Credit Party shall be treated as holding any
obligations of a United States person pursuant to Section 956 of the Internal
Revenue Code and shall be interpreted consistent with this intention (the
limitations contained in the foregoing proviso are referred to herein
collectively as the “956 Limitations”); and
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Borrower shall pay and reimburse the Agent for itself and on behalf of the
Holders and Lenders for all expenses incurred in connection with the
transactions contemplated hereunder.
US_142974558

--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the Borrower, the Guarantors, the Agent and each
Lender hereby agree as follows:
Article 1
DEFINITIONS; CERTAIN TERMS
Section 1.1    Definitions. As used in this Agreement, the following terms have
the respective meanings indicated below, such meanings to be applicable equally
to both the singular and plural forms of such terms:
“956 Impact” has the meaning set forth in Section 8.24.
“956 Limitations” has the meaning set forth in the Recitals.
“1933 Act” means the Securities Act of 1933, as amended.
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business line, unit or division of a Person, (b) the acquisition of in
excess of 50% of the Equity Interests of any Person, or otherwise causing any
Person to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person.
“Additional Amount” has the meaning set forth in Section 2.6(a).
“Affiliate” means, with respect to a specified Person, another Person that (i)
is a director or officer of such specified Person, or (ii) directly or
indirectly through one or more intermediaries, Controls, is Controlled by or is
under common Control with the Person specified.
“Agent” has the meaning set forth in the introductory paragraph hereto.
“Agreement” has the meaning set forth in the introductory paragraph hereto.
“Amounts Due” has the meaning set forth in Section 13.18.
“Asset Sale” means the sale, lease, license, conveyance or other disposition of
any assets or rights of any Credit Party or any Credit Party’s Subsidiaries.
“Assignee” has the meaning set forth in Section 13.8.
“Backup Servicer” means a Person, reasonably satisfactory to Agent, that the
Borrower has appointed and that is providing backup servicing and its permitted
successors and assigns reasonably satisfactory to Agent.
2
US_142974558

--------------------------------------------------------------------------------



“Backup Servicing Agreement” means the Backup Servicing Agreement among the
Credit Parties, the Backup Servicer and the Agent as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.
“Bankruptcy Code” has the meaning set forth in Section 10.1(c).
“Bankruptcy Law” has the meaning set forth in Section 10.1(c).
“Base Rate” means
(a)    at any time on or after February 1, 2019 but prior to the first Issuance
Date after February 1, 2019, a rate equal to the greatest of (i) the LIBOR Rate
as of February 1, 2019, (ii) the Swap Rate as of February 1, 2019, and (iii) one
percent per annum (1%); and
(b)at any time after the first Issuance Date after February 1, 2019 and as of
each Issuance Date, a rate equal to the weighted average of (i) the then-current
Base Rate immediately preceding such Issuance Date and (ii) the greatest of (A)
the LIBOR Rate as of such Issuance Date, (B) the Swap Rate as of such Issuance
Date and (C) one percent per annum (1%). For the avoidance of doubt, the
resulting weighted average calculated in clause (b) shall be used as the
then-current Base Rate in clause (b)(i) when calculating the Base Rate on the
next succeeding Issuance Date.
“Blocked Account” means each “Controlled Account” (as defined in the Security
Agreement) that is subject to the full dominion and control of the Agent.
“Book Value of Equity” means, as of any date of determination, total assets less
intangible assets less total liabilities, in each case, of the Credit Parties
and their Subsidiaries.
“Borrower” has the meaning set forth in the introductory paragraph hereto.
“Borrowing Base” means, on any date of determination, the sum of:
(a)    the aggregate balance of the portion of the Eligible Consumer Loans in
which the Borrower owns a participation interest pursuant to the Participation
Agreement on such date (for the avoidance of doubt, any portion of an Eligible
Consumer Loan with respect to which an interest is retained by FinWise Bank is
excluded hereunder) less any Excess Concentration Amounts multiplied by
eighty-five percent (85%); plus
(b)    one hundred percent (100%) of the balance of the unrestricted (it being
agreed and acknowledged that cash collateral securing surety bonds and letters
of credit posted or maintained by the Borrower shall be deemed to be
“restricted”) cash and Cash Equivalent Investments of the Borrower in a Funding
Account or Collection Account on such date for which the Agent shall have a
first-priority perfected Lien. For purposes of clarification, unrestricted cash
includes all cash of the Borrower that is being held by an ACH provider or
FinWise Bank prior to remittance to Borrower.
3
US_142974558

--------------------------------------------------------------------------------



“Borrowing Base Certificate” means a borrowing base certificate signed by the
chief financial officer of the Borrower (or other authorized executive officer
performing a similar function), in substantially the form included in the Form
of Notice of Purchase and Sale attached hereto as Exhibit F.
“Business Day” means any day other than Saturday or Sunday or any day that banks
in Chicago, Illinois are required or permitted to close.
“Capital Stock” means (1) in the case of a corporation, corporate stock; (2) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (3) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and
(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into, or exchangeable for, Capital Stock, whether or not such debt
securities include any right of participation with Capital Stock.
“Cash Equivalent Investment” means, at any time, (a) any evidence of debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case rated at least A-l by Standard & Poor’s Ratings Services, a division
of The McGraw-Hill Companies, Inc. or P-l by Moody’s Investors Service, Inc.,
(c) any certificate of deposit, time deposit or banker’s acceptance, maturing
not more than one year after such time, or any overnight Federal Funds
transaction that is issued or sold by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000, (d) any repurchase agreement
entered into with any commercial banking institution of the nature referred to
in clause (c) which (i) is secured by a fully perfected security interest in any
obligation of the type described in any of clauses (a) through (c) above and
(ii) has a market value at the time such repurchase agreement is entered into of
not less than 100% of the repurchase obligation of such commercial banking
institution, (e) money market accounts or mutual funds which invest exclusively
in assets satisfying the foregoing requirements, and (f) other short term liquid
investments approved in writing by Agent.
“CC Financing Agreement” means that certain Financing Agreement dated as of July
31, 2020 by and among EC SPV, Ltd., Elevate Credit Service, LLC, the other
“Guarantors” from time to time party thereto, the “Lenders” from time to time
party thereto and Victory Park Management, LLC, as administrative agent.
“Change of Control” means, (a) with respect to any Credit Party or any
Subsidiary of any Credit Party, that such Person shall, directly or indirectly,
in one or more related transactions, (i) consolidate or merge with or into
(whether or not such Person is the surviving corporation) another Person or (ii)
sell, assign, transfer, lease, license, convey or otherwise dispose of all or
substantially all of the properties or assets of such Person to another Person;
provided, the foregoing notwithstanding, any of the Elevate Credit Subsidiaries
may suspend its operations in any jurisdiction in which it operates and dissolve
as a result of a decision by the
4
US_142974558

--------------------------------------------------------------------------------



Credit Parties to exit one or more markets from time to time; (b) the
accumulation after October 15, 2018, whether directly, indirectly, beneficially
or of record, by any individual, entity or group (within the meaning of Sections
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended) of 50%
or more of the shares of the outstanding Capital Stock of the Elevate Credit
Parent, or, in any event, that number of shares of outstanding Capital Stock of
Elevate Credit Parent representing voting control of Elevate Credit Parent,
whether by merger, consolidation, sale or other transfer of shares of Capital
Stock (other than a merger or consolidation where the stockholders of Elevate
Credit Parent prior to the merger or consolidation are the holders of a majority
of the voting securities of the entity that survives such merger or
consolidation); (c) Elevate Credit Parent shall cease to own, beneficially and
of record, for any reason at any time 100% of the Capital Stock of any of the
Elevate Credit Subsidiaries, free and clear of all Liens (other than Liens in
favor of the Agent); or (d) the owner of the Capital Stock of the Borrower as of
the Closing Date shall cease to own, beneficially and of record, for any reason
at any time 100% of the Capital Stock of the Borrower.
“Charge Off” means an amount equal to the sum of the outstanding principal
balance of Consumer Loans that (i) have a principal payment that became greater
than sixty (60) days past due the scheduled payment date, which such scheduled
payment date shall not be fourteen (14) days (or, in the case of Modified and
Re-Aged Consumer Loans that have been modified in accordance with a modification
policy approved in writing by Agent, such other period of days agreed to by
Agent) past the original payment date, (ii) are identified as fraudulent or
where the underlying borrowers are in bankruptcy proceedings or (iii) is
otherwise charged off in accordance with the Program Guidelines, in each case,
in the calendar month that includes such date of determination. “Charged Off”
shall have a meaning correlative thereto.
“Claims Escrow Account” has the meaning set forth in Section 8.28(a).
“Claims Escrow Account Funding Condition” means a condition that is satisfied if
the principal balance of the Claims Escrow Account is five million dollars
($5,000,000).
“Closing” has the meaning set forth in Section 3.1.
“Closing Date” has the meaning set forth in Section 3.1.
“Closing Note” has the meaning set forth in Section 2.1.
“Closing Note Purchase Price” has the meaning set forth in Section 3.1.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means the “Collateral” as defined in the Security Agreement.
“Collection Account” means, with respect to the Borrower, a deposit account of
Borrower approved in writing by the Agent, in which (a) all funds on deposit
therein shall be solely amounts collected or received in respect of Consumer
Loans and (b) no other party shall have a Lien or shall have perfected a Lien,
other than any Lien of the Agent and customary
5
US_142974558

--------------------------------------------------------------------------------



common law or statutory rights of setoff of banks arising in connection with
their depository relationship with Borrower.
“Commitment” has the meaning set forth in Section 2.1.
“Compliance Certificate” means a compliance certificate signed by the chief
financial officer of the Borrower (or other authorized executive officer
performing a similar function), in substantially the form attached hereto as
Exhibit E.
“Consumer Credit” is defined in 12 C.F.R §202.2(h).
“Consumer Loan Agreement” means a consumer loan agreement (together with all
related agreements, documents and instruments executed and/or delivered in
connection therewith) or similar contract, pursuant to which a Credit Party
agrees to make Consumer Loans from time to time.
“Consumer Loans” means unsecured consumer loans marked as “EF SPV, Ltd.” on the
monthly financial statements provided to Agent pursuant to Section 8.2(a) that
are originated by FinWise Bank and in which a 96.0% participation interest, or
such other percentage as mutually agreed upon among FinWise Bank, Borrower and
Agent, is sold to Borrower. Consumer Loans will be only be issued to individual
residents of the United States of America and in accordance with the Program
Guidelines.
“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.
“Control” means the possession, directly or indirectly, of the power (i) to vote
10% or more of the Capital Stock having ordinary voting power for the election
of directors of a Person or (ii) to direct or cause the direction of management
and policies of a Person, whether through the ownership of voting securities, by
contract, proxy, agency or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto.
“Corporate Cash” means, as of any date of determination, the sum of unrestricted
cash and Cash Equivalent Investments of Elevate Credit Parent and its
Subsidiaries (excluding the Borrower and the Other Borrowers) with respect to
which Agent has a perfected Lien as of such date of determination.
“Credit Party” means the Borrower and each Guarantor.
“CSO Loans” means installment loans originated by independent third party
lenders, whereby (a) the applicable Elevate Credit Subsidiary acts as a credit
services organization on
6
US_142974558

--------------------------------------------------------------------------------



behalf of consumers in accordance with applicable state laws and (b) in order to
assist the customer in obtaining a loan under such program, Elevate Credit
Parent guarantees, on behalf of the customer, the customer’s payment obligations
to the third party lender under the loan.
“Current Interest Rate” means the sum of (i) the Base Rate and (ii) the Interest
Rate Spread; provided, that the Current Interest Rate shall not exceed the
highest lawful rate and may be reduced in accordance with Section 2.2(e).
“Custodian” has the meaning set forth in Section 10.1(c).
“Customer Information” means nonpublic information relating to borrowers or
applicants of Consumer Loans, including without limitation, names, addresses,
telephone numbers, e-mail addresses, credit information, account numbers, social
security numbers, loan balances or other loan information, and lists derived
therefrom and any other information required to be kept confidential by the
Requirements.
“Debt-to-Equity Ratio” means, (a) with respect to Elevate Credit Parent, at any
time, the ratio between (i) the aggregate amount of Indebtedness, liabilities
and other obligations of Elevate Credit Parent and its Subsidiaries (including
the Obligations), determined in accordance with GAAP, at such time, and (ii) the
sum of (A) the aggregate amount of capital contributions made to Elevate Credit
Parent by its stockholders and retained earnings of Elevate Credit Parent,
determined in accordance with GAAP, in each case, as of such time reduced by (B)
the aggregate amount of cash distributions made by Elevate Credit Parent to any
of its stockholders, as of such time, and (b) with respect to each Borrower, at
any time, the ratio between (i) the aggregate amount of Indebtedness,
liabilities and other obligations of the Borrower (including the Obligations),
determined in accordance with GAAP, at such time, and (ii) the sum of (A) the
aggregate amount of capital contributions made to the Borrower by Elevate Credit
Parent and retained earnings of the Borrower, determined in accordance with
GAAP, in each case, as of such time reduced by (B) the aggregate amount of cash
distributions made by the Borrower to any of its members as of such time.
“Default Rate” means a rate equal to the lesser of (i) the Current Interest Rate
plus five percent (5.0%) per annum and (ii) the highest lawful rate.
“Destruction” means any and all damage to, or loss or destruction of, or loss of
title to, all or any portion of the Collateral (i) in excess of $100,000 in the
aggregate for any Fiscal Year or (ii) that results, individually or in the
aggregate, in a Material Adverse Effect.
“Diligence Date” has the meaning set forth in Section 7.14(a).
“Diligence Issues” has the meaning set forth in Section 8.20(a).
“Division/Series Transaction” means, with respect to any Credit Party and/or any
of its Subsidiaries that is a limited liability company organized under the laws
of the State of Delaware, that any such Person (a) divides into two or more
Persons (whether or not the original
7
US_142974558

--------------------------------------------------------------------------------



Credit Party or Subsidiary thereof survives such division) or (b) creates, or
reorganizes into, one or more series, in each case, as contemplated under the
laws of the State of Delaware.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Credit Party” means a Credit Party that is incorporated or otherwise
organized under the laws of a state of the United States.
“Elevate Credit Parent” shall mean Elevate Credit, Inc., a Delaware corporation.
“Elevate Credit Subsidiaries” means each of (a) the Subsidiaries of Elevate
Credit Parent listed on the signature pages hereto as an “Elevate Credit
Subsidiary;” and (b) each other Subsidiary formed or acquired by Elevate Credit
Parent from time to time after the Closing Date; provided, no Other Borrower
shall be deemed to be an Elevate Credit Subsidiary.
“Eligible Consumer Loan” means, as of any date of determination, a Consumer Loan
that is subject to a first priority Lien in favor of Agent and which are not any
of the following:
(a)Consumer Loan with a principal payment that is greater than sixty (60) days
past due on any contractual payment due date or is otherwise a Charged Off
Consumer Loan, or is charged off in accordance with the Program Guidelines;
(b)Consumer Loan to employees of any Credit Party;
(c)Consumer Loan not originated to a person domiciled in the United States;


(d)Consumer Loan not denominated in U.S. Dollars;


(e)Consumer Loan involved in litigation or subject to legal, bankruptcy or
insolvency proceedings or with underlying borrowers subject to bankruptcy or
insolvency proceedings;


(f)Consumer Loan with a balloon payment and/or Consumer Loan that is a
non-amortizing account;


(g)Consumer Loan with original term in excess of thirty-six (36) months;


(h)Consumer Loan originated, acquired or participated in a manner that is not in
compliance with the Program Guidelines within each respective state where such
Consumer Loan is originated;


(i)Consumer Loan that violates applicable consumer protection, state or usury
laws in any material respect;


(j)Consumer Loan that is subject to assignment or confidentiality restrictions
applicable to FinWise Bank or the underlying borrower;
8
US_142974558

--------------------------------------------------------------------------------





(k)Consumer Loan originated to residents in states where FinWise Bank was not
licensed or registered as required by applicable state law when such Consumer
Loan was originated;


(l)Consumer Loan with an original principal amount greater than $10,000;


(m)Consumer Loan with an annual percentage rate of less than thirty percent
(30%); and


(n)Consumer Loan that has been modified outside of the Program Guidelines or is
a Modified and Re-Aged Consumer Loan that has been modified outside of the
modification policy approved in writing by Agent, in each case unless approved
by Agent in its sole discretion;
provided, for the avoidance of doubt, any reference in this definition to the
Program Guidelines shall be the Program Guidelines in effect before any
amendment, modification or supplement unless such amendment, modification or
supplement has been approved by the Agent in writing in accordance with the
definition of “Program Guidelines”.
“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA (a) which is or was sponsored, maintained or contributed to by, or
required to be contributed to by, any Credit Party, any Subsidiary of any Credit
Party or any of their ERISA Affiliates, or (b) with respect to which, any Credit
Party or any Subsidiary of any Credit Party may have liability (contingent or
otherwise).
“Environmental Laws” means all applicable federal, state, local or foreign laws
relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes (collectively,
“Hazardous Materials”) into the environment, the exposure of humans thereto, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials, as well as all
regulatory authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices of violation or similar notice
letters, orders, permits, plans or regulations issued, entered, promulgated or
approved thereunder.
“Equity Interests” means Capital Stock and all warrants, options and other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock, whether or not such debt
security includes the right of participation with Capital Stock).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
9
US_142974558

--------------------------------------------------------------------------------



“ERISA Affiliate” means, as to any Credit Party, any trade or business (whether
or not incorporated) that is a member of a group which includes such Credit
Party and which is treated as a single employer under Section 414 of the Code.
“ERISA Event” means (a) the occurrence of a “reportable event” within the
meaning of Section 4043 of ERISA and the regulations issued thereunder with
respect to any Pension Plan (excluding those for which the provision for 30 day
notice to the PBGC has been waived by regulation) with respect to an ERISA
Affiliate; (b) the failure to meet the minimum funding standards of Sections 412
and 430 of the Code with respect to any Pension Plan (whether or not waived in
accordance with Section 412(c) of the Code) or the failure to make by its due
date a required installment under Section 430(j) of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (c) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (d) the withdrawal
by any of the Credit Parties, any of their respective Subsidiaries or any of
their respective ERISA Affiliates from any Pension Plan with two or more
contributing sponsors or the termination of any such Pension Plan resulting in
liability to any of the Credit Parties, any of their respective Subsidiaries or
any of their respective ERISA Affiliates pursuant to Section 4063 or 4064 of
ERISA; (e) the institution by the PBGC of proceedings to terminate any Pension
Plan, or the occurrence of any event or condition which reasonably might be
expected to constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (f) the imposition of
liability on any of the Credit Parties, any of their respective Subsidiaries or
any of their respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (g) the
withdrawal of any of the Credit Parties, any of their respective Subsidiaries or
any of their respective ERISA Affiliates in a complete or partial withdrawal
(within the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan if there is any potential liability therefor, or the receipt by any of the
Credit Parties, any of their respective Subsidiaries or any of their respective
ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(h) the occurrence of an act or omission which reasonably might be expected to
give rise to the imposition on any of the Credit Parties, any of their
respective Subsidiaries or any of their respective ERISA Affiliates of fines,
penalties, taxes or related charges under Sections 4975 or 4971 of the Code or
under Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in
respect of any Employee Benefit Plan; (i) the assertion of a material claim
(other than routine claims for benefits) against any Employee Benefit Plan other
than a Multiemployer Plan or the assets thereof, or against any of the Credit
Parties, any of their respective Subsidiaries or any of their respective ERISA
Affiliates in connection with any Employee Benefit Plan; (j) receipt from the
Internal Revenue Service of notice of the failure of any Pension Plan (or any
other Employee Benefit Plan intended to be qualified under Section 401(a) of the
Code) to qualify under Section 401(a) of the Code, or the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Code; or (k) the imposition of a Lien pursuant to Section
401(a)(29) or 430(k) of the Code or pursuant to ERISA with respect to any
Pension Plan.
10
US_142974558

--------------------------------------------------------------------------------



“Event of Default” has the meaning set forth in Section 10.1.
“Event of Default Commitment Suspension or Termination Notice” has the meaning
set forth in Section 10.2(a).
“Event of Default Notice” has the meaning set forth in Section 10.2(a).
“Event of Default Redemption” has the meaning set forth in Section 10.2(a).
“Event of Default Redemption Notice” has the meaning set forth in Section
10.2(a).
“Event of Default Redemption Price” has the meaning set forth in Section
10.2(a).
“Event of Loss” means any Destruction to, or any Taking of, any asset or
property of any Credit Party or any of their Subsidiaries.
“Excess Concentration Amount” shall include the following:
(a)The aggregate principal balance of all Eligible Consumer Loans, as of any
date of determination, that have principal payments that are greater than or
equal to one (1) day past due and less than or equal to thirty (30) days past
due on such date in excess of ten percent (10%) of the aggregate principal
balance of all of the Eligible Consumer Loans;
(b)The aggregate principal balance of all Eligible Consumer Loans, as of any
date of determination, that have principal payments that are greater than thirty
(30) days and less than or equal to sixty (60) days past due on such date in
excess of five and one-half percent (5.5%) of the aggregate principal balance of
all of the Eligible Consumer Loans; or


(c)The aggregate principal balance of all Eligible Consumer Loans that are
Modified and Re-Aged Consumer Loans in excess of five percent (5%) of the
aggregate principal balance of all of the Eligible Consumer Loans.


“Excess Spread” means, as of any date of determination, the ratio expressed as a
percentage of (a) the aggregate amount of interest collections from Consumer
Loans less any Charge Offs, in each case, in the calendar month immediately
prior to the calendar month that includes such date of determination over (b)
the aggregate principal balance of Consumer Loans as of the first day of the
calendar month immediately prior to the calendar month that includes such date
of determination; provided, if the date of determination is the last day of the
calendar month, “Excess Spread” means the ratio expressed as a percentage of (a)
the aggregate amount of interest collections from Consumer Loans less any Charge
Offs, in each case, in the calendar month that includes such date of
determination over (b) the aggregate principal balance of Consumer Loans as of
the first day of the calendar month that includes such date of determination.
“Excluded Taxes” means, in respect of the Agent or any Holder or Lender, as
applicable, (a) income taxes imposed on the net income of such Person, (b)
franchise taxes imposed on the
11
US_142974558

--------------------------------------------------------------------------------



net income of such Person, in each case by the jurisdiction under the laws of
which such Person is organized or qualified to do business or a jurisdiction or
any political subdivision thereof in which such Person engages in business
activity, other than activity or connection arising from such Person having
executed, delivered, become a party to, enjoyed or exercised its rights under,
performed its obligations under, received payments under, received or perfected
a security interest under, or engaged in any other transaction contemplated
under this Agreement or any Transaction Document, or sold or assigned any
interest in any Note or any of the other Transaction Documents.
“Extraordinary Receipts” means any cash received by any Credit Party or any of
their Subsidiaries outside the ordinary course of business (and not consisting
of proceeds described in Sections 2.3(b)(i), (b)(ii), (b)(iii), (b)(iv) or
(b)(vi)), including, without limitation, (a) foreign, United States, state or
local tax refunds outside the ordinary course of business, (b) pension plan
reversions outside the ordinary course of business, (c) judgments, proceeds of
settlements or other consideration of any kind in excess of $500,000 in the
aggregate in connection with any cause of action (but excluding any amounts
received in connection with the collection, sale, or disposition in the ordinary
course of business of the Credit Parties of Consumer Loans that are not Eligible
Consumer Loans and that have been settled or charged off) and (d) any purchase
price adjustment received in connection with any Acquisition.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, or any U.S. or non-U,S, fiscal or
regulatory legislation, rules, guidance notes or practices adopted pursuant to
any intergovernmental agreement entered into in connection with the
implementation of such sections of the Code or analogous provisions of non-U.S.
law.
“Federal or Multi-State Force Majeure Affected Amount” means, as of any date of
determination, an amount equal to the aggregate outstanding principal amount of
the Notes on such date multiplied by a fraction, the numerator of which shall be
equal to the portion of such aggregate outstanding principal amount for which
the proceeds thereof were used to originate Consumer Loans that remain
outstanding on such date to borrowers residing in state(s) directly affected by
a Federal or Multi-State Force Majeure Event (which amount with respect to each
such Consumer Loan shall not exceed the outstanding principal amount of such
Consumer Loan on such date) and the denominator of which shall be equal to the
aggregate outstanding principal amount of the Notes on such date.
“Federal or Multi-State Force Majeure Event” means (i) any regulatory event or
regulatory change at the federal level or in any group of states acting in
concert in which the Credit Parties originate Consumer Loans, in each case, that
would prohibit or make it illegal for the Credit Parties to continue to
originate or collect Consumer Loans in such affected jurisdictions pursuant to
the Program or another program of a type similar to the Program or (ii) the
termination by FinWise Bank of the Program and the failure by the Credit
Parties, after using commercially reasonable efforts during the termination
period specified in FinWise Bank’s
12
US_142974558

--------------------------------------------------------------------------------



termination notice, to arrange for another partner to originate Consumer Loans
or similar products under the Program or another program of similar type to the
Program, either of which resulting in a Federal or Multi-State Force Majeure
Affected Amount equal to two-thirds or more of the aggregate principal amount
then outstanding under the Notes as of the applicable date of determination.
“FinWise Bank” means FinWise Bank, a Utah state chartered bank.
“First Tier Foreign Subsidiary” means a Foreign Subsidiary more than fifty
percent (50%) of the voting Equity Interests of which are held directly by a
Credit Party or indirectly by a Credit Party through one or more Subsidiaries
that are incorporated or otherwise organized under the laws of a state of the
United States of America.
“Fiscal Year” means a fiscal year of the Credit Parties.
“Foreign Lender” means a Lender or a Holder that is not a US Person.
“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person, which Subsidiary is not incorporated or otherwise organized under the
laws of a state of the United States of America.
“Foreign Subsidiary Credit Party” means any Credit Party that is a Foreign
Subsidiary.
“Four Month Charge Off Rate” means, as of any date of determination and with
respect to any Vintage Pool, the ratio of (i) the aggregate Charge Off amount in
such Vintage Pool during the period beginning on the applicable date of
origination through the end of the month of such origination and ending on the
fourth consecutive calendar month, beginning with such month of origination to
(ii) the aggregate principal balance of such Vintage Pool at the time of
origination.
“Fourth Amended and Restated Financing Agreement” means that certain Fourth
Amended and Restated Financing Agreement dated as of October 15, 2018 by and
among the Borrowers party thereto, the other Credit Parties party thereto, Agent
and the Lenders and Holders party thereto.
“Funding Account” means, with respect to the Borrower, a deposit account of
Borrower approved in writing by the Agent, in which (a) all funds on deposit
therein shall be solely used to fund Consumer Loans and for no other purpose and
(b) no other party shall have a Lien or shall have perfected a Lien, other than
any Lien of the Agent and customary common law or statutory rights of setoff of
banks arising in connection with their depository relationship with Borrower.
“GAAP” means United States generally accepted accounting principles,
consistently applied.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision of any of the foregoing, whether
federal, state or local, and any agency, authority, commission, instrumentality,
regulatory body, court, central bank or
13
US_142974558

--------------------------------------------------------------------------------



other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Guarantor” means (i) Elevate Credit Parent (ii) each of the Elevate Credit
Subsidiaries, and (iii) each other Person that guarantees in writing all or any
part of the Obligations.
“Guarantor Payment” has the meaning set forth in Section 9.7(a).
“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under: (i) interest rate swap agreements (whether
from fixed to floating or from floating to fixed), interest rate cap agreements
and interest rate collar agreements; (ii) other agreements or arrangements
designed to manage interest rates or interest rate risk; and (iii) other
agreements or arrangements designed to protect such Person against fluctuations
in currency exchange rates or commodity prices.
“Holder” means a holder of a Note.
“Indebtedness” of any Person means, without duplication (i) all indebtedness for
borrowed money, (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
“financing leases” in accordance with GAAP) (other than trade payables entered
into in the ordinary course of business), (iii) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (iv) all obligations evidenced by notes, bonds, notes or similar
instruments whether convertible or not, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (vi) all
indebtedness referred to in clauses (i) through (v) above secured by (or for
which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, (vii) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (i) through (vi)
above; (viii) banker’s acceptances; (ix) the balance deferred and unpaid of the
purchase price of any property or services due more than three months after such
property is acquired or such services are completed; (x) Hedging Obligations;
and (xi) obligations under convertible securities of any Credit Party or any of
their Subsidiaries. In addition, the term “Indebtedness” of any Credit Party or
any of their Subsidiaries, as applicable, includes (a) all Indebtedness of
others secured by a Lien on any assets of any Credit Party or any of their
Subsidiaries (whether or not such Indebtedness is assumed by any Credit Party or
any of such Subsidiaries), (b) to the extent not otherwise included, the
guarantee by any Credit Party or any of their Subsidiaries of any Indebtedness
of any other Person and (c) the absolute value of any negative amounts in any
accounts owned by any Credit Party.
14
US_142974558

--------------------------------------------------------------------------------



“Indemnified Liabilities” has the meaning set forth in Section 13.12.
“Indemnitees” has the meaning set forth in Section 13.12.
“Insolvency Proceeding” means any corporate action, legal proceeding or other
procedure or formal step taken in relation to (a) the suspension of payments, a
moratorium of any indebtedness, winding-up, dissolution, administration or
reorganization (by way of voluntary arrangement, scheme of arrangement or
otherwise (other than for the purpose of a reconstruction or amalgamation the
terms of which have been approved by the Agent)) of Elevate Credit Parent, any
of its Subsidiaries or the Borrower; (b) a composition, compromise, assignment
or arrangement with any creditor of Elevate Credit Parent, any of its
Subsidiaries or the Borrower; (c) the appointment of a liquidator, receiver,
administrative receiver, administrator, compulsory manager or other similar
officer in respect of Elevate Credit Parent, any of its Subsidiaries or the
Borrower or any of their respective assets; or (d) enforcement of any security
over any assets of Elevate Credit, any of its Subsidiaries or the Borrower, in
each case, or any analogous procedure or formal step taken in any jurisdiction.
“Insolvent” means, with respect to any Person, (a) the present fair saleable
value in a non-liquidation context of such Person’s assets is less than the
amount required to pay such Person’s total Indebtedness as applicable, or the
fair value of the assets of such Person is less than its total liabilities
(taking into account contingent and prospective liabilities), (b) such Person is
unable to pay its debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities fall due or become absolute and matured, (c) such
Person incurs debts that would be beyond its ability to pay as such debts
mature, (d) such Person has unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted, (e) such Person is deemed to, or is declared to, be
unable to pay its debts under applicable law, (f) such Person suspends or
threatens in writing to suspend making payments on any of its debts, (g) a
moratorium is declared in respect of any Indebtedness of such Person, or (h) as
of such date of determination, to the extent such Person is a Borrower, based on
information derived from the Borrower’s internal analysis of the assets held by
the Borrower and contemplated to be held by the Borrower following such issuance
and purchase of Notes and the Borrower’s reasonable forecasts in good faith
(which forecasts shall be mutually acceptable to the Borrower and Agent (in each
case, which acceptance shall not be unreasonably conditioned, withheld or
delayed)), that it is expected that any Obligations under the Notes will not be
fully and timely paid when due. The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability. If a moratorium occurs, the ending of the
moratorium will not remedy any Event of Default caused by that moratorium.
“Intellectual Property Rights” has the meaning provided in Section 7.12.
“Intellectual Property Security Agreements” means each trademark security
agreement, each patent security agreement and each copyright security agreement,
each in form and substance reasonably acceptable to the Agent, entered into from
time to time by and among the applicable Credit Party or the applicable
Guarantor and the Agent.
15
US_142974558

--------------------------------------------------------------------------------



“Interagency Guidelines” means the Interagency Guidelines Establishing
Information Security Guidelines, as set forth in Appendix B to 12 C.F.R. Part
30.
“Intercreditor Agreement” means that certain Second Amended and Restated
Intercreditor Agreement dated on or about the ClosingSecond Amendment Effective
Date and among Agent, the “Borrowers” (as defined therein), the “Collateral
Agents” (as defined therein) and the “Grantors” (as defined therein).
“Interest Date” has the meaning provided in Section 2.2(a).
“Interest Rate Spread” means seven and one-half percent (7.5%) per annum.
“Interest Rate Spread Reduction Conditions” means the satisfaction of each of
the following conditions:
(a)All of the Credit Parties have been in compliance with all of their
obligations and covenants under this Agreement for the six (6) months prior to
any date of determination and all of the Credit Parties’ representations and
warranties are true, accurate and correct for the six (6) months prior to any
date of determination; and
(b)The Borrower shall have satisfied the then applicable Performance Hurdle.


“Inventory” has the meaning provided in the UCC.
“Investment” means, with respect to any Person, any investment in another
Person, whether by acquisition of any debt security or Equity Interest, by
making any loan or advance, by becoming contingently liable in respect of
obligations of such other Person or by making an Acquisition.
“IRS” means the Internal Revenue Service of the United States and any successor
thereto.
“Issuance Date” has the meaning provided in Section 2.2(a).
“Joinder Agreement” has the meaning set forth in Section 8.24.
“Late Charge” has the meaning provided in Section 2.4.
“Lender” and “Lenders” has the meaning set forth in the introductory paragraph
hereto.
“LIBOR Rate” means the London Interbank Offered Rate last quoted by Bloomberg
for deposits of U.S. Dollars for a period of three months. If no such London
Interbank Offered Rate exists, such rate will be the rate of interest per annum,
as determined by the Agent at which deposits of U.S. Dollars in immediately
available funds are offered on the last Business Day of each calendar month by
major financial institutions reasonably satisfactory to the Agent in the London
interbank market for a period of three months for the applicable principal
amount on such date of determination.
16
US_142974558

--------------------------------------------------------------------------------



“Lien” means any mortgage, lien, pledge, security interest, conditional sale or
other title retention agreement, charge or other security interest or
encumbrance of any kind, whether or not filed, recorded or otherwise perfected
under applicable law, including any conditional sale or other title retention
agreement or any lease or license in the nature thereof, any option or other
agreement to sell or give a security interest in, or any agreement or
arrangement having similar effect.
“Loan to Value Ratio” means, as of any date of determination, the ratio of (a)
the outstanding principal balance of the Notes to (b) the Borrowing Base, in
each case, as of such date of determination.
“LTV Covenant Cure Amount” has the meaning provided in Section 8.1(a).
“LTV Covenant Cure Obligation” has the meaning provided in Section 8.1(a).
“LTV Covenant Default” has the meaning provided in Section 8.1(a).
“M&A Event” means a Change of Control of Elevate Credit Parent.
“Material Adverse Effect” means any material adverse effect on the business,
properties, assets, operations, the Collateral, results of operations, or
condition (financial or otherwise) or prospects of the Credit Parties and their
Subsidiaries, taken as whole, or on the transactions contemplated hereby or by
the other Transaction Documents, or on the authority or ability of any Credit
Party or any of their respective Subsidiaries to fully and timely perform its
obligations under any Transaction Document, in each case, as determined by the
Agent in its sole but reasonable discretion.
“Material Contract” means any contract or other arrangement to which any Credit
Party or any of its Subsidiaries is a party (other than the Transaction
Documents) for which breach, nonperformance, cancellation, termination or
failure to renew could reasonably be expected to have a Material Adverse Effect.
“Maturity Date” means the earlier of (a) January 1, 2024 and (b) such earlier
date as the unpaid principal balance of all outstanding Notes becomes due and
payable pursuant to the terms of this Agreement and the Notes.
“Maximum Commitment” means $150,000,000.250,000,000.
“Modified and Re-Aged Consumer Loans” means Consumer Loans that were modified at
any time after origination and meet the definition of a trouble debt
restructuring under GAAP.
“Monthly Maintenance Fees” has the meaning set forth in Section 2.10.
“Mortgage” means a mortgage or deed of trust, in form and substance reasonably
satisfactory to the Agent, as it may be amended, supplemented or otherwise
modified from time to time.
17
US_142974558

--------------------------------------------------------------------------------



“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.
“Net Proceeds” has the meaning set forth in Section 13.18.
“New Guarantor” has the meaning set forth in Section 8.24.
“New Indebtedness Opportunity” has the meaning set forth in Section 8.19.
“Non-Excluded Taxes” (a) any and all Taxes, other than Excluded Taxes, and (b)
to the extent not otherwise described in (a), Other Taxes.
“Notes” has the meaning set forth in Section 2.1.
“Notice of Purchase and Sale” means a notice given by the Borrower to the Agent
pursuant to Section 2.1, in substantially the form of Exhibit F hereto.
“Obligations” means any and all obligations, liabilities and indebtedness,
including without limitation, principal, interest (including, but not limited
to, interest calculated at the Default Rate and post-petition interest in any
proceeding under any Bankruptcy Law), Late Charges, Monthly Maintenance Fees,
Prepayment Premium, and other fees, costs, expenses and other charges and other
obligations arising under the Transaction Documents, of the Credit Parties to
the Agent, the Holders and the Lenders or to any parent, affiliate or subsidiary
of the Agent, such Holders or such Lenders of any and every kind and nature,
howsoever created, arising or evidenced and howsoever owned, held or acquired,
whether now or hereafter existing, whether now due or to become due, whether
primary, secondary, direct, indirect, absolute, contingent or otherwise
(including, without limitation, obligations of performance), whether several,
joint or joint and several, and whether arising or existing under written or
oral agreement or by operation of law.
“Optional Reborrowing” has the meaning set forth in Section 2.3(c).
“Optional Revolving Date” means the first or last calendar day of any calendar
month in the first calendar quarter.
“Original Jurisdiction” means, in relation to a Credit Party, the jurisdiction
under whose laws that Credit Party is incorporated as of the Closing Date or, in
the case of a New Guarantor, as of the date on which such New Guarantor becomes
party to this Agreement as a New Guarantor.
“Other Borrowers” means the “Borrowers” under and as defined in the Other
Financing Agreement.
“Other Financing Agreement” means the Fifth Amended and Restated Financing
Agreement dated as of February 7, 2019 by and among Rise SPV, LLC, Elevate
Credit Service, LLC, the other “Guarantors” from time to time party thereto, the
“Lenders” from time to time
18
US_142974558

--------------------------------------------------------------------------------



party thereto and Victory Park Management, LLC, as administrative agent, as
amended, restated, supplemented or otherwise modified from time to time.
“Other Taxes” has the meaning set forth in Section 2.6(b).
“Outside Legal Counsel” means counsel selected by the Borrower from time to
time.
“Participant Register” has the meaning set forth in Section 13.8.
“Participation Agreement” means the Participation Agreement dated as of October
15, 2018 by and between the Borrower and FinWise Bank.
“Past Due Roll Rate” means the rate expressed as a percentage, as of the last
day of any calendar month, of the ratio of (i) the aggregate outstanding
principal balance of Consumer Loans (a) that have a principal payment that is
one or more days past due but not greater than thirty days past due or (b) that
did not have a principal payment that is one or more days past due in the
calendar month immediately prior to the calendar month that includes the date of
determination but became charged off in accordance with the Program Guidelines
in the calendar month that includes such date of determination, in each case, in
the calendar month that includes such date of determination to (ii) the
aggregate outstanding principal balance of Consumer Loans that do not have a
principal payment that became one or more days past due or is otherwise charged
off in accordance with the Program Guidelines, in each case, as of the last day
of the calendar month immediately prior to the calendar month that includes such
date of determination.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Sections 412 and 430 of the Code or Section 302 of ERISA.
“Performance Hurdle” means that the Elevate Credit Parent has a minimum net
income in the 2019 Fiscal Year of $22,000,000 and has a minimum net income in
the 2020 Fiscal Year equal to an amount to be agreed upon by the Agent and each
Credit Party no later than February 15, 2020.of $30,000,000.
“Permitted Dispositions” means (i) sales of Inventory in the ordinary course of
business, (ii) disposals of obsolete, worn out or surplus equipment in the
ordinary course of business, (iii) the granting of Permitted Liens, (iv) the
licensing of patents, trademarks, copyrights and other Intellectual Property
Rights in the ordinary course of business consistent with past practice, (v)
subject to no adverse selection by the Credit Parties, dispositions and sales of
Consumer Loans by the Credit Parties for which Lender has not provided funding
for Borrower to purchase a participation interest therein, (vi) collection,
sale, or disposition in the ordinary course of business of the Credit Parties of
Consumer Loans that are not Eligible Consumer Loans and that have been settled
or charged off, and (vii) reasonable expenditures of cash in the ordinary course
of business or as otherwise approved by the board of directors (or similar
governing body) of the applicable Credit Party.
19
US_142974558

--------------------------------------------------------------------------------



“Permitted Indebtedness” means (i) Indebtedness of any (A) Domestic Credit Party
to Elevate Credit Parent or any other Domestic Credit Party and (B) Foreign
Subsidiary Credit Party to any other Foreign Subsidiary Credit Party; provided,
in each case, all such Indebtedness shall be unsecured, (ii) Indebtedness in
respect of netting services, overdraft protections and otherwise in connection
with customary deposit accounts maintained by any Credit Party as part of its
ordinary cash management program, (iii) performance guaranties in the ordinary
course of business and consistent with historic practices of the obligations of
suppliers, customers, franchisees and licensees of Elevate Credit Parent and its
subsidiaries, (iv) guaranties by Elevate Credit Parent of Indebtedness of any
subsidiary Credit Party or guaranties by any Domestic Credit Party of any
Indebtedness of Elevate Credit Parent with respect, in each case, to
Indebtedness otherwise permitted to be incurred pursuant to this definition, (v)
Indebtedness which is secured by Liens permitted under clause (xii) of the
definition of “Permitted Liens”, (vi) Indebtedness of any subsidiary Credit
Party with respect to financing leases; provided, the principal amount of such
Indebtedness shall not exceed at any time $5,000,000 for such subsidiary Credit
Parties, (vii) purchase money Indebtedness of any subsidiary Credit Parties;
provided, (A) any such Indebtedness shall be secured only by the asset acquired
in connection with the incurrence of such Indebtedness and (B) the aggregate
amount of all such Indebtedness shall not exceed at any time $2,500,000 in the
aggregate for such subsidiary Credit Parties, (viii) other unsecured
Indebtedness of any subsidiary Credit Party, which is subordinated to the
Obligations on terms acceptable to Agent in its sole discretion in an aggregate
amount not to exceed at any time $25,000,000, excluding any CSO Loans and (ix)
guaranties by the Credit Parties in favor of the Agent, for the benefit of the
Lenders and the Holders, hereunder and under the other Transaction Documents;
provided, that no Indebtedness otherwise permitted by clauses (viii) or (ix)
shall be assumed, created, or otherwise refinanced if an Event of Default (or
event or circumstance that, with the passage of time, the giving of notice, or
both, would become an Event of Default) has occurred or would result therefrom.
“Permitted Issuance Date” means any two Business Day of each calendar month
during the term of this Agreement; provided, that no Permitted Issuance Date
will be within 5 Business Days of another Permitted Issuance Date.
“Permitted Liens” means (i) Liens in favor of the Agent, for the benefit of the
Lenders and the Holders, (ii) Liens for Taxes, assessments and other
governmental charges not delinquent or if obligations with respect to such Taxes
are being contested in good faith by appropriate proceedings promptly instituted
and diligently conducted so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts, (iii) statutory Liens of landlords, banks (and rights of
set off), of carriers, warehousemen, mechanics, repairmen, workmen and
materialmen, and other Liens imposed by law (other than any such Lien imposed
pursuant to §§401 (a)(29) or 412(n) of the Code or by ERISA), in each case
incurred in the ordinary course of business (A) for amounts not yet overdue, or
(B) for amounts that are overdue and that (in the case of any such amounts
overdue for a period in excess of five (5) days) are being contested in good
faith by appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts, (iv) Liens incurred in the ordinary course of business
in connection with workers’ compensation, unemployment insurance
20
US_142974558

--------------------------------------------------------------------------------



and other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return of money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money
or other Indebtedness), so long as no foreclosure, sale or similar proceedings
have been commenced with respect to any portion of the Collateral on account
thereof, (v) easements, rights of way, restrictions, encroachments, and other
minor defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the value or use of the property to which
such Lien is attached or with the ordinary conduct of the business of such
Person, (vi) any interest or title of a lessor or sublessor under any lease of
real estate, (vii) Liens solely on any cash earnest money deposits made by such
Person in connection with any letter of intent or purchase agreement permitted
hereunder, (viii) purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business, (ix) Liens in favor of customs
and revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods, (x) any zoning or similar
law or right reserved to or vested in any governmental office or agency to
control or regulate the use of any real property, in each case which do not and
will not interfere with or affect in any material respect the use, value or
operations of any real estate assets or in the ordinary conduct of the business
of such Person, (xi) licenses of patents, trademarks and other intellectual
property rights granted by such Person in the ordinary course of business and
not interfering in any respect with the ordinary conduct of the business of such
Person, (xii) Liens (A) which are junior in priority to those of the Agent, for
the benefit of the Lenders and the Holders, pursuant to a subordination
agreement acceptable to the Agent, (B) which may not be foreclosed upon without
the consent of the Agent, (C) which attach only to goods and (D) which, in the
aggregate, do not secure Indebtedness in excess of $1,000,000, and (xiii) Liens
securing Indebtedness permitted pursuant to clause (ix) of the definition of
Permitted Indebtedness; provided, any such Lien shall encumber only the asset
acquired with the proceeds of such Indebtedness.
“Permitted Redemption” means the redemption of Notes permitted pursuant to
Section 2.3(a).
“Permitted Redemption Amount” has the meaning set forth in Section 2.3(a)(i).
“Permitted Redemption Date” means the date on which the Borrower has elected to
redeem the Notes in accordance with Section 2.3(a).
“Permitted Redemption Notice” has the meaning set forth in Section 2.3(a)(i).
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.
“Plan” means any Multiemployer Plan or Pension Plan.
“Prepayment Premium” means the premium to be paid in connection with certain
prepayments of the Notes pursuant to this Agreement, including pursuant to
Section 2.3(a) and
21
US_142974558

--------------------------------------------------------------------------------



Section 2.3(b), but specifically excluding any mandatory prepayment pursuant to
Sections 2.3(b)(ii), 2.3(b)(v), 2.3(b)(vi) or 2.3(b)(vii) (solely to the extent
such excess required to be applied as a prepayment relates to a prepayment under
Sections 2.3(b)(ii), 2.3(b)(v) or 2.3(b)(vi)). Such prepayment premium shall be
equal to, with respect to such prepayment to be made or made during any period
set forth in the table below, the product of (a) the percentage set forth beside
such period in such table and (b) the greater of (i) the aggregate principal
amount of the Notes then prepaid or required to be prepaid (excluding the
principal amount of any Optional Reborrowings repaid one hundred eighty (180) or
more days prior to the applicable prepayment) or (ii) the aggregate principal
amount of the Notes prior to an Optional Reborrowing pursuant to Section 2.3(c):

PeriodPrepayment PremiumJanuary 1, 2022 through and including December 31,
20225.0%January 1, 2023 through and including December 31, 20232.0%

    ;provided, that such prepayment premium in connection with a prepayment of
the Notes pursuant to Section 2.3(a) in connection with an M&A Event shall equal
an amount equal to the sum of (i) the product of (A) the number of days from the
date of such prepayment until January 1, 2022 divided by 360 days, (B) the
product of the greater of (x) the highest aggregate principal amount of the
Notes at any time prior to such prepayment (excluding the principal amount of
any Optional Reborrowings repaid one hundred eighty (180) or more days prior to
the applicable prepayment) or (y) the aggregate principal amount of the Notes
prior to an Optional Reborrowing pursuant to Section 2.3(c) and (C) the Current
Interest Rate, and (ii) the product of (A) the greater of (x) the highest
aggregate principal amount of the Notes at any time prior to such prepayment
(excluding the principal amount of any Optional Reborrowings repaid one hundred
eighty (180) or more days prior to the applicable prepayment) or (y) the
aggregate principal amount of the Notes prior to an Optional Reborrowing
pursuant to Section 2.3(c) and (B) five percent (5%).


“Principal Only Assignment” has the meaning set forth in Section 13.8.
“Proceeding” has the meaning set forth in Section 7.15.
“Program” means the lending program for the solicitation, marketing, and
origination of Consumer Loans pursuant to Program Guidelines.
“Program Guidelines” means those guidelines established by FinWise Bank,
attached as Schedule 1.1 hereto, for the administration of the Program, as
amended, modified or supplemented from time to time by FinWise Bank with the
prior written consent of the Borrower to the extent such consent is required
pursuant to the Participation Agreement; provided, the Borrower will not provide
such consent without the prior written consent of the Agent.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.
22
US_142974558

--------------------------------------------------------------------------------



“Qualified Funding Failure” has the meaning set forth in Section 2.3(a)(iii).
“Receivables” means the indebtedness and other obligations owed to the Borrower,
Elevate Credit Parent or any other Credit Party in connection with any and all
liens, title retention and security agreements, chattel mortgages, chattel
paper, bailment leases, installment sale agreements, instruments, consumer
finance paper and/or promissory notes securing and evidencing unsecured
multi-pay consumer installment loans made, and/or time sale transactions or
acquired by a Credit Party which were originated in accordance with the Program
Guidelines.
“Register” has the meaning set forth in Section 2.8.
“Related Parties” of any Person means such Person’s Affiliates or any of its
respective partners, directors, agents, employees and controlling persons.
“Relevant Jurisdiction” means, in relation to a Credit Party, (a) its Original
Jurisdiction; (b) any jurisdiction where any asset subject to or intended to be
subject to the Collateral to be created by it is situated; (c) any jurisdiction
where it conducts its business; and (d) the jurisdiction whose laws govern the
perfection of any of the Security Documents entered into by it.
“Republic Financing Agreement” means that certain Amended and Restated Financing
Agreement dated as of February 7, 2019 by and among Elastic SPV, Ltd., Elevate
Credit Service, LLC, the other “Guarantors” from time to time party thereto, the
“Lenders” from time to time party thereto and Victory Park Management, LLC, as
administrative agent, as amended, restated, supplemented or otherwise modified
from time to time.
“Required Lenders” means at any time (a) the Lenders then holding more than
fifty percent (50%) of the aggregate Maximum Commitments then in effect plus the
aggregate unpaid principal balance of the Notes then outstanding, or (b) if the
Maximum Commitments have been terminated, the Holders of Notes then holding more
than fifty percent (50%) of the aggregate unpaid principal balance of the Notes
then outstanding.
“Required Prepayment Date” has the meaning set forth in Section 2.3(d).
“Requirements” means all applicable federal and state laws and regulations
related, directly or indirectly, to the following: credit (including, without
limitation, Consumer Credit); servicing; disclosures, information security and
privacy and regulations and industry guidance and requirements (including, but
not limited to, guidance issued by the Payment Card Industry); the USA Patriot
Act; the Office of Foreign Asset Controls’ rules and regulations; the
Interagency Guidelines; debt collection and debt collection practices laws and
regulations applicable to the Credit Parties or the Program; the federal Truth
in Lending Act; the federal Electronic Funds Transfer Act; the federal Equal
Credit Opportunity Act; the federal Gramm-Leach-Bliley Act; and the federal Fair
Debt Collection Practices Act.
“Reviewing Party” or “Reviewing Parties” has the meaning set forth in Section
8.20(a).
23
US_142974558

--------------------------------------------------------------------------------



“Revolving Amount” has the meaning set forth in Section 2.3(c).
“Revolving Conditions” means the satisfaction of each of the following
conditions as of any date of determination:
(a)The Borrower is in compliance with all of its obligations and covenants under
this Agreement and all of the Borrower’s representations and warranties are
true, accurate and correct; and
(b)No Event of Default (or event or circumstance that, with the passage of time,
the giving of notice, or both, would become an Event of Default) has occurred or
would result therefrom.


“ROFR Notice” has the meaning set forth in Section 8.19.
“Schedules” has the meaning set forth in Article 7.
“Second Amendment Effective Date” means July 31, 2020.
“Security Agreement” means a Pledge and Security Agreement, substantially in the
form attached hereto as Exhibit B.
“Security Documents” means the Security Agreement, the Intellectual Property
Security Agreements and all other instruments, documents and agreements
delivered by any of the Credit Parties, any of their respective Subsidiaries,
Affiliates or any equityholder of any of the Credit Parties in order to grant to
Agent (on behalf of the Lenders), any Lender or any Holder a Lien on any real,
personal or mixed Property of such Person as security for the Obligations.
“State Force Majeure Event” means any regulatory event or regulatory change in
any state in which the Credit Parties originate Consumer Loans that would
prohibit or make it illegal for the Credit Parties to continue to originate or
collect Consumer Loans in such state pursuant to the Program or another program
of a type similar to the Program.
“State Force Majeure Paydown Amount” means, as of any date of determination, an
amount designated in writing by the Borrower to the Agent within ten (10) days
following such date equal to the aggregate outstanding principal amount of the
Notes on such date multiplied by a fraction, the numerator of which shall be
equal to the portion of such aggregate outstanding principal amount for which
the proceeds thereof were used to originate Consumer Loans that remain
outstanding on such date to borrowers residing in state(s) affected by a State
Force Majeure Event (which amount with respect to each such Consumer Loan shall
not exceed the outstanding principal amount of such Consumer Loan on such date)
and the denominator of which shall be equal to the aggregate outstanding
principal amount of the US Notes on such date.
“Subsequent Closing” has the meaning set forth in Section 3.2.
“Subsequent Closing Date” has the meaning set forth in Section 3.2.
24
US_142974558

--------------------------------------------------------------------------------



“Subsequent Closing Note Purchase Price” has the meaning set forth in Section
3.2.
“Subsidiaries” has the meaning set forth in Section 7.1.
“Swap Rate” means the forward swap rate based on the London Interbank Offered
Rate last quoted by Bloomberg for deposits of U.S. Dollars for a period of three
months, and taking into account the time period between the Issuance Date and
the Maturity Date as determined by the Agent in its sole reasonable discretion
based on the Bloomberg SWPM calculator. If no such London Interbank Offered Rate
exists, such rate will be the rate of interest per annum, as determined by the
Agent at which deposits of U.S. Dollars in immediately available funds are
offered on the last Business Day of each calendar month by major financial
institutions reasonably satisfactory to the Agent in the London interbank market
for a period of three months for the applicable principal amount on such date of
determination.
“Taking” means any taking of any property of any Credit Party or any of their
Subsidiaries or any portion thereof, in or by condemnation or other eminent
domain proceedings pursuant to any law, general or special, or by reason of the
temporary requisition of the use of such assets or any portion thereof, by any
Governmental Authority, civil or military (i) in excess of $250,000 in the
aggregate for any Fiscal Year or (ii) that results, either individually or in
the aggregate, in a Material Adverse Effect.
“Taxes” means any and all current or future (a) foreign, federal, state or local
income, gross receipts, franchise, estimated, alternative minimum, add-on
minimum, sales, use, transfer, registration, value added, excise, parking,
unclaimed property/escheatment, natural resources, severance, stamp, occupation,
occupancy, ad valorem, premium, windfall profit, environmental, customs, duties,
real property, personal property, capital stock, social security, unemployment,
disability, payroll, license, employee or other withholding, or other tax of any
kind whatsoever, (b) any liability for the payment of amounts of the type
described in clause (a) hereof as a result of being at any time a transferee of,
or a successor in interest to, any person, and (c) any interest, penalties or
additions to tax or additional amounts (whether disputed or not) in respect of
the foregoing.
“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
“Total Cash” means, as of any date of determination, the sum of all unrestricted
cash and Cash Equivalent Investments of Elevate Credit Parent and all other
Credit Parties. For purposes of clarification, unrestricted cash includes all
cash of the Credit Parties that is being held by an ACH provider prior to
remittance to a Credit Party.
“Trailing Excess Spread” means, as of any date of determination, the average of
the Excess Spread in (i) the calendar month immediately prior to the calendar
month that includes such date of determination and (ii) the calendar month that
includes such date of determination.
25
US_142974558

--------------------------------------------------------------------------------



“Trailing Four Month Charge Off Rate” means, as of any date of determination,
the average, for each of the three (3) immediately preceding completed months,
of the Four Month Charge Off Rate.
“Trailing Past Due Roll Rate” means, as of any date of determination, the
average, of the Past Due Roll Rate in (i) the calendar month immediately prior
to the calendar month that includes such date of determination and (ii) the
calendar month that includes such date of determination.
“Trailing Twelve Month Charge Off Rate” means, as of any date of determination,
the average, for each of the three (3) immediately preceding completed months,
of the Twelve Month Charge Off Rate.
“Transaction Documents” has the meaning set forth in Section 7.2.
“Twelve Month Charge Off Rate” means, as of any date of determination and with
respect to any Vintage Pool, the ratio of (i) the aggregate Charge Off amount in
such Vintage Pool during the period beginning on the applicable date of
origination through the end of the month of such origination and ending on the
twelfth consecutive calendar month, beginning with such month of origination to
(ii) the aggregate principal balance of such Vintage Pool at the time of
origination.
“UCC” has the meaning set forth in Section 7.13.
“UK Credit Party” means a Credit Party organized under the laws of the United
Kingdom.
“US Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“US Tax Compliance Certificate” has the meaning set forth in Section 2.6(d).
“Vintage Pool” means and refers to, at any given time, all Consumer Loans that
were originated by FinWise Bank in a particular calendar month. By way of
example, and not by way of limitation, all Consumer Loans that were originated
in December 2018 shall constitute one Vintage Pool for the calendar month that
ended on December 31, 2018; all Consumer Loans that were originated in January
2019 shall constitute one Vintage Pool for the calendar month that ended on
January 31, 2019; all Consumer Loans that were originated in February 2019 shall
constitute one Vintage Pool for the calendar month that ended on February 28,
2019; and so on.
“Waivable Mandatory Prepayment” has the meaning set forth in Section 2.3(d).
“Withholding Agent” means the Borrower, any Credit Party or the Agent.
Section 1.2    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words
26
US_142974558

--------------------------------------------------------------------------------



“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any right or interest in or to
assets and properties of any kind whatsoever, whether real, personal or mixed
and whether tangible or intangible. References in this Agreement to
“determination” by the Agent include good faith estimates by the Agent (in the
case of quantitative determinations) and good faith beliefs by the Agent (in the
case of qualitative determinations).
Section 1.3    Accounting and Other Terms. Unless otherwise expressly provided
herein, each accounting term used herein shall have the meaning given it under
GAAP applied on a basis consistent with those used in preparing the financial
statements delivered to Agent pursuant to Section 8.2. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any election under Accounting
Standards Codification 825-10 (or any other Financial Accounting Standard having
a similar result or effect) to value any Indebtedness or other liabilities of
any Credit Party or any Subsidiary of any Credit Party at “fair value”.
Article 2


BORROWER’S AUTHORIZATION OF ISSUE


Section 2.1    Senior Secured Term Notes.
(a)The Borrower has authorized (a) the issuance to the Lenders on the Closing
Date of senior secured term notes in the aggregate principal amount of
$53,000,000 (the “Closing Notes”) and (b) the issuance to the Lenders after the
Closing Date of additional senior secured term notes in the aggregate principal
amount not to exceed, together with the aggregate principal amount of the
Closing Notes, the Maximum Commitment, in each case of the foregoing clauses (a)
and (b), to be dated the date of issuance thereof, to mature on the Maturity
Date, to bear interest as provided in Section 2.2 below and to be in the form of
Exhibit A hereto (the “Notes”). The commitment of each Lender to fund its pro
rata share of Notes issued by the Borrower as of the Closing Date is set forth
opposite such Lender’s name in column three (3) of Section 1 of the Schedule of
Lenders attached hereto (such amount as the same may be reduced
27
US_142974558

--------------------------------------------------------------------------------



or increased from time to time in accordance with this Agreement, being referred
to herein as such Lender’s “Commitment”). The Borrower shall repay the
outstanding principal balance of the Notes in full in cash on the Maturity Date,
unless accelerated in accordance with Section 10.2 or redeemed or prepaid in
accordance with Section 2.3. The proceeds of future purchases of Notes by the
Lenders shall be disbursed as the Borrower shall direct on each issuance date of
such Note, upon the submission of such evidence as the Agent shall request to
verify the satisfaction of the conditions set forth in Section 5.2 below
(including, without limitation, a Borrowing Base Certificate delivered in
accordance with Section 5.2(g) prior to such disbursement); provided, however,
that, after giving effect to any such issuance and purchase of Notes, the
aggregate principal amount of all Notes shall not exceed the Maximum Commitment.
The Borrower shall deliver to or shall procure the delivery to the Agent a
Notice of Purchase and Sale setting forth each proposed issuance of Notes not
later than noon, Chicago time, on (A) the fifteenth (15th) day prior to the
proposed issuance date upon which the Borrower desires to issue Notes for
purchase by the Lenders in an amount of $10,000,000 or less or (B) the thirtieth
(30th) day prior to the proposed issuance date upon which the Borrower desires
to issue Notes for purchase by the Lenders in an amount of greater than
$10,000,000, in each case, or such earlier date as shall be agreed to by the
applicable Lenders; provided, further, however, that the Borrower shall be
entitled to deliver only two (2) Notices of Purchase and Sale during each
calendar month. Each Notice of Purchase and Sale required hereunder (i) shall be
irrevocable, (ii) shall specify the amount of the proposed issuance (which shall
be in increments of not less than $100,000) under the Notes, (iii) shall specify
the proposed issuance date for such proposed issuance, which shall be a
Permitted Issuance Date and (iv) shall specify wire transfer instructions in
accordance with which such issuance under the Notes shall be funded, to the
extend purchased by the Lenders. Upon receipt of any such Notice of Purchase and
Sale, the Agent shall promptly notify each Lender thereof and of the amount of
such Lender’s pro rata share of the proposed issuance (provided, that at the
election of the Agent and each applicable Lender, such Lender(s) may agree to
purchase such proposed issuance of Notes on a non pro rata basis in amounts
acceptable to Agent and such Lender(s) in their sole discretion and in the event
of any such non pro rata purchase by such Lender(s), (i) such Lender(s)
purchasing less than their pro rata share of the proposed issuance of Notes
shall be automatically deemed to have assigned to the applicable Lender(s)
purchasing more than their pro rata share of the proposed issuance of Notes (and
such Lender(s) purchasing more than their pro rata share of the proposed
issuance of Notes shall be automatically deemed to have assumed) a percentage
interest in the respective Commitments of such Lender(s) purchasing less than
their pro rata share of the proposed issuance of Notes in amounts sufficient to
give effect to such non pro rata purchase and such assignment shall otherwise be
deemed to be made pursuant to, and in accordance with, the terms of Section 13.8
without further action or documentation by any Person and (ii) the Schedule of
Lenders attached hereto shall be updated by Agent to reflect such assignments of
the Commitments) and, subject to the terms and conditions of this Agreement and
in reliance upon the representations and warranties of the Credit Parties
contained herein, each Lender holding a Commitment shall fund its pro rata share
of the proposed issuance of the Notes (subject to, and except as set forth in,
the preceding parenthetical in this sentence) on the applicable Permitted
Issuance Date in immediately available funds in accordance with the terms of
such Notice of Purchase and Sale. Notwithstanding anything to the contrary
herein, for purposes of
28
US_142974558

--------------------------------------------------------------------------------



clarification, it is hereby agreed that during each calendar month there shall
be only, and the Borrower shall not be entitled to specify more than, two (2)
Permitted Issuance Dates.
Section 2.2    Interest. The Borrower shall pay interest on the unpaid principal
amount of the Notes, in each case, at the rates, time and manner set forth
below:
(a)Rate of Interest. Each Note shall bear interest on the unpaid principal
amount thereof from the date issued through the date such Note is paid in full
in cash (whether upon final maturity, by redemption, prepayment, acceleration or
otherwise) at the Current Interest Rate. Interest on each Note shall be computed
on the basis of a 360-day year and actual days elapsed and, subject to Section
2.2(b), shall be payable monthly, in arrears, on the third (3rd) Business Day
following the last day of each calendar month during the period beginning on the
date such Note is issued (the “Issuance Date”) and ending on, and including, the
date on which the Obligations under such Note are paid in full (each, an
“Interest Date”).
(b)Interest Payments. Interest on each Note shall be payable on each Interest
Date or at any such other time the Notes become due and payable (whether by
acceleration, redemption or otherwise) by the Borrower to the Agent, for the
account of the record holder of such Note, on the applicable Interest Date. Each
Interest Date shall be considered the last day of an accrual period for U.S.
federal income tax purposes. Notwithstanding anything herein to the contrary,
any payment of accrued but unpaid interest due and owing on any Note shall be
made by cash only by wire transfer of immediately available funds.
(c)Default Rate. Upon the occurrence of any Event of Default, the Notes shall
bear interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on the unpaid principal amount thereof at the Default Rate from
the date of such Event of Default through and including the date such Event of
Default is waived. In the event that such Event of Default is subsequently
waived, the adjustment referred to in the preceding sentence shall cease to be
effective as of the date of such waiver; provided that interest as calculated
and unpaid at the Default Rate during the continuance of such Event of Default
shall continue to be due to the extent relating to the days after the occurrence
of such Event of Default through and including the date on which such Event of
Default is waived. All such interest shall be payable on demand of the Agent.
(d)Savings Clause. In no contingency or event shall the interest rate charged
pursuant to the terms of this Agreement exceed the highest rate permissible
under any law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders or Holders have received interest hereunder in excess of the
highest applicable rate, the amount of such excess interest shall be applied
against the principal amount of the Notes then outstanding to the extent
permitted by applicable law, and any excess interest remaining after such
application shall be refunded promptly to the Borrower.
(e)Interest Payment Reduction. On or after January 1, 2020, the Current Interest
Rate shall be reduced by one-quarter percent (0.25%) if the Interest Rate Spread
Reduction Conditions are satisfied during the 2019 calendar year. On or after
January 1, 2021, the Current Interest Rate shall be reduced by one-quarter
percent (0.25%) if the Interest Rate
29
US_142974558

--------------------------------------------------------------------------------



Spread Reduction Conditions are satisfied during the 2020 calendar year. For the
avoidance of doubt, if the Interest Rate Spread Reduction Conditions were
satisfied during both the 2019 calendar year and the 2020 calendar year, the
total reduction in the Current Interest Rate shall be one-half percent (0.50%).


Section 2.3    Redemptions and Payments.
(a)    Permitted Redemption.
(i)    The Borrower may at any time after January 1, 2022, at its option, elect
to pay to the Agent, on behalf of the Holders, the Permitted Redemption Amount
(as defined below), on the Permitted Redemption Date, by redeeming the aggregate
unpaid principal amount of all Notes, in whole (and not in part), whereupon the
Commitments of each Lender shall automatically and permanently be terminated
(the “Permitted Redemption”); provided that, a Permitted Redemption may occur
prior to January 1, 2022 only in connection with an M&A Event. The Borrower may
not, at any time, redeem the Notes in part. On or prior to the date which is the
thirtieth (30th) calendar day prior to the proposed Permitted Redemption Date,
the Borrower shall deliver written notice (the “Permitted Redemption Notice”) to
the Agent stating (i) that the Borrower elects to redeem pursuant to the
Permitted Redemption and (ii) the proposed Permitted Redemption Date. The
“Permitted Redemption Amount” shall be equal to (A) the aggregate unpaid
outstanding principal amount of all Notes, (B) all accrued and unpaid interest
with respect to such principal amount and all accrued and unpaid fees, (C) all
accrued and unpaid Late Charges with respect to such Permitted Redemption
Amount, (D) the Prepayment Premium and (E) all other amounts due under the
Transaction Documents. The Credit Parties acknowledge and agree that the
Prepayment Premium represents bargained for consideration in exchange for the
right and privilege to redeem the Notes.
(ii)    A Permitted Redemption Notice delivered pursuant to this subsection
shall be irrevocable; provided that such Permitted Redemption Notice may be
revoked if for any reason the applicable M&A Event covered by such Permitted
Redemption Notice is terminated prior to closing. If the Borrower elects to
redeem the Notes pursuant to a Permitted Redemption under Section 2.3(a), then
the Permitted Redemption Amount which is to be paid to the Agent, on behalf of
the Holders, on the Permitted Redemption Date shall be redeemed by the Borrower
on the Permitted Redemption Date, and the Borrower shall pay to the Agent, on
behalf of the Holders, on the Permitted Redemption Date, by wire transfer of
immediately available funds, an amount in cash equal to the Permitted Redemption
Amount.
(iii)    Notwithstanding the foregoing and anything to the contrary herein, (A)
if a Federal or Multi-State Force Majeure Event shall have occurred or (B) if
the Lenders shall fail to purchase additional Notes requested by the Borrower
after the Closing Date in accordance with Section 2.1 and provided that all
conditions of such purchase set forth in Section 5.2 shall have been satisfied
at the time thereof (a “Qualified Funding Failure”), then the Borrower shall
have the right, exercisable upon at least sixty (60) calendar days’ prior
written notice to the Agent, to consummate a Permitted Redemption at a price
equal to the Permitted Redemption Amount excluding the Prepayment Premium, which
Permitted Redemption shall
30
US_142974558

--------------------------------------------------------------------------------



otherwise be made in accordance with the provisions of Section 2.3(a)(i) hereof;
provided, that such right to consummate a Permitted Redemption at a price equal
to the Permitted Redemption Amount excluding the Prepayment Premium shall expire
(x) in the case of the foregoing clause (A), upon the cessation of such Federal
or Multi-State Force Majeure Event or (y) in the case of the foregoing clause
(B), upon written notice from the Agent to the Borrower, given no later than ten
(10) calendar days after the Agent’s receipt of the Borrower’s notice of
redemption under the foregoing Section 2.3(a)(iii)(B) stating that the Lenders
are thereafter willing and able to purchase additional Notes requested by the
Borrower, in accordance with Section 2.1 and provided that all conditions of
such purchase set forth in Section 5.2 shall have been satisfied at the time
thereof; provided further, that, in the case of a Permitted Redemption in
respect of the foregoing clause (A), if such Federal or Multi-State Force
Majeure Event ceases within the earlier of (i) one (1) year following such
Permitted Redemption or (ii) July 1, 2021, the Credit Parties shall give the
Agent and Lenders the right to participate in any new Program or substantially
similar program to the Program. For purposes of clarification, prior to the
expiration of the ten (10) calendar day (or longer, as the case may be) notice
of purchase pursuant to the foregoing Section 2.3(a)(iii)(B), the Agent may
deliver notice to the Borrower that the Lenders are willing and able to purchase
additional Notes and provided that all conditions of such purchase set forth in
Section 5.2 shall have been satisfied at the time thereof, whereupon such right
to consummate a Permitted Redemption at a price equal to the Permitted
Redemption Amount excluding the Prepayment Premium shall automatically
terminate, but the Borrower shall at all times thereafter retain the right to
consummate a Permitted Redemption at a price equal to the Permitted Redemption
Amount including the Prepayment Premium (if applicable), which Permitted
Redemption shall otherwise be made in accordance with the provisions of Section
2.3(a)(i) hereof. The provisions of this Section 2.3(a)(iii) set forth the
exclusive rights and remedies of the Credit Parties to seek or obtain damages or
any other remedy or relief from the Agent or any Lender with respect to any
Qualified Funding Failure.
(b)    Mandatory Prepayments.
(i)    On the date of receipt by any Credit Party or any of their Subsidiaries
of any net cash proceeds in excess of $200,000 in the aggregate during any
Fiscal Year from any Asset Sales (other than Permitted Dispositions), the
Borrower shall prepay the Notes as set forth in Section 2.3(e) in an aggregate
amount equal to 100% of such net cash proceeds.
(ii)    On the date of receipt by any Credit Party or any of their Subsidiaries,
or the Agent as loss payee, of any net cash proceeds from any Destruction or
Taking, the Borrower shall prepay the Notes as set forth in Section 2.3(e) in an
aggregate amount equal to 100% of such net cash proceeds; provided, so long as
no Event of Default (or event or circumstance that, with the passage of time,
the giving of notice, or both, would become an Event of Default) shall have
occurred and be continuing on the date of receipt thereof or caused thereby, the
Borrower shall have the option to apply such net cash proceeds, prior to the
date that is 90 days following receipt thereof, for purposes of the repair,
restoration or replacement of the applicable assets thereof.
31
US_142974558

--------------------------------------------------------------------------------



(iii)    On the date of receipt by any Credit Party or any of their Subsidiaries
of any net cash proceeds in excess of $5,000,000 in the aggregate during the
term of this Agreement from a capital contribution by any Person (other than an
Elevate Credit Subsidiary) to, or the issuance to any Person (other than a
Credit Party or an Elevate Credit Subsidiary) of any Equity Interests of any
Credit Party or any of their Subsidiaries, the Borrower shall prepay the Notes
as set forth in Section 2.3(e) in an aggregate amount equal to 100% of such net
cash proceeds.
(iv)    On the date of receipt by any Credit Party or any of their Subsidiaries
of any net cash proceeds from the incurrence of any Indebtedness (other than
with respect to Permitted Indebtedness) of any Credit Party or any of their
Subsidiaries, the Borrower shall prepay the Notes as set forth in Section 2.3(e)
in an aggregate amount equal to 100% of such net cash proceeds.
(v)    On the date of receipt by any Credit Party or any of their Subsidiaries
of any Extraordinary Receipts, the Borrower shall prepay the Notes as set forth
in Section 2.3(e) in an aggregate amount equal to 100% of such Extraordinary
Receipts.
(vi)    If at any time the then outstanding principal balance of Notes shall
exceed the Maximum Commitment, the Borrower shall immediately prepay the Notes
as set forth in Section 2.3(e) in an amount sufficient to eliminate such excess.
(vii)    Concurrently with any prepayment of the Notes pursuant to this Section
2.3(b), the Borrower shall deliver to the Agent a certificate of an authorized
officer thereof demonstrating the calculation of the amount of the applicable
proceeds. In the event that the Credit Parties shall subsequently determine that
the actual amount of such proceeds exceeded the amount set forth in such
certificate (including as a result of the conversion of non-cash proceeds into
cash), the Borrower shall promptly make an additional prepayment of all the
Notes in an amount equal to such excess (or applicable percentage thereof), and
the Borrower shall concurrently therewith deliver to the Agent a certificate of
an authorized officer thereof demonstrating the derivation of such excess.
(c)    Optional Reborrowing. Subject to the satisfaction of the Revolving
Conditions, the Borrower may, at its option once per year on an Optional
Revolving Date, elect to pay to the Agent, on behalf of the Holders, the
Revolving Amount (as defined below) (the “Optional Reborrowing”). The “Revolving
Amount” shall be equal to (A) up to twenty percent (20%) of the aggregate unpaid
outstanding principal amount of all Notes, (B) all accrued and unpaid interest
with respect to such principal amount repaid and all accrued and unpaid fees and
(C) all accrued and unpaid Late Charges with respect to such Revolving Amount.
On or prior to the date which is the sixtieth (60th) calendar day prior to the
proposed Optional Revolving Date, the Borrower shall deliver written notice to
the Agent stating (i) that the Borrower elects to make a payment in connection
with an Optional Reborrowing and (ii) the proposed Revolving Amount. The
Commitments of each Lender shall not automatically and permanently be terminated
or decreased as a result of a payment by Borrower of any Revolving Amount
pursuant to this Section 2.3(c) and Borrower may reborrow any Revolving Amount
in accordance with
32
US_142974558

--------------------------------------------------------------------------------



Section 2.1; provided that reborrowing any such Revolving Amount within one
hundred eighty (180) days shall not cause the Current Interest Rate to decrease.
(d)    Waiver of Mandatory Prepayments. Anything contained in Section 2.3(b) to
the contrary notwithstanding, in the event the Borrower is required to make any
mandatory prepayment (a “Waivable Mandatory Prepayment”) of the Notes, not less
than three (3) Business Days prior to the date (the “Required Prepayment Date”)
on which the Borrower is required to make such Waivable Mandatory Prepayment,
the Borrower shall notify the Agent of the amount of such prepayment, and the
Agent shall promptly thereafter notify each Holder holding an outstanding Note
of the amount of such Holder’s pro rata share of such Waivable Mandatory
Prepayment and such Holder’s option to refuse such amount. Each such Holder may
exercise such option by giving written notice to the Borrower and the Agent of
its election to do so on or before the first Business Day prior to the Required
Prepayment Date (it being understood that any Holder which does not notify the
Borrower and the Agent of its election to exercise such option on or before the
first Business Day prior to the Required Prepayment Date shall be deemed to have
elected, as of such date, not to exercise such option). On the Required
Prepayment Date, the Borrower shall pay to the Agent the amount of the Waivable
Mandatory Prepayment, which amount shall be applied in an amount equal to that
portion of the Waivable Mandatory Prepayment payable to those Holders that have
elected not to exercise such option, to prepay the Notes of such Holders.
(e)    Application of Mandatory Prepayments; Prepayment Premium. All mandatory
prepayments made pursuant to Section 2.3(b) and not waived pursuant to Section
2.3(d) shall be made to the Agent, for the account of the Holders, as determined
by the Agent in its sole discretion. Concurrently with each mandatory prepayment
made pursuant to (i) Section 2.3(b) (other than in accordance with Section
2.3(b)(vi)), the Commitment of each Lender shall, at the election of Agent to be
given to Borrower within five (5) Business Days after receipt of such mandatory
prepayment (or automatically upon the occurrence of any Event of Default
described in Section 10.1(c) or Section 10.1(d)), permanently be reduced by the
amount of such prepayment and (ii) Section 2.3(b) (other than in accordance with
Sections 2.3(b)(ii), 2.3(b)(v), 2.3(b)(vi) or 2.3(b)(vii) (solely to the extent
such excess required to be applied as a prepayment relates to a prepayment under
Sections 2.3(b)(ii), 2.3(b)(v) or 2.3(b)(vi))), the Borrower shall also pay to
the Agent, for the ratable benefit of the Holders, the Prepayment Premium in
respect of the Notes repaid or redeemed in connection with such mandatory
prepayment.
Section 2.4    Payments. Whenever any payment of cash is to be made by any
Credit Party to any Person pursuant to this Agreement, the Notes or other
Transaction Document, such payment shall be made in lawful money of the United
States of America by a check drawn on the account or accounts of such Credit
Party and sent via overnight courier service to such Person at such address as
previously provided to the Borrower in writing (which address, in the case of
each of the Lenders, shall initially be as set forth on the Schedule of Lenders
attached hereto); provided that (i) the Agent, any Holder or any Lender may
elect to receive a payment of cash via wire transfer of immediately available
funds by providing the Borrower with prior written notice setting out such
request and the Agent’s, such Holder’s or such Lender’s wire transfer
instructions and (ii) Credit Parties may elect to make a payment of cash via
wire transfer of
33
US_142974558

--------------------------------------------------------------------------------



immediately available funds in accordance with wire transfer instructions
provided by the Agent, each Holder and each Lender upon request therefor.
Whenever any amount expressed to be due by the terms of this Agreement or any
Note is due on any day which is not a Business Day, the same shall instead be
due on the next succeeding day which is a Business Day and, in the case of any
Interest Date which is not the date on which the applicable Note is paid in full
in cash, the extension of the due date thereof shall not be taken into account
for purposes of determining the amount of interest due on such date. Any amount
due under the Transaction Documents (other than principal and interest, if the
same are already accruing interest at the Default Rate), which is not paid when
due shall result in a late charge being incurred and payable by the Borrower in
an amount equal to accrued interest at the Default Rate from the date such
amount was due until the same is paid in full in cash (“Late Charge”). Such Late
Charge shall continue to accrue post-petition in any proceeding under any
Bankruptcy Law.
Section 2.5    Dispute Resolution. Except as otherwise provided herein, in the
case of a dispute as to the determination of any amounts due and owing pursuant
to a redemption under Section 2.3 or otherwise or any other similar or related
amount, the Borrower shall submit the disputed determinations or arithmetic
calculations via facsimile within three (3) Business Days of receipt, or deemed
receipt, of the applicable notice of dispute to the Agent. If the Agent and the
Borrower are unable to agree upon such determination or calculation within three
(3) Business Days of such disputed determination or arithmetic calculation being
submitted to the Agent, then the Borrower shall, within three (3) Business Days
submit via facsimile the disputed determinations or arithmetic calculations to
an independent outside national accounting firm specified by Agent. The
Borrower, at the Borrower’s expense, shall cause the accountant to perform the
determinations or calculations and notify the Agent of the results no later than
five (5) Business Days from the time it receives the disputed determinations or
calculations. Such accountant’s determination or calculation, as the case may
be, shall be binding upon all parties absent demonstrable error.
Section 2.6    Taxes.
(a)Any and all payments by or on behalf of the Credit Parties hereunder and
under any other Transaction Document shall be made free and clear of and without
deduction or withholding for any and all current or future Taxes, levies,
imposts, deductions or charges unless required by law. If any Non-Excluded Taxes
are required by law to be deducted or withheld from or in respect of any payment
or sum payable hereunder or under any Transaction Document by any Withholding
Agent to the Agent, any Holder or any Lender, (x) the applicable Withholding
Agent shall make such deductions and withholdings within the time allowed and in
the minimum amount required by law, (y) the sum payable by the applicable Credit
Party shall be increased by the amount (an “Additional Amount”) necessary so
that, after making all required deductions and withholdings (including
deductions and withholdings applicable to additional sums payable under this
Section 2.6(a)) the Agent, such Holder or such Lender, as applicable, shall
receive an amount equal to the sum it would have received had no such deductions
or withholdings been made and (z) the Withholding Agent shall pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and shall promptly provide to the Agent, Holder or Lender,
as applicable, an evidence of such
34
US_142974558

--------------------------------------------------------------------------------



payment to the relevant Governmental Authority (in a form reasonably
satisfactory to the Agent, Holder or Lender, as applicable).
(b)The Borrower will pay to the relevant Governmental Authority in accordance
with applicable law any current or future stamp, stamp duty, registration,
court, documentary, intangible, recording, filing or similar Taxes or any other
excise or property taxes, charges or similar levies that arise from any payment
made hereunder or under any Transaction Document, or from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, this
Agreement or any Transaction Document that are or would be applicable to the
Holders, the Agent, or a Lender (“Other Taxes”).


(c)The Credit Parties agree to indemnify the Agent, each Holder, each Lender and
their respective Affiliates for the full amount of Non-Excluded Taxes and Other
Taxes paid by the Agent, such Holder, such Lender or such Affiliates and any
liability (including penalties, interest and expenses (including reasonable
attorney’s and other advisors’ fees and expenses)) arising therefrom or with
respect thereto, whether or not such Non-Excluded Taxes or Other Taxes were
correctly or legally asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability prepared by the Agent,
such Holder, such Lender or such Affiliate, absent manifest error, shall be
final conclusive and binding for all purposes. Such indemnification shall be
made within thirty (30) days after the date the Agent, such Holder, such Lender
or such Affiliate makes written demand therefor. Agent, a Lender, a Holder or
any of their respective Affiliates shall notify the Borrower in writing of the
receipt by such Person of any written notice from any taxing authority
demanding, or threatening to demand, any Tax indemnifiable by the Borrower under
this Section 2.6(c), within a reasonable period of time after receipt of such
notice.


(d)On the Closing Date, and subsequently on or prior to the date on which a
Lender or Holder becomes a Lender or Holder under this Agreement with respect to
the Borrower (and from time to time thereafter upon the reasonable request of
the Borrower or the Agent), each applicable Lender and Holder shall deliver to
the Borrower a completed and signed IRS Form W-8 or IRS Form W-9 (or any
successor form), as applicable. In the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form attached hereto as Exhibit I
to the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “US Tax Compliance
Certificate”).


(e)The Parties agree to treat and report amounts lent under this Agreement and
any amount due under the Notes as debt for U.S. federal, state and local income
tax purposes. The Credit Parties agree to indemnify the Agent, each Holder, each
Lender and their respective Affiliates for the full amount of Taxes and Other
Taxes paid by the Agent, such Holder, such Lender or such Affiliates and any
liability (including penalties, interest and expenses (including reasonable
attorney’s and other advisors’ fees and expenses)) arising
35
US_142974558

--------------------------------------------------------------------------------



therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted by the relevant Governmental Authority, to the
extent such Taxes or Other Taxes are imposed as a result of the treatment of any
amounts lent under this Agreement or any amount due under the Notes as other
than debt by any Governmental Authority.
(f)Survival. Notwithstanding anything to the contrary herein, each party’s
obligations under this Section 2.6 and Section 13.12 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender or Holder, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Transaction
Document.


Section 2.7    Reissuance.
(a)Transfer. If any Note is to be transferred, the Holder thereof shall
surrender such Note to the Borrower, whereupon the Borrower will forthwith issue
and deliver upon the order of such Holder a new Note (in accordance with this
Section 2.7), registered as such Holder may request (provided that electronic
registration is acceptable), representing the outstanding principal being
transferred by such Holder and, if less than the entire outstanding principal
amount is being transferred, a new Note (in accordance with this Section 2.7) to
such Holder representing the outstanding principal not being transferred.
(b)Lost, Stolen or Mutilated Note. Upon receipt by the Borrower of evidence
reasonably satisfactory to the Borrower of the loss, theft, destruction or
mutilation of any Note and (i) in the case of loss, theft or destruction, upon
delivery of an indemnity agreement reasonably satisfactory to the Borrower
(provided, however, that if the Holder is an institutional investor, the
affidavit of an authorized partner or officer of such Holder setting forth the
circumstances with respect to such loss, theft or destruction shall be accepted
as satisfactory evidence thereof and no indemnity agreement or other security
shall be required), and (ii) in the case of mutilation, upon surrender and
cancellation of the mutilated Note, the Borrower shall execute and deliver to
such Holder a new Note (in accordance with this Section 2.7) representing the
outstanding principal.


(c)Note Exchangeable for Different Denominations. The Notes are exchangeable,
upon the surrender thereof by the Holder at the principal office of the
Borrower, for a new Note or Notes (in accordance with this Section 2.7) of like
tenor in principal amounts of at least $100,000 representing in the aggregate
the outstanding principal of the surrendered Note, and each such new Note will
represent such portion of such outstanding principal as is designated by such
Holder or such Lender at the time of such surrender.


(d)Issuance of New Notes. Whenever the Borrower is required to issue a new Note
pursuant to the terms of this Agreement or the Notes, such new Note (i) shall be
of like tenor with the Note being replaced, (ii) shall represent, as indicated
on the face of such new Note, the principal remaining outstanding (or, in the
case of a new Note being issued pursuant to paragraph (a) or (b) of this Section
2.7, the principal designated by the Holder which, when added to the principal
represented by the other new Notes issued in connection with such issuance,
equals aggregate principal remaining outstanding under the Note being replaced
36
US_142974558

--------------------------------------------------------------------------------



immediately prior to such issuance of new Notes), (iii) shall have an Issuance
Date, as indicated on the face of such new Note, which is the same as the
Issuance Date of the Note being replaced, (iv) shall have the same rights and
conditions as the Note being replaced, and (v) shall represent accrued interest
on the principal, Prepayment Premium and Late Charges of the Note being replaced
from such Issuance Date.


Section 2.8    Register. The Borrower shall maintain at its principal executive
office (or such other office or agency of the Borrower (or the Agent on its
behalf) as it may designate by notice to each holder of Notes), a register for
the Notes in which the Borrower (or the Agent on its behalf) shall record the
name and address of the Person in whose name the Notes have been issued
(including the name and address of each transferee) and the principal amount
(and stated interest) of Notes held by such Person (the “Register”). The
Borrower shall keep the Register open and available at all times during normal
business hours for inspection of any Holder, any Lender or their respective
representatives. The Register may be maintained in electronic format.
Section 2.9    Maintenance of Register. Notwithstanding anything to the contrary
contained herein, the Notes and this Agreement are registered obligations and
the right, title, and interest of each Holder, each Lender and their assignees
in and to such Notes (or any rights under this Agreement) shall be transferable
only upon notation of such transfer in the Register. The Notes shall only
evidence a Holder’s, a Lender’s or their assignee’s right, title and interest in
and to the related Notes, and in no event is any such Note to be considered a
bearer instrument or obligation. This Section 2.9 shall be construed so that the
Notes are at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related Treasury
regulations promulgated thereunder.
Section 2.10    Monthly Maintenance Fee. The Borrower hereby agrees to pay to
Agent in arrears on the last Business Day of each calendar month, a monthly
maintenance fee in the amount of $5,000 (collectively, the “Monthly Maintenance
Fees”). The Borrower agrees that the Monthly Maintenance Fees shall be
fully-earned when paid and shall not be refundable in whole or in part under any
circumstances.
Article 3
CLOSING


Section 3.1    Initial Closing. In consideration for each applicable Lender’s
payment of its pro rata share of the aggregate purchase price (the “Closing Note
Purchase Price”) of the Notes to be purchased by the Lenders at the Closing (as
defined below), which is set forth opposite such Lender’s name in column four
(4) of the Schedule of Lenders attached hereto, the Borrower shall issue and
sell to such Lender on the Closing Date (as defined below), and each applicable
Lender severally, but not jointly, agrees to purchase from the Borrower on the
Closing Date, a Note, in substantially the form attached hereto as Exhibit A,
and in the aggregate principal amount as is set forth opposite such Lender’s
name in column four (4) of the Schedule of Lenders attached hereto. The closing
(the “Closing”) of the transactions contemplated by this Agreement and the
issuance of the Notes to be issued on the Closing Date by the Borrower and
37
US_142974558

--------------------------------------------------------------------------------



the purchase thereof by the applicable Lenders shall occur at the offices of
Katten Muchin Rosenman LLP, 525 West Monroe Street, Suite 1900, Chicago,
Illinois 60661. The date and time of the Closing (the “Closing Date”) shall be
10:00 a.m., Chicago time, on the date hereof, subject to notification of
satisfaction (or waiver) of the conditions to the Closing set forth in Section
5.1 below (or such later date as is mutually agreed to by the Borrower and the
Agent). On the Closing Date, (i) each Lender shall pay its pro rata share of the
Closing Note Purchase Price to the Borrower for the Notes to be issued and sold
to such Lender at the Closing, by wire transfer of immediately available funds,
as more fully set forth on the Schedule of Lenders and (ii) the Borrower shall
deliver to each Lender the Notes (in the denominations as such Lender shall have
requested prior to the Closing) which such Lender is then purchasing, duly
executed on behalf of the Borrower and registered in the name of such Lender or
its designee.
Section 3.2    Subsequent Closings. Subject to the satisfaction (or waiver by
the Agent in its sole discretion) of the conditions to a Subsequent Closing set
forth in Section 5.2 and further subject to Section 10.2(a), each applicable
Lender hereby promises to purchase from the Borrower an aggregate principal
amount of additional Notes not to exceed, when aggregated with the principal
amount of Notes acquired by such Lender prior to such Subsequent Closing
(including, without limitation, at the Closing), such Lender’s Commitment.
Subject to the satisfaction (or waiver by the Agent) of the conditions to a
Subsequent Closing set forth in Section 5.2 and further subject to Section
10.2(a), in consideration for each applicable Lender’s payment of its pro rata
share of the aggregate purchase price (the “Subsequent Closing Note Purchase
Price”) of the Notes to be purchased by such Lenders at such Subsequent Closing,
the Borrower shall issue and sell to each Lender on the applicable Subsequent
Closing Date (as defined below), and each Lender severally, but not jointly,
agrees to purchase from the Borrower on such Subsequent Closing Date, a
principal amount of Notes in the amount each Lender has agreed in writing to pay
in respect thereof, pursuant to a Notice of Purchase and Sale. The closing (each
a “Subsequent Closing”) of any of the transactions contemplated by this Section
3.2 and the issuance of the additional Notes to be issued to the Lenders at such
Subsequent Closing shall occur at the offices of Katten Muchin Rosenman LLP, 525
West Monroe Street, Suite 1900, Chicago, Illinois 60661. With respect to each
Subsequent Closing, the date and time of such Subsequent Closing (the
“Subsequent Closing Date”) shall be 10:00 a.m., Chicago time, on the date on
which the conditions set forth in Section 5.2 below shall be satisfied or waived
in accordance with this Agreement (or such later date as is mutually agreed to
by the Borrower and the Agent). On each Subsequent Closing Date, (i) each Lender
shall pay its pro rata share of the applicable Subsequent Closing Note Purchase
Price to the Borrower for the Notes to be issued and sold to such Lender at such
Subsequent Closing, by wire transfer of immediately available funds in
accordance with the Borrower’s written wire instructions, and (ii) the Borrower
shall deliver to each Lender the Notes (in the denominations as such Lender
shall have requested prior to such Subsequent Closing) which such Lender is then
purchasing, duly executed on behalf of the Borrower and registered in the name
of such Lender or its designee.
Article 4
INTENTIONALLY OMITTED
38
US_142974558

--------------------------------------------------------------------------------



Article 5
CONDITIONS TO CLOSING AND EACH LENDER’S OBLIGATION TO PURCHASE


Section 5.1    Closing. The obligation of the Agent and the Lenders to close the
transactions contemplated by this Agreement is subject to the satisfaction, at
or before the Closing Date, of each of the following conditions:
(a)Reserved.
(b)The Borrower shall have executed and delivered, or caused to be delivered, to
the Agent evidence satisfactory to the Agent that the Borrower shall pay to the
Agent on the Closing Date all fees and other amounts due and owing thereon under
this Agreement and the other Transaction Documents.


(c)The Credit Parties shall have executed and/or delivered, or caused to be
delivered, to the Agent each of the Security Documents and the Credit Parties
shall have executed (to the extent applicable) and/or delivered, or caused to be
delivered, to the Agent:
(i)    certificates evidencing any Pledged Equity (as defined in the Security
Agreement) pledged to the Agent pursuant to the Security Agreement, together
with duly executed in blank, undated stock or unit powers attached thereto; and
(ii)    such other documents relating to the transactions contemplated by this
Agreement as the Agent or its counsel may reasonably request.
(d)The Credit Parties shall have executed and/or delivered, or caused to be
delivered, to the Agent, without duplication, the deliveries set forth in each
of the Index of Closing Documents attached hereto as Exhibit H.
(e)Each Credit Party shall have executed and delivered, or caused to be
delivered, to the Agent:
(i)    a certificate evidencing its organization, formation, or incorporation
(as applicable) and good standing in its jurisdiction of organization or
incorporation issued by the Secretary of State of such jurisdiction, as of a
date reasonably proximate to the Closing Date;
(ii)    a certificate evidencing its qualification as a foreign corporation,
limited liability company or other entity (as applicable) and good standing
issued by the Secretary of State (or comparable office) of each jurisdiction in
which such Person is qualified to conduct business and failure to so qualify
would cause a Material Adverse Effect, as of a date reasonably proximate to the
Closing Date;
(iii)    a certificate as to the fact that no action has been taken with respect
to any merger, consolidation, liquidation or dissolution of such Person, or with
respect to the sale of substantially all of its assets, nor is any such action
pending or contemplated; and
39
US_142974558

--------------------------------------------------------------------------------



(iv)    a certificate, executed by the secretary (or other authorized officer)
of such Person and dated the Closing Date, as to (A) the resolutions consistent
with Section 7.2 as adopted by such Person’s board of directors (or similar
governing body) in a form reasonably acceptable to the Agent, (B) such Person’s
certificate of incorporation (or similar document), each as in effect at the
Closing, (C) such Person’s bylaws or memorandum and articles of association (or
similar document), each as in effect at the Closing, and (D) no action having
been taken by such Person or its stockholders, members, directors or officers
(as applicable) in contemplation of any amendments to items (A), (B), or (C)
listed in this Section 5.1(e)(iv), as certified in the form attached hereto as
Exhibit C.
(f)The Borrower shall have obtained and delivered to Agent:
(i)    the opinions of Outside Legal Counsel, dated the Closing Date;
(ii)    all governmental, regulatory and third party consents, approvals and
notifications, if any, necessary for the closing of the transactions
contemplated by this Agreement and the issuance of the Notes to be issued at the
Closing;
(iii)    if requested by the Agent, updated Lien searches in the jurisdictions
of organization of each Credit Party, the jurisdiction of the chief executive
offices of each Credit Party and each jurisdiction where a filing would need to
be made in order to perfect the Agent’s and Holders’ security interest in the
Collateral, copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist other than Permitted Liens;
(iv)    such information in form, scope and substance reasonably satisfactory to
the Agent regarding environmental matters relating to all real property owned,
leased, operated or used by the Credit Parties as of the Closing Date;
(v)    a certificate from the chief financial officer of the Borrower (or other
authorized executive officer performing a similar function) in form and
substance satisfactory to the Agent, supporting the conclusions that, after
giving effect to the transactions contemplated by the Transaction Documents, the
Borrower is not Insolvent; and
(vi)    if requested by the Agent, updated certificates from the Borrower’s
insurance broker or other evidence satisfactory to it that all insurance
required to be maintained pursuant to this Agreement is in full force and
effect, together with endorsements naming the Agent, for the benefit of the
Holders, as additional insured and lender’s loss payee thereunder, as
applicable.
(g)Each Credit Party shall have authorized the filing of UCC financing
statements for each appropriate jurisdiction as is necessary, in the Agent’s
sole discretion, to perfect the Agent’s security interest in the Collateral and,
if applicable, the filing of the Intellectual Property Security Agreements in
the U.S. Patent and Trademark Office and the U.S. Copyright Office, as
applicable.
40
US_142974558

--------------------------------------------------------------------------------



(h)The Borrower shall have caused to be executed and delivered, to the Agent
such landlord waivers, collateral access agreements or other similar documents
as the Agent may reasonably request.


(i)The representations and warranties of the Credit Parties shall be true and
correct in all material respects (without duplication of any materiality
qualifiers) as of the date when made and as of the Closing Date as though made
at that time (except for representations and warranties that speak as of a
specific date, which shall be true and correct in all material respects (without
duplication of any materiality qualifiers) as of such specific date), and the
Credit Parties shall have performed, satisfied and complied in all respects with
the covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Credit Parties at or prior to
the Closing Date. The Agent shall have received a certificate, executed by the
chief executive officer of the Borrower (or other authorized executive officer
performing a similar function), dated the Closing Date, to the foregoing effect
in respect of the Borrower only and as to such other matters as may be
reasonably requested by the Agent, in the form attached hereto as Exhibit D.


(j)No Event of Default (or event or circumstance that, with the passage of time,
the giving of notice, or both, would become an Event of Default) shall have
occurred and be continuing or would result from the closing of the transactions
contemplated by this Agreement or issuance of the Notes to be issued at the
Closing.


(k)The Credit Parties shall have paid or reimbursed the Agent and the Lenders
for all costs and expenses required to be paid or reimbursed by them on the
Closing Date in accordance with Section 8.22 hereof.


Section 5.2    Subsequent Closings. The obligation of each Lender hereunder to
purchase Notes at a Subsequent Closing is subject to the satisfaction, at the
applicable Subsequent Closing Date, of each of the following conditions:
(a)Each representation and warranty by any Credit Party contained herein and in
each other Transaction Document shall be true and correct in all material
respects (without duplication of any materiality qualifiers) as of such date
(subject to such updates to the Schedules, if any, as are approved by the Agent
in its reasonable discretion), except to the extent that such representation or
warranty expressly relates to an earlier date, including the Closing Date (in
which event such representations and warranties shall be true and correct in all
material respects (without duplication of any materiality qualifiers) as of such
earlier date).
(b)No Event of Default or event or circumstance which, with the giving of
notice, the lapse of time, or both, would (if not cured or otherwise remedied
during such time) constitute an Event of Default shall have occurred and be
continuing or would result after giving effect to such issuance and purchase of
Notes.


(c)After giving effect to such issuance and purchase of Notes, the aggregate
outstanding principal amount of the Notes would not exceed the Maximum
Commitment.
41
US_142974558

--------------------------------------------------------------------------------



(d)The funding date shall be a Permitted Issuance Date.


(e)After giving effect to such draw, the Debt-to-Equity Ratio of the Borrower
shall not be more than 9-to-1.


(f)The Credit Parties shall have paid or reimbursed the Agent and the Lenders
for all costs and expenses required to be paid or reimbursed by them on the
Permitted Issuance Date in accordance with Section 8.22 hereof.


(g)The Credit Parties shall have delivered a Borrowing Base Certificate,
certified on behalf of the Borrower by the chief financial officer of the
Borrower (or other authorized executive officer performing a similar function),
setting forth the Borrowing Base of the Borrower as of a date no earlier than
the end of the most recently ended fiscal month and no later than the day
immediately preceding the funding date.
The request by the Borrower and acceptance by the Borrower of the proceeds of
any additional issuance and purchase of Notes made on a Subsequent Closing Date
shall be deemed to constitute, as of such Subsequent Closing Date, (i) a
representation and warranty by the Borrower that the conditions in this Section
5.2 have been satisfied and (ii) a reaffirmation by each Credit Party of the
granting and continuance of Agent’s Liens, on behalf of the Lenders and the
Holders, pursuant to the Transaction Documents.
Article 6
INTENTIONALLY OMITTED


Article 7
CREDIT PARTIES’ REPRESENTATIONS AND WARRANTIES


As an inducement to the Agent and the Lenders to enter into this Agreement and
to consummate the transactions contemplated hereby, each of the Credit Parties
severally represents and warrants in respect of itself to each of the Agent and
the Lenders that each and all of the following representations and warranties
(as supplemented by the disclosure schedules delivered to the Agent and the
Lenders contemporaneously with the execution and delivery of this Agreement (the
“Schedules”)) as applicable to it, are true and correct as of the Closing Date
and as of each Subsequent Closing Date. The Schedules shall be arranged by the
Borrower in paragraphs corresponding to the sections and subsections contained
in this Article 7.
Section 7.1    Organization and Qualification. Each Credit Party and each of its
respective Subsidiaries (which, for purposes of this Agreement, means any entity
in which any Credit Party, directly or indirectly, owns at least 50% of the
Capital Stock or other Equity Interests) (“Subsidiaries”) are entities duly
incorporated or organized and validly existing in good standing under the laws
of the jurisdiction in which they are formed or incorporated, and have the
requisite corporate or limited liability company power and authorization, as
applicable, to own their properties, carry on their business as now being
conducted, enter into the
42
US_142974558

--------------------------------------------------------------------------------



Transaction Documents to which they are party and carry out the transactions
contemplated thereby. Each Credit Party and each of its Subsidiaries is duly
qualified as a foreign entity to do business and is in good standing in every
jurisdiction in which its ownership of property or the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not have, either
individually or in the aggregate, a Material Adverse Effect. Except as set forth
on Schedule 7.1, (i) no Credit Party has any Subsidiaries and (ii) all Capital
Stock or other equity or similar interests of the Subsidiaries is directly or
indirectly owned by a Credit Party, as set forth therein.
Section 7.2    Authorization; Enforcement; Validity. Each of the Credit Parties
has the requisite power and authority to enter into and perform its obligations
under this Agreement, the Notes, the Security Agreement, each of the other
Security Documents, the Intercreditor Agreement and each of the other
agreements, documents and certificates entered into by the parties hereto in
connection with the transactions contemplated by this Agreement (collectively,
the “Transaction Documents”) and to issue the Notes in accordance with the terms
hereof and thereof. The execution and delivery of the Transaction Documents by
the Credit Parties have been duly authorized by each of the Credit Parties’
respective board of directors (or other governing body) and the consummation by
the Credit Parties of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Notes by the Borrower has
been duly authorized by the respective Credit Party’s board of directors (or
other governing body), and (other than filings with “Blue Sky” authorities as
required therein) no further filing, consent, or authorization is required by
any Credit Party, its board of directors (or other governing body) or its
stockholders or any parties in a similar capacity.
Section 7.3    Issuance of Notes. The Notes are duly authorized and, upon
issuance in accordance with the terms hereof, shall be validly issued and free
from all Taxes, liens and charges with respect to the issue thereof.
Section 7.4    No Conflicts. Neither the execution, delivery and performance of
the Transaction Documents by the Credit Parties party thereto, nor the
consummation by the Credit Parties of the transactions contemplated hereby and
thereby (including, without limitation, the issuance of the Notes) will (i)
result in a violation of any Credit Party’s or any Subsidiary’s certificate of
incorporation, certificate of formation, bylaws, limited liability company
agreement or other governing documents, or the terms of any Capital Stock or
other Equity Interests of any Credit Party or any of their Subsidiaries; (ii)
conflict with, or constitute a breach or default (or an event which, with notice
or lapse of time or both, would become a breach or default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any Consumer Loan Agreement or any other agreement, indenture or instrument to
which any Credit Party or any of their Subsidiaries is a party; (iii) result in
any “price reset” or other material change in or other modification to the terms
of any Indebtedness, Equity Interests or other securities of any Credit Party or
any of their Subsidiaries; or (iv) result in a violation of any law, rule,
regulation, order, judgment or decree (including, without limitation, (A) any
Environmental Laws, (B) any Requirements or (C) any federal or state securities
laws).
43
US_142974558

--------------------------------------------------------------------------------



Section 7.5    Consents. Except as set forth on Schedule 7.5, no Credit Party is
required to obtain any consent, authorization, approval, order, license,
franchise, permit, certificate or accreditation of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or authority or any other Person in order for it to
execute, deliver or perform any of its obligations under or contemplated by the
Transaction Documents, in each case in accordance with the terms hereof or
thereof (other than filings required by the Security Documents). All consents,
authorizations, approvals, orders, licenses, franchises, permits, certificates
or accreditations of, filings and registrations set forth on Schedule 7.5 have
been obtained or effected on or prior to the Closing Date.
Section 7.6    Subsidiary Rights. Each Credit Party has the unrestricted right
to vote, and (subject to limitations imposed by applicable law) to receive
dividends and distributions on, all capital and other equity securities of its
Subsidiaries as owned by any Credit Party.
Section 7.7    Equity Capitalization. As of the Closing Date, the authorized
Capital Stock and the issued and outstanding Equity Interests of each Credit
Party and each Subsidiary of each Credit Party is as set forth on Schedule 7.7.
All of such outstanding shares of Capital Stock or other Equity Interests of the
Credit Parties and their Subsidiaries have been duly authorized, validly issued
and are fully paid and nonassessable and are owned by the Persons and in the
amounts set forth on Schedule 7.7. Except as set forth on Schedule 7.7: (i) none
of any Credit Party or any Subsidiary’s Capital Stock or other Equity Interest
in any other Credit Party or such Subsidiary is subject to preemptive rights or
any other similar rights or any liens or encumbrances suffered or permitted by
such Credit Party or such Subsidiary; (ii) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any Capital Stock or other Equity Interests in any Credit
Party or any of their Subsidiaries, or contracts, commitments, understandings or
arrangements by which any Credit Party or any of their Subsidiaries is or may
become bound to issue additional Capital Stock or other Equity Interests in such
Credit Party or such Subsidiary or options, warrants, scrip, rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities
or rights convertible into, or exercisable or exchangeable for, any Capital
Stock or other Equity Interests in any Credit Party or any of their
Subsidiaries; (iii) there are no outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing Indebtedness of any Credit Party or any of their Subsidiaries or by
which any Credit Party or any of their Subsidiaries is or may become bound other
than Permitted Indebtedness; (iv) there are no financing statements securing
obligations in any material amounts, either singly or in the aggregate, filed in
connection with any Credit Party or any of their Subsidiaries; (v) there are no
agreements or arrangements under which any Credit Party or any of their
Subsidiaries is obligated to register the sale of any of its securities under
the 1933 Act; (vi) there are no outstanding securities or instruments of any
Credit Party or any of their Subsidiaries which contain any redemption or
similar provisions, and there are no contracts, commitments, understandings or
arrangements by which any Credit Party or any of their Subsidiaries is or may
become bound to redeem a security of any Credit Party or any of their
Subsidiaries; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the closing of the
transactions contemplated by this Agreement or the issuance of
44
US_142974558

--------------------------------------------------------------------------------



the Notes; (viii) none of any Credit Party or any of their Subsidiaries has any
stock appreciation rights or “phantom stock” plans or agreements or any similar
plan or agreement and (ix) none of any Credit Party or any of their Subsidiaries
has any liabilities or obligations required to be disclosed in its financial
statements (including the footnotes thereto) that are not so disclosed. Prior to
the Closing, the Borrower has provided to the Lenders true, correct and complete
copies of (i) its certificate of incorporation as in effect on the Closing Date,
and (ii) its memorandum and articles of association as in effect on the Closing
Date. Schedule 7.7 identifies all outstanding securities convertible into, or
exercisable or exchangeable for, shares of Capital Stock or other Equity
Interests in any Credit Party or any of their Subsidiaries and the material
rights of the holders thereof in respect thereto.
Secton 7.8    Indebtedness and Other Contracts. Except as disclosed on Schedule
7.8, none of any Credit Party or any of their Subsidiaries (i) has any
outstanding Indebtedness other than Permitted Indebtedness, (ii) is a party to
any contract, agreement or instrument, the violation of which, or default under
which, by the other party(ies) to such contract, agreement or instrument could
reasonably be expected to result in a Material Adverse Effect, or (iii) is in
violation of any term of or in default under any contract, agreement or
instrument relating to any Indebtedness or any contract, agreement or instrument
entered into in connection therewith that could reasonably be expected to result
in, either individually or in the aggregate, a Material Adverse Effect.
Section 7.9    Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between any Credit Party or any of their
Subsidiaries and an unconsolidated or other off balance sheet entity that would
be reasonably likely to have, either individually or in the aggregate, a
Material Adverse Effect.
Section 7.10    Ranking of Notes. No Indebtedness of any of the Credit Parties
or any of their Subsidiaries will rank senior to or pari passu with the Notes in
right of payment or collectability, whether with respect to payment of
redemptions, interest, damages or upon liquidation or dissolution or otherwise.
Section 7.11    Title. Each of the Credit Parties and each of their Subsidiaries
has (i) good and marketable title to (in the case of fee interests in real
property), (ii) valid leasehold interests in (in the case of leasehold interests
in real or personal property), (iii) adequate rights in (in the case of licensed
interests in Intellectual Property Rights and Intellectual Property Rights that
are not wholly owned by a Credit Party or a Subsidiary), and (iv) good and
marketable title to (in the case of all other personal property) all of its real
property and other properties and assets owned by it which are material to the
business of such Credit Party or such Subsidiary, in each case free and clear of
all liens, encumbrances and defects, other than Permitted Liens. Any real
property and facilities held under lease by any Credit Party or any of their
Subsidiaries are held by it under valid and enforceable leases.
Section 7.12    Intellectual Property Rights. Each of the Credit Parties and
each of their Subsidiaries owns or possesses adequate rights to use all
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, trade secrets and other
intellectual property rights (“Intellectual Property Rights”) that are necessary
45
US_142974558

--------------------------------------------------------------------------------



and material to conduct its respective business and no Credit Party or
Subsidiary has previously granted any Lien on any such Intellectual Property
Rights other than Permitted Liens. Except as described on Schedule 7.12, no
registered Intellectual Property Rights that are owned by a Credit Party or a
Subsidiary have expired or terminated, or are expected to expire or terminate
within five (5) years from the Closing Date. Except as described on Schedule
7.12, (i) none of any Credit Party or any of their Subsidiaries has any
knowledge of any infringement, misappropriation, dilution or other violation by
any Credit Party or any of their Subsidiaries of Intellectual Property Rights
owned by other Persons; (ii) none of any Credit Party or any of their
Subsidiaries has any knowledge of any infringement, misappropriation, dilution
or other violation by any other Persons of the Intellectual Property Rights
owned by any Credit Party or any of their Subsidiaries; (iii) there is no claim,
action or proceeding pending before any court, judicial body, administrative or
regulatory agency, arbitrator or other governmental authority or, to the
knowledge of each of the Credit Parties, threatened in writing, against any
Credit Party or any of their Subsidiaries contesting or challenging the
validity, scope or enforceability of, or a Credit Party’s or Subsidiary’s
ownership of or right to use, its owned Intellectual Property Rights or the
Intellectual Property Rights it licenses from other Persons; and (iv) none of
any Credit Party or any of their Subsidiaries is aware of any facts or
circumstances which reasonably could be expected to give rise to any of the
foregoing infringements or claims, actions or proceedings. Each of the Credit
Parties and their Subsidiaries has taken and is taking commercially reasonable
security measures to maintain and protect the secrecy, confidentiality and value
of the trade secrets and other confidential information it owns.
Section 7.13    Creation, Perfection, and Priority of Liens. The Security
Documents are effective to create in favor of the Agent, for the benefit of the
Holders and the Lenders, a legal, valid, binding, and (upon the filing of the
appropriate UCC financing statements and Intellectual Property Security
Agreements, the transfer of possession of original certificated securities
together with appropriate transfer instruments and the delivery of deposit
account control agreements) enforceable perfected first priority (subject to
Permitted Liens) security interest and Lien in the Collateral described therein
as security for the Obligations to the extent that a legal, valid, binding, and
enforceable security interest and Lien in such Collateral may be created under
applicable law including without limitation, the uniform commercial code as in
effect in any applicable jurisdiction (“UCC”) and any other applicable
governmental agencies.
Section 7.14    Absence of Certain Changes; Insolvency.
(a)Since December 31, 2014 (the “Diligence Date”), there has been no material
adverse change in the business, assets, properties, operations, condition
(financial or otherwise), results of operations or prospects of any Credit Party
or any of the Credit Parties’ Subsidiaries. Since the Diligence Date, neither
any Credit Party nor any of their Subsidiaries has (i) declared or paid any
dividends or (ii) sold any assets (other than the sale of Inventory in the
ordinary course of business). NeitherExcept as described on Schedule 7.14,
neither any Credit Party nor any of their Subsidiaries has taken any steps to
seek protection pursuant to any bankruptcy law nor do any Credit Party or any of
their Subsidiaries have any knowledge that its creditors intend to initiate
involuntary bankruptcy proceedings or any actual knowledge of any fact which
would reasonably lead a creditor to do so. Neither any Credit Party nor any of
their
46
US_142974558

--------------------------------------------------------------------------------



Subsidiaries intends to incur debts beyond its ability to pay such debts as they
mature (taking into account the timing and amounts of cash to be payable on or
in respect of its debt). Neither the Credit Parties or the Credit Parties and
their Subsidiaries taken as a whole are, as of the Closing Date, or after giving
effect to the transactions contemplated hereby to occur at the Closing, will be,
Insolvent. Without limitation of the foregoing, no corporate action, legal
proceeding or other procedure or step in respect of any Insolvency Proceeding or
expropriation, attachment, sequestration, distress or execution or any analogous
process in any jurisdiction over any asset or assets of a Credit Party has been
taken or, to the knowledge of Holdings, threatened in relation to Elevate Credit
Parent or any of its Subsidiaries.
Section 7.15    Absence of Proceedings. There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, Governmental
Authority (including, without limitation, the SEC, self-regulatory organization
or other governmental body) (in each case, a “Proceeding”) pending or, to the
knowledge of any Credit Party, threatened in writing against or affecting any
Credit Party, or any of the Credit Parties’ Subsidiaries or any of their
respective officers or directors which (i) could reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse Effect,
(ii) if adversely determined, could reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect, or (iii)
questions the validity of this Agreement, any of the other Transaction Documents
or any of the transactions contemplated hereby or thereby or any action taken or
to be taken pursuant hereto or thereto.
Section 7.16    No Undisclosed Events, Liabilities, Developments or
Circumstances. No event, liability, development or circumstance has occurred or
exists, or is contemplated to occur or may occur with respect to any Credit
Party or any of the Credit Parties’ Subsidiaries or their respective business,
properties, prospects, operations or financial condition, that would reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect. For the purposes of this Section 7.16 only, any gross negligence,
willful misconduct or fraud in the conduct of business by any Credit Party or
any of their Subsidiaries, as determined by a court of competent jurisdiction in
a final, non-appealable judgment or order, shall be presumed to have, or be
reasonably expected to have, a Material Adverse Effect.
Section 7.17    No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or reasonably anticipated by any
Credit Party or any of their Subsidiaries to arise, between any Credit Party or
any of their Subsidiaries and the accountants and lawyers formerly or presently
employed by Credit Parties and their Subsidiaries which would reasonably be
expected to affect the ability of the Credit Parties to perform any of their
obligations under any of the Transaction Documents.
Section 7.18    Placement Agent’s Fees. No Credit Party has engaged any
placement agent or other agent in connection with the closing of the
transactions contemplated by this Agreement or the issuance of the Notes.
Section 7.19    Reserved.


47
US_142974558

--------------------------------------------------------------------------------



Section 7.20    Tax Status. Each Credit Party and their Subsidiaries (i) have
made or filed all foreign, federal, state and local income Tax Returns and all
other material Tax Returns, reports and declarations required by any
jurisdiction to which they are subject and all such Tax Returns were correct and
complete in all respects and were prepared in substantial compliance with all
applicable laws and regulations, (ii) have paid all Taxes and other governmental
assessments and charges due and owing (whether or not shown on any Tax Return),
and (iii) have set aside on their books adequate reserves in accordance with
GAAP for the payment of all Taxes due and owing by any Credit Party or its
respective Subsidiaries. There are no unpaid Taxes in any material amount
claimed to be delinquent by the taxing authority of any jurisdiction (other than
those being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted and subject to adequate reserves taken by
Credit Parties or such Subsidiaries as shall be required in conformity with
GAAP), and the officers of each of the Credit Parties and their Subsidiaries
know of no basis for any such claim. No claim has ever been made by an authority
in a jurisdiction where any Credit Party or any of its Subsidiaries does not
file Tax Returns that any Credit Party or any of its Subsidiaries is or may be
subject to taxation by that jurisdiction. There are no Liens for Taxes (other
than Taxes not yet due and payable) upon any of the assets of the Credit Parties
or any of their respective Subsidiaries.
Section 7.21    Transfer Taxes. On the Closing Date, all transfer or Other Taxes
(other than income or similar taxes) which are required to be paid in connection
with the issuance of the Notes to each Lender hereunder will be, or will have
been, fully paid or provided for by the Credit Parties, and all laws imposing
such Taxes will be or will have been complied with.
Section 7.22    Conduct of Business; Compliance with Laws; Regulatory Permits.
Neither any Credit Party nor any of their Subsidiaries is in violation of any
term of or in default under its certificate or articles of incorporation or
bylaws or other governing documents. Neither any Credit Party nor any of their
Subsidiaries is in violation of any judgment, decree or order or any law, rule,
regulation, statute or ordinance applicable to any Credit Party or any of their
Subsidiaries (including, without limitation, all Environmental Laws and the
Requirements). Schedule 7.22 (as such Schedule shall be updated from time to
time by the Credit Parties by written notice to Agent) sets forth all United
States federal and state and applicable foreign regulatory licenses, material
consents, authorizations, approvals, orders, licenses, franchises, permits,
certificates, accreditations and permits and all other appropriate regulatory
authorities necessary to conduct the respective businesses of the Credit Parties
and their Subsidiaries, and except as set forth on Schedule 7.22 (as such
Schedule shall be updated from time to time by the Credit Parties by written
notice to Agent), all of such United States federal and state and applicable
foreign regulatory licenses, material consents, authorizations, approvals,
orders, licenses, franchises, permits, certificates, accreditations and permits
and other appropriate regulatory authorities are valid and in effect and no
Credit Party nor any of their Subsidiaries has received any notice of
proceedings or entered into formal or informal discussions relating to the
revocation or modification of any such United States federal and state and
applicable foreign regulatory licenses, consents, authorizations, approvals,
orders, licenses, franchises, permits, certificates, accreditations or permits.
To the knowledge of each of the Credit Parties, it is not necessary under the
laws of its Relevant Jurisdictions:
48
US_142974558

--------------------------------------------------------------------------------



(a)in order to enable the Agent, any Lender or any Holder to enforce their
respective rights under any Transaction Document; or
(b)by reason of the execution of any Transaction Document or the performance by
it of its obligations under any Transaction Document, that the Agent, any Lender
or any Holder be licensed, qualified or otherwise entitled to carry on business
in any of its Relevant Jurisdictions.


None of the Agent, any Lender or any Holder is or will be deemed to be resident,
domiciled or carrying on business in its Relevant Jurisdictions solely by reason
of the execution, performance and/or enforcement of any Transaction Document.
Section 7.23    Foreign Corrupt Practices. Neither any Credit Party nor any of
their Subsidiaries, nor any director, officer, agent, employee or other Person
acting on behalf of any Credit Party or any of their Subsidiaries has, in the
course of its actions for, or on behalf of, any Credit Party or any of their
Subsidiaries (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.
Section 7.24    Reserved.
Section 7.25    Environmental Laws. Each Credit Party and their Subsidiaries (a)
(i) is in compliance with any and all Environmental Laws, (ii) has received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses, (iii) is in
compliance with all terms and conditions of any such permit, license or
approval, and (iv) has no outstanding Liability under any Environmental Laws and
are not aware of any facts that could reasonably result in Liability under any
Environmental Laws, in each of the foregoing clauses of this clause (a), except
to the extent, either individually or in the aggregate, a Material Adverse
Effect could not reasonably be expected to occur, and (b) have provided Agent
and Lenders with copies of all environmental reports, assessments and other
documents in any way related to any actual or potential Liability under any
Environmental Laws.
Section 7.26    Margin Stock. Neither any Credit Party nor any of their
Subsidiaries is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System), and no part of the proceeds
from any Note will be used (a) to directly purchase or carry any margin stock,
(b) to the knowledge of the Credit Parties, without inquiry, to extend credit to
others for the purpose of purchasing or carrying any margin stock, or (c) for
any purpose that violates the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.
49
US_142974558

--------------------------------------------------------------------------------



Section 7.27    ERISA. Except as set forth on Schedule 7.27, neither any Credit
Party nor any ERISA Affiliate (a) maintains or has maintained any Pension Plan,
(b) contributes or has contributed to any Multiemployer Plan or (c) provides or
has provided post-retirement medical or insurance benefits with respect to
employees or former employees (other than benefits required under Section 601 of
ERISA, Section 4980B of the Code or applicable federal or state law). Except as
set forth on Schedule 7.27, neither any Credit Party nor any ERISA Affiliate has
received any notice or has any knowledge to the effect that it is not in
material compliance with any of the requirements of ERISA, the Code or
applicable federal or state law with respect to any Employee Benefit Plan. No
ERISA Event exists. Each Employee Benefit Plan which is intended to qualify
under the Code has received a favorable determination letter (or opinion letter
in the case of a prototype Employee Benefit Plan) to the effect that such
Employee Benefit Plan is so qualified and to Credit Parties’ knowledge, there
exists no reasonable basis for the revocation of such determination or opinion
letter. Neither any Credit Party nor any ERISA Affiliate has (i) any unpaid
minimum required contributions under any Plan, whether or not waived, (ii) any
liability under Section 4201 or 4243 of ERISA for any withdrawal, or partial
withdrawal, from any Multiemployer Plan, (iii) a Pension Plan that is “at risk”
within the meaning of Section 430 of the Code, (iv) received notice from any
Multiemployer Plan that it is either in endangered or critical status within the
meaning of Section 432 of the Code or (v) any material liability or knowledge of
any facts or circumstances which reasonably might be expected to result in any
material liability to the PBGC, the Internal Revenue Service, the Department of
Labor or any participant in connection with any Employee Benefit Plan (other
than routine claims for benefits under the Employee Benefit Plan).
Section 7.28    Investment Company. Neither any Credit Party nor any of their
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940, as amended.
Section 7.29    U.S. Real Property Holding Corporation. Neither any Credit Party
nor any of their Subsidiaries is, nor has it ever been, a U.S. real property
holding corporation within the meaning of Section 897 of the Code, as amended,
and the Credit Parties will so certify upon the request of Agent.
Section 7.30    Internal Accounting and Disclosure Controls. The Credit Parties
and their Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset and liability
accountability, (iii) access to assets or incurrence of liabilities is permitted
only in accordance with management’s general or specific authorization and (iv)
the recorded accountability for assets and liabilities is compared with the
existing assets and liabilities at reasonable intervals and appropriate action
is taken with respect to any difference. During the twelve (12) months
immediately prior to the Closing Date, neither any Credit Party nor any of their
Subsidiaries has received any written notice or correspondence from any
accountant relating to any potential
50
US_142974558

--------------------------------------------------------------------------------



material weakness in any part of the system of internal accounting controls of
any Credit Party or any of their Subsidiaries.
Section 7.31    Reserved.
Section 7.32    Transactions With Affiliates. Except (i) as set forth on
Schedule 7.32 and (ii) for transactions that have been entered into on terms no
less favorable to the Credit Parties and their Subsidiaries than those that
might be obtained at the time from a Person who is not an officer, director or
employee, none of the officers, directors or employees of any Credit Party or
any of their Subsidiaries is presently a party to any transaction with any
Credit Party or any of their Subsidiaries (other than for ordinary course
services as employees, officers or directors), including any contract, agreement
or other arrangement providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
knowledge of the Credit Parties, any corporation, partnership, trust or other
entity in which any such officer, director, or employee has a substantial
interest or is an officer, director, trustee or partner.
Section 7.33    Acknowledgment Regarding Holders’ Purchase of Notes. Each of the
Credit Parties acknowledges and agrees that each Holder is acting solely in the
capacity of an arm’s length lender with respect to the Transaction Documents and
the transactions contemplated hereby and thereby and that no Holder is (i) an
officer or director of any Credit Party or any of their Subsidiaries, or (ii) an
Affiliate of any Credit Party or any of their Subsidiaries. Each of the Credit
Parties further acknowledges that no Holder is acting as a financial advisor or
fiduciary of any Credit Party or any of their Subsidiaries (or in any similar
capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and any advice given by a Holder or any of
their representatives or agents, including, without limitation, the Agent, in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to such Holder’s receipt of the Notes.
Each of the Credit Parties further represents to each Holder that each Credit
Party’s decision to enter into the Transaction Documents to which it is a party
have been based solely on the independent evaluation by such Person and its
respective representatives.
Section 7.34    Reserved.
Section 7.35    Insurance. Credit Parties and their Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which
Credit Parties and their Subsidiaries are engaged. Neither any Credit Party nor
any of their Subsidiaries believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business at a
cost that would not have a Material Adverse Effect.
Section 7.36    Full Disclosure. None of the representations or warranties made
by any Credit Party or any of their Subsidiaries in the Transaction Documents as
of the date such representations and warranties are made or deemed made, and
none of the statements contained in each exhibit, report, statement or
certificate furnished by or on behalf of any Credit Party or
51
US_142974558

--------------------------------------------------------------------------------



any of their Subsidiaries in connection with the Transaction Documents, contains
any untrue statement of a material fact or omits any material fact required to
be stated therein or necessary to make the statements made therein, in light of
the circumstances under which they are made, not misleading as of the time when
made or delivered.
Section 7.37    Employee Relations. Neither any Credit Party nor any of their
Subsidiaries is a party to any collective bargaining agreement or employs any
member of a union in such person’s capacity as a union member or to perform
union labor work. Each of the Credit Parties believes that its relations with
its employees are good. As of the Closing Date, no executive officer of any
Credit Party or any of their Subsidiaries has notified such Credit Party or such
Subsidiary that such officer intends to leave such Credit Party or such
Subsidiary or otherwise terminate such officer’s employment with such Credit
Party or such Subsidiary. As of the Closing Date, no executive officer of any
Credit Party or any of their Subsidiaries, to the knowledge of the Credit
Parties, is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant. Each Credit Party and their Subsidiaries are in compliance
with all federal, state, local and foreign laws and regulations respecting
labor, employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.
Section 7.38    Certain Other Representations and Warranties . Each Consumer
Loan Agreement is a valid and subsisting agreement and is in full force and
effect in accordance with the terms thereof, no default or event of default
exists under any such Consumer Loan Agreement and no party to any such Consumer
Loan Agreement has any accrued right to terminate any such Consumer Loan
Agreement on account of a default by any Person or otherwise, except in each
case, where the same would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
Section 7.39    Patriot Act. To the extent applicable, the Credit Parties and
their Subsidiaries are in compliance, in all material respects, with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department and any other enabling
legislation or executive order relating thereto, and (ii) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)).
Section 7.40    Material Contracts. Schedule 7.40 contains a true, correct and
complete list of all the Material Contracts (other than those of the type
described in clause (a) of the definition thereof) of the Credit Parties and
their Subsidiaries (which Schedule shall be updated by the Credit Parties by
written notice to Agent promptly following the execution of any such additional
Material Contract following the Closing Date), and all such Material Contracts
are in full force and effect and, to Credit Parties’ knowledge, no defaults
currently exist thereunder.
52
US_142974558

--------------------------------------------------------------------------------



Article 8
COVENANTS


Section 8.1    Financial Covenants. Solely with respect to the calendar month
ending February 28, 2019, the Credit Parties shall, and shall cause their
Subsidiaries to, comply with the financial covenants set forth in Section 8.1 of
the Fourth Amended and Restated Financing Agreement prior to the effectiveness
of this Agreement and thereafter, the Credit Parties shall, and shall cause
their Subsidiaries to, comply with the following financial covenants:
(a)Loan to Value Ratio. The Credit Parties shall not permit the Loan to Value
Ratio calculated as of the last day of any calendar month (commencing with the
calendar month of February 2019) to be greater than the ratio in the table set
forth in the definition of Borrowing Base.0.85.
If as of any applicable testing date the Credit Parties fail to comply with the
financial covenant contained in this Section 8.1(a) (a “LTV Covenant Default”),
then the Credit Parties shall have the obligation to cure such breach (the “LTV
Covenant Cure Obligation”) within thirty (30) days of the occurrence thereof by
causing Elevate Credit Parent to contribute to the Borrower cash (in the form of
a capital contribution and not in the form of an extension of credit or other
Indebtedness) in an aggregate amount that would cause the Credit Parties to be
in pro forma compliance with such covenant as of such testing date (such amount,
the “LTV Covenant Cure Amount”). Until timely receipt of the LTV Covenant Cure
Amount for any applicable LTV Covenant Default, an Event of Default shall be
deemed to exist for all purposes of this Agreement and the other Transaction
Documents; provided, that during such thirty (30) day cure period (unless the
Agent shall have been notified that such LTV Covenant Cure Amount shall not be
made) neither the Agent nor any Lender or Holder shall exercise any enforcement
remedy against the Credit Parties or any of their Subsidiaries or any of their
respective properties solely as a result of the existence of the applicable LTV
Covenant Default and; provided, further, that upon timely receipt of such LTV
Covenant Cure Amount, the underlying LTV Covenant Default shall no longer be
deemed to be continuing. Notwithstanding anything to the contrary in this
Section 8.1(a), in no event shall the Credit Parties be permitted to cure more
than three (3) LTV Covenant Defaults during the term of this Agreement.
(b)Corporate Cash. The Credit Parties shall not permit Corporate Cash at any
time (x) prior to December 31, 2019 to be less than the greater of (i)
$5,000,000 or (ii) in the event that Elevate Credit Parent enters into any share
buyback, $10,000,000 and (y) after December 31, 2019 to be less than the greater
of (i) $7,500,000 or (ii) in the event that Elevate Credit Parent enters into
any share buyback, $10,000,000.
(c)Total Cash. The Credit Parties shall cause Total Cash as of the last day of
each calendar month to be greater than or equal to five percent (5%) of total
principal amount of Receivables of Elevate Credit Parent and its Subsidiaries.


(d)Book Value of Equity. The Credit Parties shall not permit the Book Value of
Equity, calculated as of the last day of any calendar month, to be less than
$85,000,000,
53
US_142974558

--------------------------------------------------------------------------------



as may be amended or modified by mutual agreement between the parties hereto in
good faith; provided that the parties agree that any reductions or discounts
required by applicable Current Expected Credit Losses (CECL) standards shall be
carved out.


(e)Past Due Roll Rate. The Credit Parties shall not permit the Trailing Past Due
Roll Rate, calculated as of the last day of any calendar month (commencing with
the calendar month of February 2019) to be greater than twelve and one-half
percent (12.5%).


(f)Four Month Vintage Charge Off Rate. The Credit Parties shall not permit the
Trailing Four Month Charge Off Rate to be greater than nine and one-half percent
(9.5%).


(g)Twelve Month Vintage Charge Off Rate. The Credit Parties shall not permit the
Trailing Twelve Month Charge Off Rate to be greater than thirty-six percent
(36%).


(h)Excess Spread. The Credit Parties shall not permit the Trailing Excess Spread
to be less than three and one-quarter percent (3.00%).


The defined term “Consumer Loans” as used in Sections 8.1(e) through (h) may be
deemed to also include all unsecured consumer loans marked as “Rise SPV, LLC”
and/or “EC SPV, Ltd.” on the monthly financial statements provided to Agent
pursuant to Section 8.2(a) in the Agent’s sole discretion.
Section 8.2    Deliveries. The Borrower agrees to deliver the following to the
Agent via electronic (e-mail) transmission or other written means acceptable to
the Agent:
(a)Monthly Financial Statements. As soon as available and in any event within
twenty-one (21) days after the end of each month (including December), the
unaudited consolidated balance sheets of the Credit Parties and their
Subsidiaries as at the end of such month and the related consolidated statements
of operations, stockholders’ equity and cash flows of Elevate Credit Parent and
its Subsidiaries for such month and for the period from the beginning of the
then current Fiscal Year to the end of such month, all in reasonable detail, and
certified by the chief financial officer of Elevate Credit Parent (or other
authorized executive officer performing a similar function) as being true and
correct and fairly presenting in accordance with GAAP, the financial position
and results of operations of the Elevate Credit Parent and its Subsidiaries
subject to normal year-end adjustments and absence of footnote disclosure;
(b)Annual Financial Statements. As soon as available, and in any event within
one hundred twenty (120) days after the end of each Fiscal Year, the audited
consolidated balance sheets of Elevate Credit Parent and its Subsidiaries as at
the end of such Fiscal Year and the related consolidated statements of
operations, stockholders’ equity and cash flows of the Credit Parties and their
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the corresponding figures for the previous Fiscal Year, in reasonable
detail and certified by the chief financial officer of Elevate Credit Parent (or
other authorized executive
54
US_142974558

--------------------------------------------------------------------------------



officer performing a similar function) as being true and correct and fairly
presenting in accordance with GAAP, the financial position and results of
operations of Elevate Credit Parent and its Subsidiaries, as applicable,
accompanied by a customary unqualified opinion of an independent accounting firm
acceptable to Agent;


(c)Compliance Certificate and Borrowing Base Certificate. On the dates that the
financial statements under clause (a) above are delivered, a duly completed
Compliance Certificate and a duly completed Borrowing Base Certificate, each
with appropriate insertions, dated the date of the applicable monthly financial
statements, and signed on behalf of the Borrower by the chief financial officer
of the Borrower (or other authorized executive officer performing a similar
function), in the case of each Compliance Certificate (i) containing a
computation of the covenants set forth in Section 8.1 hereof, (ii) indicating
whether or not the Credit Parties are in compliance with each covenant set forth
in Article 8 of this Agreement and whether each representation and warranty
contained in Article 7 of this Agreement is true and correct in all material
respects (without duplication of any materiality qualifiers) as though made on
such date (except for representations and warranties that speak as of a specific
date, which representations and warranties are true and correct in all material
respects (without duplication of any materiality qualifiers as of such date)),
and (iii) to the effect that such officer has not become aware of any Event of
Default (or event or circumstance that, with the passage of time, the giving of
notice, or both, would become an Event of Default) that has occurred and is
continuing or, if there is any such Event of Default (or event or circumstance
that, with the passage of time, the giving of notice, or both, would become an
Event of Default), describing it and the steps, if any, being taken to cure it;


(d)Monthly Data Tape. On the dates that the financial statements under clause
(a) above are delivered, a data tape in a form acceptable to Agent in its sole
discretion that contains information as to Borrower’s loan portfolio submitted
as of the most recent month end. The Credit Parties shall provide a data tape to
Agent promptly after the Closing Date but in no event after March 21, 2019.


(e)Monthly Reporting Package. On the dates that the financial statements under
clause (a) above are delivered, a monthly operations reporting package, in form
and detail reasonably acceptable to the Agent.


Section 8.3    Notices. The Borrower agrees to deliver the following to the
Agent via electronic (e-mail) transmission or other written means acceptable to
the Agent:
(a)Collateral Information. Upon request of Agent, a certificate of one of the
duly authorized officers of the Borrower (i) either confirming that there has
been no change in the information set forth in the perfection certificate
executed and delivered to the Agent on the Closing Date since such date or the
date of the most recent certificate delivered pursuant to this Section and/or
identifying such changes, and (ii) certifying that all UCC financing statements
(including fixtures filings, as applicable) and other appropriate filings,
recordings and registrations have been filed of record in each governmental,
municipal and other appropriate office in each jurisdiction identified pursuant
to clause (i) above (or in such certificate) to the
55
US_142974558

--------------------------------------------------------------------------------



extent necessary to effect, protect and perfect the security interests under the
Security Documents for a period of not less than 18 months after the date of
such certificate (except as noted therein with respect to any continuation
statements to be filed within such period);
(b)Auditor Reports. Promptly upon receipt thereof, copies of any reports
submitted by the Credit Parties’ independent public accountants, if any, in
connection with each annual, interim or special audit or review of any type of
the financial statements or internal control systems of any Credit Party or any
of their Subsidiaries made by such accountants, including any comment letters
submitted by such accountants to management of any Credit Party or any of their
Subsidiaries in connection with their services;


(c)Notice of Default. Promptly upon any officer of a Credit Party obtaining
knowledge (i) of any condition or event that constitutes an Event of Default (or
event or circumstance that, with the passage of time, the giving of notice, or
both, would become an Event of Default) or that notice has been given to a
Credit Party with respect thereto; (ii) that any Person has given any notice to
the Credit Party or taken any other action with respect to any event or
condition set forth in Article 10; or (iii) of the occurrence of any event or
change that has caused or evidences, either in any case or in the aggregate, a
Material Adverse Effect, a certificate of its chief executive officer or chief
financial officer (or other authorized executive officer performing a similar
function) specifying the nature and period of existence of such condition, event
or change, or specifying the notice given and action taken by any such Person
and the nature of such claimed Event of Default, default, event or condition,
and the action(s) the Credit Parties have taken, are taking and propose to take
with respect thereto;


(d)Notice of Litigation. Promptly upon any officer of a Credit Party obtaining
knowledge of (i) the institution of, or nonfrivolous threat of, any adverse
Proceeding against or affecting any Credit Party, or any of the Credit Parties’
Subsidiaries or any of their respective officers or directors not previously
disclosed in writing by the Credit Parties to the Agent, or (ii) any material
development in any adverse Proceeding against or affecting any Credit Party, or
any of the Credit Parties’ Subsidiaries or any of their respective officers or
directors that, in the case of either clause (i) or (ii) if adversely
determined, could be reasonably expected to have a Material Adverse Effect, or
seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated hereby,
written notice thereof together with such other information as may be reasonably
available to the Credit Parties to enable the Agent, the Lenders and the Holders
and their counsel to evaluate such matters (it being agreed and understood that
as of the Second Amendment Effective Date the Credit Parties have timely
complied with their notice obligations, if any, under this clause (d) with
respect to the Proceedings described on Schedule 8.3(d));


(e)ERISA. (i) Promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event, a written notice specifying the nature thereof,
the action(s) any Credit Party or any of their Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) with reasonable promptness, copies of (1) each Schedule B (Actuarial
56
US_142974558

--------------------------------------------------------------------------------



Information) to the annual report (Form 5500 Series) filed by any Credit Party,
any of their Subsidiaries or any of their respective ERISA Affiliates with the
Internal Revenue Service with respect to each Pension Plan; (2) all notices
received by the Credit Party, any of its Subsidiaries or any of their respective
ERISA Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event;
and (3) copies of such other documents or governmental reports or filings
relating to any Employee Benefit Plan as the Agent shall reasonably request;


(f)Insurance Report. Promptly upon request of the Agent, a report by the Credit
Parties’ insurance broker(s) in form and substance satisfactory to the Agent
outlining all material insurance coverage maintained as of the date of such
report by the Credit Parties;


(g)Environmental Reports and Audits. As soon as practicable following receipt
thereof, copies of all environmental audits and reports with respect to
environmental matters at any facility or property used by any Credit Party or
any of their Subsidiaries or which relate to any environmental liabilities of
any Credit Party or any of their Subsidiaries which, in any such case,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;


(h)Corporate Information. Fifteen (15) days’ prior written notice of any change
(i) in any Credit Parties’ corporate name, (ii) in any Credit Parties’ identity
or organizational structure, (iii) in any Credit Parties’ jurisdiction of
organization, or (iv) in any Credit Parties’ Federal Taxpayer Identification
Number or state organizational identification number. The Credit Parties agree
not to effect or permit any change referred to in the preceding sentence unless
all filings have been made under the UCC or otherwise and all other actions that
are required in order for the Agent to continue at all times following such
change to have a valid, legal and perfected security interest in all the
Collateral as contemplated in the Security Agreement, the Security Documents and
other Transaction Documents; provided, the foregoing notwithstanding any of the
Elevate Credit Subsidiaries (other than the Borrower) may suspend its operations
in any jurisdiction in which it operates and dissolve as a result of a decision
by the Credit Parties to exit one or more markets from time to time;


(i)Tax Returns. Within ten (10) days following request by the Agent, copies of
each federal income tax return filed by or on behalf of Credit Parties and
requested by the Agent;


(j)Event of Loss. Promptly (and in any event within three (3) Business Days)
notice of any claim with respect to any liability against any Credit Party or
any of their Subsidiaries that (i) is in excess of $250,000 or (ii) could
reasonably be expected to result in a Material Adverse Effect.


(k)Program and Consumer Loan Portfolio Reporting. (i) No later than the fifth
(5th) Business Day after the end of each calendar week, a performance report of
the Program as of the end of business on Friday of such calendar week, in form
and substance reasonably acceptable to the Agent and (ii) together with the
delivery of the financial statements and reports pursuant to subsections 8.2(a)
and (b), a summary report with respect to the
57
US_142974558

--------------------------------------------------------------------------------



Consumer Loan portfolio of the Credit Parties containing such information as may
be reasonably requested by Agent.


(l)Other Information. Promptly upon their becoming available, deliver copies of
(i) all financial statements, reports, notices and proxy statements sent or made
available generally by any Credit Party to its security holders acting in such
capacity or by any of their Subsidiaries to their security holders other than
another Credit Party or another Subsidiary, (ii) all regular and periodic
reports and all registration statements and prospectuses, if any, filed by any
Credit Party or any of their Subsidiaries with any securities exchange or with
the SEC or any governmental or private regulatory authority, (iii) all press
releases and other statements made available generally by any Credit Party or
any of their Subsidiaries to the public concerning material developments in the
business of any Credit Party or any of their Subsidiaries, (iv) subject to
limitations imposed by applicable law, all documents and information furnished
to Governmental Authorities in connection with any investigation of any Credit
Party or any of their Subsidiaries (other than any routine inquiry) and (v) such
other information and data with respect to any Credit Party or any of their
Subsidiaries as from time to time may be reasonably requested by the Agent.


Section 8.4    Rank. All Indebtedness due under the Notes shall be senior in
right of payment, whether with respect to payment of redemptions, interest,
damages or upon liquidation or dissolution or otherwise, to all other current
and future Indebtedness of the Credit Parties and their Subsidiaries.
Section 8.5    Incurrence of Indebtedness. No Credit Party shall, and no Credit
Party shall permit any of its Subsidiaries to, directly or indirectly, create,
incur or guarantee, assume, or suffer to exist any Indebtedness or engage in any
sale and leaseback, synthetic lease or similar transaction, other than (i) the
Obligations and (ii) Permitted Indebtedness.
Section 8.6    Existence of Liens. No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, directly or indirectly, allow or suffer
to exist any Liens, other than Permitted Liens.
Section 8.7    Restricted Payments. No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, directly or indirectly,
(a)declare or pay any dividend or make any other payment or distribution (or
interest on any unpaid dividend, charge, fee or other distribution) (whether in
cash or in kind) on account of any Credit Party’s or any of their Subsidiaries’
Equity Interests (including, without limitation, any payment in connection with
any merger or consolidation involving any Credit Party or any of their
Subsidiaries) or to the direct or indirect holders of any Credit Party’s or any
of their Subsidiaries’ Equity Interests in their capacity as such, except that:
(i)    the Credit Parties may pay dividends (A) solely in common stock and (B)
with the prior written consent of the Agent (not to be unreasonably withheld,
conditioned or delayed) in cash to the holders of their common Equity Interests;
provided, that with respect to this clause (B), no Event of Default (or event or
circumstance that, with the passage of time, the
58
US_142974558

--------------------------------------------------------------------------------



giving of notice, or both, would become an Event of Default) has occurred and is
continuing or would arise as a result of such payment;
(ii)    the Borrower may make monthly distributions of funds to Elevate Credit
Parent commencing on the fifth (5th) Business Day after the financial statements
under Section 8.2(a) shall have been delivered for the applicable month;
provided, that each of the following conditions are satisfied:
(A)no Event of Default (or event or circumstance that, with the passage of time,
the giving of notice, or both, would become an Event of Default) has occurred
and is continuing or would arise as a result of such payment; and
(B)after giving effect to such payment, (1) the Credit Parties are in pro forma
compliance with the covenant set forth in Section 8.1(a) and (2) the
Debt-to-Equity Ratio of the Borrower shall not be more than 9-to-1; and


(iii)    the Elevate Credit Subsidiaries may make distributions or remit
payments received on account of the undivided portion of the Consumer Loans to
further the purposes of, and in compliance with, the Transaction Documents.
(b)repurchase, redeem, repay, defease, retire, distribute any dividend or share
premium reserve or otherwise acquire or retire for value (including, without
limitation, in connection with any merger or consolidation involving any Credit
Party or any of their Subsidiaries) any Equity Interests of any Credit Party or
any of their Subsidiaries or any direct or indirect parent of any Credit Party
or any of their Subsidiaries except in connection with the termination of an
employee’s employment with any Credit Party; provided, that each of the
following conditions are satisfied:
(i)    no Event of Default (or event or circumstance that, with the passage of
time, the giving of notice, or both, would become an Event of Default) has
occurred and is continuing or would arise as a result of such repurchase,
redemption, repayment, defeasance, retirement, distribution, acquisition or
retirement for value of any such Equity Interests;
(ii)    after giving effect to such repurchase, redemption, repayment,
defeasance, retirement, distribution, acquisition or retirement for value of any
such Equity Interests, (A) the Credit Parties are in pro forma compliance with
the covenants set forth in Section 8.1 and (B) the Debt-to-Equity Ratio of the
Borrower shall not be more than 9-to-1; and
(iii)    except for any share buyback program, the aggregate amount of all such
repurchases, redemptions, repayments, defeasances, retirements, distributions,
acquisitions or retirements for value of any such Equity Interests shall not
exceed $1,000,000 in any Fiscal Year;
(c)make any payment (including by setoff) on or with respect to, accelerate the
maturity of, or purchase, redeem, defease or otherwise acquire or retire for
value any
59
US_142974558

--------------------------------------------------------------------------------



Indebtedness of any Credit Party or any of their Subsidiaries (or set aside or
escrow any funds for any such purpose), except for (i) payments of principal,
interest and other amounts constituting Obligations and (ii) subject to the
terms of applicable subordination terms, if any, regularly scheduled non
accelerated payments of principal, interest and other amounts under Permitted
Indebtedness; or
(d)pay any management, consulting or similar fees to any Affiliate of any Credit
Party or to any officer, director or employee of any Credit Party or any
Affiliate of any Credit Party, except for the avoidance of doubt, payments of
salaries, advances, bonuses (including pre-funded bonuses) or stock incentives
of employees of the Credit Parties in the ordinary course of business.


Section 8.8    Mergers; Acquisitions; Asset Sales. No Credit Party shall, and no
Credit Party shall permit any of its Subsidiaries to, directly or indirectly,
without Agent’s prior written consent, (a) be a party to any merger or
consolidation, or Acquisition or (b) consummate any Asset Sale other than a
Permitted Disposition. For the avoidance of doubt, notwithstanding anything to
the contrary contained herein or in any other Transaction Document to the
contrary, (i) no Credit Party shall enter into (or agree to enter into) any
Division/Series Transaction, or permit any of its Subsidiaries to enter into (or
agree to enter into), any Division/Series Transaction and (ii) none of the
provisions in this Agreement or any other Transaction Document shall be deemed
to permit any Division/Series Transaction without the prior written consent of
the Agent.
Section 8.9    No Further Negative Pledges. No Credit Party shall, and no Credit
Party shall permit any of its Subsidiaries to, enter into, assume or become
subject to any agreement prohibiting or otherwise restricting the existence of
any Lien upon any of their properties or assets in favor of Agent or the Holders
as set forth under the Transaction Documents, whether now owned or hereafter
acquired, or requiring the grant of any security for any obligation if such
property or asset is given as security under the Transaction Documents, except
in connection with any Permitted Liens or any document or instrument governing
any Permitted Liens, provided that any such restriction contained therein
relates only to the property or asset subject to such Permitted Liens (or
proceeds thereof).
Section 8.10    Affiliate Transactions. No Credit Party shall, and no Credit
Party shall permit any of its Subsidiaries to, directly or indirectly, enter
into or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
any Credit Party or any of their Subsidiaries, unless such transaction is on
terms that are no less favorable to such Credit Party or such Subsidiary, as the
case may be, than those that might be obtained at the time from a Person who is
not an Affiliate and, unless the same shall not require payments thereunder in
an amount exceeding $500,000 in the aggregate, are fully disclosed in writing to
Agent prior to consummation thereof.
Section 8.11    Insurance.
(a)The Credit Parties shall keep the Collateral properly housed and insured
against loss or damage by fire, theft, explosion, sprinklers, collision (in the
case of motor
60
US_142974558

--------------------------------------------------------------------------------



vehicles) and such other risks as are customarily insured against by Persons
engaged in businesses similar to that of the Credit Parties, with such
companies, in such amounts, with such deductibles and under policies in such
form as shall be reasonably satisfactory to the Agent. Certificates of insurance
or, if requested by the Agent, original (or certified) copies of such policies
of insurance have been or shall be, no later than the Closing Date, delivered to
the Agent, and shall contain an endorsement, in form and substance reasonably
acceptable to Agent, showing loss under such insurance policies payable to the
Agent, for the benefit of the Holders. Such endorsement, or an independent
instrument furnished to the Agent, shall provide that the insurance company
shall give the Agent at least thirty (30) days’ written notice before any such
policy of insurance is altered or canceled and that no act, whether willful or
negligent, or default of a Credit Party or any other Person shall affect the
right of the Agent to recover under such policy of insurance in case of loss or
damage. Each Credit Party hereby directs all insurers under all policies of
insurance to pay all proceeds payable thereunder directly to the Agent. Each
Credit Party irrevocably makes, constitutes and appoints the Agent (and all
officers, employees or agents designated by the Agent) as such Person’s true and
lawful attorney (and agent-in-fact) for the purpose of making, settling and
adjusting claims under such policies of insurance, endorsing the name of such
Person on any check, draft, instrument or other item of payment for the proceeds
of such policies of insurance and making all determinations and decisions with
respect to such policies of insurance, provided however, that if no Event of
Default shall have occurred and be continuing, such Credit Party may make,
settle and adjust claims involving less than $100,000 in the aggregate without
the Agent’s consent.
(b)The Credit Parties shall maintain, at their expense, such public liability
and third-party property damage insurance as is customary for Persons engaged in
businesses similar to that of the Credit Parties with such companies and in such
amounts with such deductibles and under policies in such form as shall be
reasonably satisfactory to the Agent in light of such customs and certificates
of insurance or, if requested by the Agent, original (or certified) copies of
such policies have been or shall be, no later than the Closing Date, delivered
to the Agent; each such policy shall contain an endorsement showing the Agent as
additional insured thereunder and providing that the insurance company shall
give the Agent at least thirty (30) days’ written notice before any such policy
shall be altered or canceled.


(c)If any Credit Party at any time or times hereafter shall fail to obtain or
maintain any of the policies of insurance required above or to pay any premium
relating thereto, then the Agent, without waiving or releasing any obligation or
default by the Credit Parties hereunder, may (but shall be under no obligation
to) obtain and maintain such policies of insurance and pay such premiums and
take such other actions with respect thereto as the Agent reasonably deems
advisable. Such insurance, if obtained by the Agent, may, but need not, protect
each Credit Parties’ interests or pay any claim made by or against any Credit
Party with respect to the Collateral. Such insurance may be more expensive than
the cost of insurance the Credit Parties may be able to obtain on their own and
may be cancelled only upon the Credit Parties providing evidence that they have
obtained the insurance as required above. All sums disbursed by the Agent in
connection with any such actions, including, without limitation, court costs,
expenses, other charges relating thereto and reasonable attorneys’ fees, shall
constitute part
61
US_142974558

--------------------------------------------------------------------------------



of the Obligations due and owing hereunder, shall be payable on demand by the
Credit Parties to the Agent and, until paid, shall bear interest at the Default
Rate.


Section 8.12    Corporate Existence and Maintenance of Properties. Each Credit
Party shall, and each Credit Party shall cause each of its Subsidiaries to,
maintain and preserve (a) its existence and good standing in the jurisdiction of
its organization or incorporation and (b) its qualification to do business and
good standing in each jurisdiction where the nature of its business makes such
qualification necessary (other than such jurisdictions in which the failure to
be so qualified or in good standing could not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect). Each Credit
Party shall, and each Credit Party shall cause each of its Subsidiaries to,
maintain or cause to be maintained in good repair, working order and condition,
ordinary wear and tear excepted, all material properties used or useful in the
business of the Credit Parties and their Subsidiaries and from time to time will
make or cause to be made all appropriate repairs, renewals and replacements
thereof.
Section 8.13    Non-circumvention. Each Credit Party hereby covenants and agrees
that neither any of the Credit Parties nor any of their Subsidiaries will, by
amendment of its certificate of incorporation, certificate of formation, limited
liability company agreement, bylaws, or other governing documents, or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Agreement or the other Transaction Documents, and will at all times in
good faith carry out all of the provisions of this Agreement and the other
Transaction Documents and take all reasonable action as may be required to
protect the rights of the Agent, the Lenders and the Holders.
Section 8.14    Change in Business; Change in Accounting; Elevate Credit. The
Credit Parties shall not engage in any line of business other than the
businesses engaged in on the Closing Date and activities reasonably incident
thereto. The Credit Parties shall not (a) make any significant change in
accounting treatment or reporting practices, except as required by GAAP, (b)
change their Fiscal Year; method for determining fiscal quarters of any Credit
Party or of any Subsidiary of any Credit Party, (c) change their name as it
appears in official filings in its jurisdiction of organization or (d) change
their jurisdiction of organization, in the case of clauses (c) and (d), without
providing written notice to Agent no later than thirty (30) days following the
occurrence of any such change. Elevate Credit Parent shall not trade, carry on
any business, own any assets or incur any liabilities except for:
(a)the provision of administrative services (excluding treasury services) to its
Subsidiaries of a type customarily provided by a holding company to its
Subsidiaries;
(b)ownership of shares in its Subsidiaries, intra-company debit balances,
intra-company credit balances and other credit balances in bank accounts, cash
and Cash Equivalent Investments but only if those shares, credit balances, cash
and Cash Equivalent Investments constitute Collateral; and
62
US_142974558

--------------------------------------------------------------------------------



(c)any liabilities under the Transaction Documents to which it is a party and
professional fees and administration costs in the ordinary course of business as
a holding company.


Section 8.15    U.S. Real Property Holding Corporation. None of the Credit
Parties shall become a U.S. real property holding corporation or permit or cause
its shares to be U.S. real property interests, within the meaning of Section 897
of the Code.
Section 8.16    Compliance with Laws. No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, fail to (a) comply in all material
respects with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority (including, without limitation, all
Environmental Laws and the Requirements) and (b) preserve and maintain in full
force and effect all material rights, privileges, qualifications, permits,
licenses and franchises necessary in the normal conduct of its business. Each
Holder is deemed to agree and represent that the Issuer (or its agents or
representatives including the Agent) may (1) provide such information and
documentation and any other information concerning its investment in such Notes
to the Cayman Islands Tax Information Authority, the U.S. Internal Revenue
Service and any other relevant tax authority, in each case to the extent
required by applicable law, and (2) take such other steps as the deem necessary
or helpful to comply with FATCA.
Section 8.17    Additional Collateral. With respect to any Property acquired
after the Closing Date by any Credit Party as to which the Agent, for the
benefit of the Holders does not have a perfected Lien, such Credit Party shall
promptly (i) execute and deliver to the Agent, for the benefit of the Holders or
its agent such amendments to the Security Documents or such other documents as
the Agent, for the benefit of the Holders deems necessary or advisable to grant
to the Agent, for the benefit of the Holders, a security interest in such
Property and (ii) take all other actions necessary or advisable to grant to the
Agent, for the benefit of the Holders, a perfected first priority (subject to
Permitted Liens) security interest in such Property, including, without
limitation, the filing of UCC financing statements in such jurisdictions as may
be required by the Security Documents or by law or as may be requested by the
Agent. If at any time during the existence of an Event of Default, Agent seeks
to collect or liquidate Collateral, the Credit Parties will use their best
efforts to assist Agent in any such efforts, including effectuating a sale of
such Collateral.
Section 8.18    Audit Rights; Field Exams; Appraisals; Meetings; Books and
Records.
(a)The Credit Parties shall, upon reasonable notice and during reasonable
business hours (except during the continuance of an Event of Default when no
such limitations shall apply), subject to reasonable safety and security
procedures, and at the Credit Parties’ sole cost and expense, permit the Agent
and each Holder (or any of their respective designated representatives) to visit
and inspect any of the properties of any Credit Party or any of their
Subsidiaries, to examine the books of account of any Credit Party or any of
their Subsidiaries (and to make copies thereof and extracts therefrom), and to
discuss the affairs, finances and accounts of the Credit Parties and their
Subsidiaries, and to be advised as to the same by their
63
US_142974558

--------------------------------------------------------------------------------



respective officers, and to conduct examinations and verifications (whether by
internal commercial finance examiners or independent auditors), all at such
reasonable times and intervals as the Agent and the Holders may reasonably
request. In addition to the foregoing, Agent shall have the right, at the joint
and several expense of the Credit Parties, to conduct a legal and/or regulatory
review regarding the compliance of any Credit Parties, as well as the form of
Consumer Loan Agreement (and any other agreements, certificates, instruments and
documents related thereto), with all applicable laws, and any Credit Party shall
cooperate with Agent and its internal and/or outside legal counsel or other
third party advisors in such review. Except during the continuance of an Event
of Default, the Credit Parties shall not exercise any of their rights pursuant
to this Section 8.18(a) more than once per calendar year.
(b)The Credit Parties shall, upon reasonable notice and during reasonable
business hours, subject to reasonable safety and security procedures, and at the
Credit Parties’ sole cost and expense, permit the Agent (or any of its
designated representatives) and each Holder to conduct field exams of the
Collateral, all at such reasonable times and intervals as the Agent may
reasonably request. Except during the continuance of an Event of Default, the
Credit Parties shall not exercise any of their rights pursuant to this Section
8.18(b) more than once per calendar year.


(c)The Credit Parties shall, at Agent’s request (which shall be made no more
frequently than once during each calendar year unless an Event of Default shall
have occurred and be continuing) and upon reasonable notice, and at the Credit
Parties’ sole cost and expense, obtain an appraisal of the Collateral from an
independent appraisal firm reasonably satisfactory to Agent.


(d)The Credit Parties will, upon the request of the Agent, participate in a
meeting of the Agent and the Holders twice during each Fiscal Year to be held at
the Credit Parties’ corporate offices (or at such other location as may be
agreed to by the Borrower and the Agent) at such time as may be agreed to by the
Borrower and the Agent.


(e)The Credit Parties shall, at the Credit Parties’ sole cost and expense, make
all books and records of the Credit Parties available for review electronically
by the Agent upon Agent’s request and subject to applicable Requirements with
respect to disclosure of Customer Information.


Section 8.19    Additional Issuances of Debt Securities; Right of First Refusal
on New Indebtedness. So long as any Notes are outstanding, none of the Credit
Parties nor any of their Subsidiaries shall, directly or indirectly, offer,
sell, grant any option to purchase, or otherwise dispose of (or announce any
offer, sale, grant or any option to purchase or other disposition of) any of its
debt securities or Equity Interests (including any preferred stock or other
instrument or security) that may, in accordance with the terms thereof, be, at
any time during its life, and under any circumstance, convertible into or
exchangeable or exercisable for Indebtedness or debt securities, but excluding
Permitted Indebtedness, without the prior written consent of the Agent;
provided, that, if any Credit Party seeks to incur additional Indebtedness from
time to time from any third-party, then in each such case, the Agent and its
designees shall have a right of first
64
US_142974558

--------------------------------------------------------------------------------



refusal (but not an obligation) to provide such additional Indebtedness on the
same terms and conditions as would be provided by such third-parties. The
Borrower will give Agent written notice (a “ROFR Notice”) describing the
additional Indebtedness and the terms and conditions thereof (collectively, the
“New Indebtedness Opportunity”). The Agent and its designees shall have thirty
(30) days from the date of the Agent’s receipt of a ROFR Notice to agree to
provide such additional Indebtedness pursuant to the New Indebtedness
Opportunity. If the Agent fails to exercise such right of first refusal within
said thirty (30)-day period with respect to the New Indebtedness Opportunity,
then the New Indebtedness Opportunity may be offered to such third-party upon
the identical terms and conditions as are specified in the applicable ROFR
Notice; provided, that in the event the New Indebtedness Opportunity has not
been consummated by the applicable third-party within the one hundred (100)-day
period from the date of the ROFR Notice, no New Indebtedness Opportunity may be
offered by the Credit Parties to any third-party without first offering such New
Indebtedness Opportunity to the Agent in the manner provided above.
Section 8.20    Post-Closing Obligations.
(a)The Credit Parties shall, (i) in a manner satisfactory to the Agent,
cooperate with and assist the Agent, the Lenders and their respective attorneys,
officers, employees, representatives, consultants and agents (collectively, the
“Reviewing Parties” and each, a “Reviewing Party”) in connection with any
Reviewing Party’s regulatory review and due diligence of the Credit Parties’
lending program for the solicitation, marketing, documentation, origination and
servicing of Consumer Loans in each state in which any Credit Party originates
Consumer Loans, (ii) review and consider in good faith any issues raised by, or
comments, recommendations or guidance from, any Reviewing Party with respect to
any such lending program (such issues, comments, recommendations and guidance,
collectively, the “Diligence Issues”) and (iii) within 90 days (or such longer
period as may be agreed to by the Agent in its sole discretion) of any Credit
Party’s receipt of written notice of any Diligence Issues from a Reviewing
Party, resolve or address any such Diligence Issues, in each case, in a manner
satisfactory to the Agent.
(b)The Credit Parties shall deliver, or cause to be delivered to the Agent,
within sixty (60) days after the Closing Date (or such later date as shall be
acceptable to the Agent in its sole discretion), deposit account control
agreements executed by the applicable Credit Party and each depository
institution for which such Credit Party maintains deposit and other accounts,
each in form and substance reasonably satisfactory to the Agent in its sole
discretion, covering all deposit accounts and other accounts maintained at such
depository institution.


Section 8.21    Use of Proceeds. The Borrower will use the proceeds from the
sale of each Note solely (i) to purchase participation interests in loan and
interest receivables (in any non-payday loan product), originated by FinWise
Bankany Eligible Consumer Loans, (ii) to fund certain fees and expenses
associated with the consummation of the transactions contemplated by this
Agreement, and (iii) subject to excess availability under this facility, to
transfer funds as permitted under this Agreement.
65
US_142974558

--------------------------------------------------------------------------------



Section 8.22    Fees, Costs and Expenses. The Credit Parties, on behalf of
themselves and the other Credit Parties, shall jointly and severally reimburse
the Lenders and the Holders or their designee(s) and applicable legal counsel
for reasonable and documented costs and expenses incurred in connection with the
transactions contemplated by the Transaction Documents (including reasonable
legal fees and disbursements in connection therewith, documentation and
implementation of the transactions contemplated by the Transaction Documents and
due diligence in connection therewith and ongoing fees and expenses of the
Borrower), subject to the limitations set forth in Section 13.1 hereof, which
amounts shall be paid by the Credit Parties to the Agent, for the benefit of
itself and the Lenders and the Holders, on the Closing Date. After the Closing
Date, the Guarantors agree to pay the ongoing fees, Taxes (if any) and expenses
of the Borrower. In addition, the Credit Parties shall, within five (5) Business
Days of receiving a request from the Agent therefor, reimburse the Agent for any
additional reasonable legal fees incurred post-closing in connection with
perfecting the Agent’s security interests and any additional filing or recording
fees in connection therewith. The Credit Parties shall be responsible for the
payment of, and shall pay, any placement agent’s fees, financial advisory fees,
or broker’s commissions relating to or arising out of the transactions
contemplated hereby, and shall hold the Agent, each Holder and each Lender
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorney’s fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment.
Section 8.23    Modification of Organizational Documents and Certain Documents .
The Credit Parties shall not, without the prior written consent of the Agent,
(i) permit the charter, by-laws, memorandum and articles of association, or
other organizational or incorporation documents of any Credit Party, or any
Material Contract, to be amended or modified, or (ii) amend, supplement in a
manner adverse to the Agent, any Lender or any Holder or otherwise modify, or
waive any material rights, claims or remedies under, any of the Consumer Loan
Agreements except with respect to a settlement or charge off thereunder in the
ordinary course of business.
Section 8.24    Joinder. The Credit Parties shall notify the Agent in writing
within the earlier of: (i) thirty (30) days of the formation or acquisition of
any Subsidiaries; or (ii) the making of any Consumer Loans by any such newly
formed or acquired Subsidiaries. For any Subsidiaries formed or acquired after
the Closing Date, the Credit Parties shall at their own expense, within the time
period set forth in the immediately preceding sentence, cause each such
Subsidiary (provided, in the case of Foreign Subsidiaries, no 956 Impact would
arise as a result thereof) to execute an instrument of joinder in the form
attached hereto as Exhibit G (a “Joinder Agreement”), obligating such Subsidiary
to any or all of the Transaction Documents deemed necessary or appropriate by
the Agent and cause the applicable Person that owns the Equity Interests of such
Subsidiary to pledge to the Holders 100% of the Equity Interests owned by it of
each such Subsidiary formed or acquired after the Closing Date and execute and
deliver all documents or instruments required thereunder or appropriate to
perfect the security interest created thereby (provided that with respect to any
First Tier Foreign Subsidiary, if a 956 Impact exists such pledge shall be
limited to sixty-five percent (65%) of such Foreign Subsidiary’s outstanding
voting Equity Interests and one hundred percent (100%) of such Foreign
Subsidiary’s outstanding non-voting Equity Interests). In the event a Person
becomes a
66
US_142974558

--------------------------------------------------------------------------------



Guarantor (a “New Guarantor”) pursuant to the Joinder Agreement, upon such
execution the New Guarantor shall be bound by all the terms and conditions
hereof and the other Transaction Documents to the same extent as though such New
Guarantor had originally executed the Transaction Documents. The addition of a
New Guarantor shall not in any manner affect the obligations of the other Credit
Parties hereunder or thereunder. Each Credit Party, each Lender, each Holder and
the Agent acknowledges that the schedules and exhibits hereto or thereto may be
amended or modified in connection with the addition of any New Guarantor to
reflect information relating to such New Guarantor. Compliance with this Section
8.24 shall not excuse any violation of Section 8.8 for failing to obtain
Lender’s prior consent to a merger, consolidation or Acquisition. A “956 Impact”
will be deemed to exist to the extent the issuance of a guaranty by, grant of a
Lien by, or pledge of greater than two-thirds of the voting Equity Interests of,
a Foreign Subsidiary would result in material incremental income tax liability
under Section 956 of the Code to Elevate Credit Parent, taking into account
actual anticipated repatriation of funds, foreign tax credits and other relevant
factors.
Section 8.25    Investments. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, make or permit to exist any Investment in any
other Person, except the following:
(a)Cash Equivalent Investments, to the extent the Agent has a first priority
security interest therein;
(b)bank deposits in the ordinary course of business, to the extent the Agent has
a first priority security interest therein;


(c)Investments in securities of account debtors received pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of such
account debtors;


(d)Investments owned by the Credit Parties and their Subsidiaries on the Closing
Date as set forth on Schedule 8.25;


(e)(i) Domestic Credit Parties may maintain Investments in Foreign Subsidiaries
in amounts not to exceed the outstanding amounts of such Investments as of the
Closing Date plus additional Investments in Foreign Subsidiaries after the
Closing Date to the extent expressly approved by Agent in advance in writing;
provided, if the Investments described in the foregoing clause (i) are evidenced
by notes, such notes shall be pledged to Agent, for the benefit of the Lenders,
and have such terms as Agent may reasonably require; and (ii) Foreign
Subsidiaries may make Investments in other Foreign Subsidiaries;


(f)Investments constituting cash equity contributions by Elevate Credit Parent
in the Borrower, including, without limitation, cash equity contributions made
in order to satisfy the LTV Covenant Cure Obligation, and Investments by Elevate
Credit Parent in its other Subsidiaries that are Credit Parties; and
67
US_142974558

--------------------------------------------------------------------------------



(g)Investments made by the Credit Parties (other than Elevate Credit Parent)
constituting Consumer Loans to residents of the United States.


Section 8.26    Further Assurances. At any time or from time to time upon the
request of the Agent, each Credit Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as the Agent may reasonably request in order to effect fully the purposes of the
Transaction Documents. In furtherance and not in limitation of the foregoing,
each Credit Party shall take such actions as the Agent may reasonably request
from time to time to ensure that the Obligations are guaranteed by all
Subsidiaries of the Credit Parties and secured by substantially all of the
assets of the Credit Parties and their Subsidiaries (in each case provided, in
the case of Foreign Subsidiaries, no 956 Impact would arise as a result
thereof).
Section 8.27    Backup Servicer. At any time or from time to time upon the
request of the Agent, the Borrower shall appoint, at Borrower’s sole expense, a
Backup Servicer that is satisfactory to the Agent in Agent’s sole discretion and
shall enter into a Backup Servicing Agreement that is satisfactory (including
with respect to the Credit Parties’ obligations to cooperate with such Backup
servicer and provide any data and other information and documents, including
data tapes, to such Backup Servicer to allow Backup Servicer to perform its
duties) to the Agent in Agent’s sole discretion.
Section 8.28    Claims Escrow Account.
(a)Within two (2) Business Days on or after the date in which (i) all
Obligations not relating to any pending claim that are due to Lenders and
Holders have been paid in full and (ii) the Credit Parties are aware of a
pending claim, the Borrower shall establish and maintain a deposit account at a
bank reasonable acceptable to Agent, in the form of time deposit or demand
account (the “Claims Escrow Account”). Such Claims Escrow Account shall be a
Blocked Account. The Borrower shall deposit in the Claims Escrow Account, no
later than one (1) Business Day following receipt, fifty percent (50%) of the
collections received by Borrower from all of the Consumer Loans until the Claims
Escrow Account Funding Condition is satisfied. After a Claims Escrow Account is
established pursuant to this Section 8.28 and subject to the rights of the
parties under the Intercreditor Agreement, the Borrower shall be permitted to
remit, prior to the satisfaction of the Claims Escrow Account Funding Condition,
the fifty percent (50%) of the collections remaining after remitting to the
Claims Escrow Account and, on and after the satisfaction of the Claims Escrow
Account Funding Condition, one hundred percent (100%) of any collections to the
applicable Elevate Credit Subsidiary in accordance with the applicable
contractual terms between Borrower and such Elevate Credit Subsidiary. For the
avoidance of doubt and notwithstanding Section 12.14, subject to the
satisfaction of the foregoing requirements this Section 8.28(a), the Agent shall
not seek to limit the ability of the Borrower to remit funds to the Elevate
Credit Subsidiary under this Section 8.28(a) and such amounts shall be released
without restriction from the Lien of the Financing Agreement.
(b)In the sole discretion of the Agent, funds deposited in the Claims Escrow
Account may be used to satisfy any Obligations then due to Lenders, Holders
and/or Agent.
68
US_142974558

--------------------------------------------------------------------------------





Article 9
CROSS GUARANTY


Section 9.1    Cross-Guaranty. Each Guarantor, jointly and severally, hereby
absolutely and unconditionally guarantees to the Agent, the Lenders, the Holders
and their respective successors and assigns the full and prompt payment (whether
at stated maturity, by acceleration or otherwise) and performance of, all
Obligations. Each Guarantor agrees that its guaranty obligation hereunder is a
continuing guaranty of payment and performance and not of collection, that its
obligations under this Article 9 shall not be discharged until payment and
performance, in full, of the Obligations under the Transaction Documents has
occurred and all commitments (if any) to lend hereunder have been terminated,
and that its obligations under this Article 9 shall be absolute and
unconditional, irrespective of, and unaffected by:
(a)the genuineness, validity, regularity, enforceability or any future amendment
of, or change in, this Agreement, any other Transaction Document or any other
agreement, document or instrument to which any Credit Party is or may become a
party;
(b)the absence of any action to enforce this Agreement (including this Article
9) or any other Transaction Document or the waiver or consent by the Agent, the
Lenders or the Holders with respect to any of the provisions thereof;


(c)the Insolvency of any Credit Party or Subsidiary; or


(d)any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor.


Each Guarantor shall be regarded, and shall be in the same position, as
principal debtor with respect to the obligations guaranteed hereunder.
Section 9.2    Waivers by Guarantors. Each Guarantor expressly waives all rights
it may have now or in the future under any statute, or at common law, or at law
or in equity, or otherwise, to compel the Agent, the Lenders or the Holders to
marshal assets or to proceed in respect of the obligations guaranteed hereunder
against any other Credit Party or Subsidiary, any other party or against any
security for the payment and performance of the obligations under the
Transaction Documents before proceeding against, or as a condition to proceeding
against, such Guarantor. It is agreed among each Guarantor that the foregoing
waivers are of the essence of the transaction contemplated by this Agreement and
the other Transaction Documents and that, but for the provisions of this Article
9 and such waivers, the Agent, the Lenders and the Holders would decline to
enter into this Agreement.
Section 9.3    Benefit of Guaranty. Each Guarantor agrees that the provisions of
this Article 9 are for the benefit of the Agent, the Lenders, the Holders and
their respective successors, transferees, endorsees and assigns, and nothing
herein contained shall impair, as
69
US_142974558

--------------------------------------------------------------------------------



between any other Credit Party, on the one hand, and the Agent, the Lenders and
the Holders, on the other hand, the obligations of such other Credit Party under
the Transaction Documents.
Section 9.4    Waiver of Subrogation, Etc. Notwithstanding anything to the
contrary in this Agreement or in any other Transaction Document, and except as
set forth in Section 9.7, each Guarantor hereby expressly and irrevocably waives
any and all rights at law or in equity to subrogation, reimbursement,
exoneration, contribution, indemnification or set off and any and all defenses
available to a surety, guarantor or accommodation co-obligor. Each Guarantor
acknowledges and agrees that this waiver is intended to benefit the Agent, the
Lenders and the Holders and shall not limit or otherwise affect such Guarantor’s
liability hereunder or the enforceability of this Article 9, and that the Agent,
the Lenders, the Holders and their respective successors and assigns are
intended third party beneficiaries of the waivers and agreements set forth in
this Section 9.4.
Section 9.5    Election of Remedies. If the Agent, the Lenders or the Holders
may, under applicable law, proceed to realize their benefits under any of the
Transaction Documents, the Agent, any of the Lenders or any of the Holders may,
at their sole option, determine which of their remedies or rights they may
pursue without affecting any of their rights and remedies under this Article 9.
If, in the exercise of any of their rights and remedies, any of the Agent, the
Lenders or the Holders shall forfeit any of their rights or remedies, including
their right to enter a deficiency judgment against any Credit Party or any other
Person, whether because of any applicable laws pertaining to “election of
remedies” or the like, each Credit Party hereby consents to such action by the
Agent, such Lenders or such Holders, as applicable, and waives any claim based
upon such action, even if such action by the Agent, such Lenders or such Holders
shall result in a full or partial loss of any rights of subrogation that any
Credit Party might otherwise have had but for such action by the Agent, such
Lenders or such Holders. Any election of remedies that results in the denial or
impairment of the right of the Agent, the Lenders or the Holders to seek a
deficiency judgment against any Credit Party shall not impair any other Credit
Party’s obligation to pay the full amount of the Obligations under the
Transaction Documents.
Section 9.6    Limitation. Notwithstanding any provision herein contained to the
contrary, each Guarantor’s liability under this Article 9 (which liability is in
any event in addition to amounts for which Credit Parties are primarily liable
under the Transaction Documents) shall be limited to an amount not to exceed as
of any date of determination the greater of:
(a)the net amount of all amounts advanced to such Guarantor under this Agreement
or otherwise transferred to, or for the benefit of, such Guarantor (including
any interest and fees and other charges); and
(b)the amount that could be claimed by the Agent, the Lenders and the Holders
from such Guarantor under this Article 9 without rendering such claim voidable
or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or
70
US_142974558

--------------------------------------------------------------------------------



common law after taking into account, among other things, such Guarantor’s right
of contribution and indemnification from each other Credit Party under Section
9.7.


Section 9.7    Contribution with Respect to Guaranty Obligations.
(a)To the extent that any Guarantor shall make a payment under this Article 9 of
all or any of the Obligations under the Transaction Documents (other than
financial accommodations made to that Guarantor for which it is primarily
liable) (a “Guarantor Payment”) that, taking into account all other Guarantor
Payments then previously or concurrently made by any other Guarantor, exceeds
the amount that such Guarantor would otherwise have paid if each Guarantor had
paid the aggregate Obligations under the Transaction Documents satisfied by such
Guarantor Payment in the same proportion that such Guarantor’s “Allocable
Amount” (as defined below) (as determined immediately prior to such Guarantor
Payment) bore to the aggregate Allocable Amounts of each of the Guarantor as
determined immediately prior to the making of such Guarantor Payment, then,
following indefeasible payment in full in cash of the Obligations under the
Transaction Documents and termination of the Transaction Documents (including
all commitments (if any) to lend hereunder), such Guarantor shall be entitled to
receive contribution and indemnification payments from, and be reimbursed by,
each other Guarantor for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.
(b)As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the maximum amount of the claim that could then be recovered
from such Guarantor under this Article 9 without rendering such claim voidable
or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.


(c)This Section 9.7 is intended only to define the relative rights of Guarantor
and nothing set forth in this Section 9.7 is intended to or shall impair the
obligations of Credit Parties, jointly and severally, to pay any amounts as and
when the same shall become due and payable in accordance with the terms of this
Agreement, including Section 9.1. Nothing contained in this Section 9.7 shall
limit the liability of any Credit Party to pay the financial accommodations made
directly or indirectly to that Credit Party and accrued interest, fees and
expenses with respect thereto for which such Credit Party shall be primarily
liable.


(d)The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor to which such
contribution and indemnification is owing.


The rights of the indemnifying Guarantor against other Guarantor under this
Section 9.7 shall be exercisable upon the full and indefeasible payment of the
Obligations under the Transaction Documents and the termination of the
Transaction Documents.
Section 9.8    Liability Cumulative. The liability of each Guarantor under this
Article 9 is in addition to and shall be cumulative with all liabilities of each
other Credit Party to the
71
US_142974558

--------------------------------------------------------------------------------



Agent, the Lenders and the Holders under this Agreement and the other
Transaction Documents to which such Credit Party is a party or in respect of any
Obligations under the Transaction Documents or obligation of the other Credit
Party, without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.
Section 9.9    Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Credit Parties under this Agreement is stayed upon the
insolvency, bankruptcy or reorganization of any of the Credit Parties, all such
amounts otherwise subject to acceleration under the terms of this Agreement
shall nonetheless be payable jointly and severally by the Credit Parties
hereunder forthwith on demand by the Agent.
Section 9.10    Benefit to Credit Parties. All of the Credit Parties and their
Subsidiaries are engaged in related businesses and integrated to such an extent
that the financial strength and flexibility of each such Person has a direct
impact on the success of each other Person. Each Credit Party and each
Subsidiary will derive substantial direct and indirect benefit from the purchase
and sale of the Notes hereunder.
Section 9.11    Indemnity. Each Guarantor irrevocably and unconditionally
jointly and severally agrees with the Agent, each Lender and each Holder that if
any obligation guaranteed by it is or becomes unenforceable, invalid or illegal,
it will, as an independent and primary obligation, indemnify the Agent, such
Lender and/or such Holder, as applicable, immediately on demand against any
cost, loss or liability it incurs as a result of the Borrower or Guarantor not
paying any amount which would, but for such unenforceability, invalidity or
illegality, have been payable by it under any Transaction Document on the date
when it would have been due. The amount payable by a Guarantor under this
indemnity will not exceed the amount it would have had to pay under this Article
9 if the amount claimed had been recoverable on the basis of a guarantee.
Section 9.12    Reinstatement. If any discharge, release or arrangement (whether
in respect of the Obligations or any security for those Obligations or
otherwise) is made by the Agent, a Lender and/or a Holder in whole or in part on
the basis of any payment, security or other disposition which is avoided or must
be restored in insolvency, liquidation, administration or otherwise, without
limitation, then the liability of each Guarantor under this Article 9 will
continue or be reinstated as if the discharge, release or arrangement had not
occurred.
Section 9.13    Guarantor Intent. Without prejudice to any other provision of
this Article 9, each Guarantor expressly confirms that it intends that this
guarantee shall extend from time to time to any (however fundamental) variation,
increase, extension or addition of or to any of the Transaction Documents and/or
any facility or amount made available under any of the Transaction Documents for
the purposes of or in connection with any of the following: business
acquisitions of any nature; increasing working capital; enabling investor
distributions to be made; carrying out restructurings; refinancing existing
facilities; refinancing any other indebtedness; making facilities available to
new borrowers; any other variation or extension of the purposes for which any
such facility or amount might be made available from time to time;
72
US_142974558

--------------------------------------------------------------------------------



and any reasonable and invoiced fees, costs and/or expenses associated with any
of the foregoing.
Section 9.14    General. Notwithstanding anything to the contrary set forth
herein, the provisions of this Article 9 shall not be construed to (a) permit
the Agent, Lenders or Holders to amend or otherwise modify this Agreement or the
Obligations in a manner that would otherwise require the consent of the Borrower
pursuant to the express terms of this Agreement or (b) constitute a waiver by
the Borrower of the Borrower’s rights or defenses under this Agreement in the
Borrower’s capacity as the Borrower hereunder.
Article 10
RIGHTS UPON EVENT OF DEFAULT


Section 10.1    Event of Default. Each of the following events shall constitute
an “Event of Default”:
(a)any Credit Parties’ failure to pay to the Agent, the Holders and/or the
Lenders any amount of (i) principal or redemptions when and as due under this
Agreement or any Note (including, without limitation, the Credit Parties’
failure to pay any redemption payments or amounts hereunder or under any Note)
or any other Transaction Document, or any other agreement, document, certificate
or other instrument delivered in connection with the transactions contemplated
hereby and thereby or (ii) interest (including interest calculated at the
Default Rate), Late Charges, Prepayment Premium or other amounts (other than
principal or redemptions) within five (5) days after the same shall become due
under this Agreement or any Note or any other Transaction Document, or any other
agreement, document, certificate or other instrument delivered in connection
with the transactions contemplated hereby and thereby;
(b)any default occurs and is continuing under (subject to any applicable grace
periods), or any redemption of or acceleration prior to maturity of, any
Indebtedness (other than the Obligations) of any Credit Party or any Subsidiary
of any Credit Party in excess of $100,000; provided, that, in the event that any
such default or acceleration of indebtedness is cured or rescinded by the
holders thereof prior to acceleration of the Notes, no Event of Default shall
exist as a result of such cured default or rescinded acceleration;


(c)(i) any Credit Party or any Subsidiary of any Credit Party pursuant to or
within the meaning of Title 11, U.S. Code (the “Bankruptcy Code”) or any similar
federal, foreign or state law for the relief of debtors (collectively,
“Bankruptcy Law”), (A) commences a voluntary case, (B) consents to the entry of
an order for relief against it in an involuntary case, or to the conversion of
an involuntary case to a voluntary case, (C) consents to the appointment of or
taking of possession by a receiver, trustee, assignee, liquidator or similar
official (a “Custodian”) for all or a substantial part of its property, (D)
makes a general assignment for the benefit of its creditors, or (E) is generally
unable to pay its debts as they become due; (ii) the Credit Parties, taken as a
whole, become Insolvent or (iii) the board of directors (or similar governing
body) of any Credit Party or any Subsidiary of any Credit Party (or any
committee
73
US_142974558

--------------------------------------------------------------------------------



thereof) adopts any resolution or otherwise authorizes any action to approve any
of the actions referred to in this Section 10.1(c) or Section 10.1(d);


(d)any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction in which a court of competent jurisdiction
(i) enters an order or decree under any Bankruptcy Law, which order or decree
(A) (1) is not stayed or (2) is not rescinded, vacated, overturned, or otherwise
withdrawn within sixty (60) days after the entry thereof, and (B) is for relief
against any Credit Party or any Subsidiary of any Credit Party in an involuntary
case, (ii) appoints a Custodian over all or a substantial part of the property
of any Credit Party or any Subsidiary of any Credit Party and such appointment
continues for sixty (60) days, (iii) orders the liquidation of any Credit Party
or any Subsidiary of any Credit Party, or (iv) issues a warrant of attachment,
execution or similar process against any substantial part of the property of any
Credit Party or any Subsidiary of any Credit Party;


(e)a final judgment or judgments for the payment of money in excess of $250,000
or that otherwise could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect are rendered against any Credit
Party or any Subsidiary of any Credit Party, which judgments are not, within
fifteen (15) days after the entry thereof, bonded, discharged or stayed pending
appeal, or are not discharged within fifteen (15) days after the expiration of
such stay, unless (in the case of a monetary judgment) such judgment is covered
by third-party insurance, so long as the applicable Credit Party or Subsidiary
provides the Agent a written statement from such insurer (which written
statement shall be reasonably satisfactory to the Agent) to the effect that such
judgment is covered by insurance and such Credit Party or Subsidiary will
receive the proceeds of such insurance within fifteen (15) days following the
issuance of such judgment;


(f)any Credit Party breaches any covenant, or other term or condition of any
Transaction Document, any other agreement with the Agent, any Lender or any
Holder, except in the case of a breach of a covenant or other term or condition
of any Transaction Document (other than Sections 8.1(a), 8.2, 8.3(c), 8.4
through 8.11, 8.13, 8.14, 8.16, 8.17, 8.18, 8.20, 8.21, 8.23, and 8.25 of this
Agreement) which is curable, only if such breach continues for a period of
thirty (30) days after the earlier to occur of (A) the date upon which an
executive officer of any Credit Party becomes aware of such default and (B) the
date upon which written notice thereof is given to the Borrower by Agent; and a
breach addressed by the other provisions of this Section 10.1; provided, the
foregoing notwithstanding, the Credit Parties shall be afforded a grace period
of five (5) Business Days, exercisable no more than an aggregate of twice per
year during the term of this Agreement, with regard to the delivery requirements
set forth in Section 8.2 hereof;


(g)a Change of Control that is not in connection with an M&A Event resulting in
a Permitted Redemption pursuant to Section 2.3(a) occurs;


(h)any representation or warranty made by any Credit Party herein or in any
other Transaction Document is breached or is false or misleading, each in any
material respect;


74
US_142974558

--------------------------------------------------------------------------------



(i)any “Event of Default” occurs and is continuing with respect to any of the
other Transaction Documents, the Republic Financing Agreement, the CC Financing
Agreement or the Other Financing Agreement beyond any applicable notice or cure
period;


(j)(i) the written rescindment or repudiation by any Credit Party of any
Transaction Document or any of its obligations under any Transaction Document,
or (ii) any Transaction Document or any material term thereof shall cease to be,
or is asserted by any Credit Party not to be, a legal, valid and binding
obligation of any Credit Party enforceable in accordance with its terms;


(k)any Lien against the Collateral intended to be created by any Security
Document shall at any time be invalidated, subordinated (except to Permitted
Liens to the extent expressly permitted under the Transaction Documents) or
otherwise cease to be in full force and effect, for whatever reason, or any
security interest purported to be created by any Security Document shall cease
to be, or shall be asserted by any Credit Party not to be, a valid, first
priority perfected Lien (to the extent that any Transaction Document obligates
the parties to provide such a perfected first priority Lien, and except to the
extent Permitted Liens are permitted by the terms of the Transaction Documents
to have priority) in the Collateral (except as expressly otherwise provided
under and in accordance with the terms of such Transaction Document);


(l)any material provision of any Transaction Document shall at any time for any
reason be declared to be null and void, or the validity or enforceability
thereof shall be contested by any Credit Party, or a proceeding shall be
commenced by any Credit Party, or by any Governmental Authority having
jurisdiction over such Credit Party, seeking to establish the invalidity or
unenforceability thereof, or any Credit Party shall deny that it has any
liability or obligation purported to be created under any Transaction Document;


(m)Reserved;


(n)the occurrence of (i) any event which could reasonably be expected to have a
Material Adverse Effect, (ii) a State Force Majeure Event, or (iii) a Federal or
Multi-State Force Majeure Event;


(o)(i) any Credit Party or Subsidiary of any Credit Party liquidates, dissolves,
terminates or suspends its business operations or otherwise fails to operate its
business in the ordinary course; provided, the foregoing notwithstanding any of
the Elevate Credit Subsidiaries may suspend its operations in any jurisdiction
in which it operates and dissolve as a result of a decision by the Credit
Parties to exit one or more markets from time to time or (ii) the authority or
ability of any Credit Party or Subsidiary of any Credit Party to conduct its
business is limited or wholly or substantially curtailed by any seizure,
expropriation, nationalization, intervention, restriction or other action by or
on behalf of any governmental, regulatory or other authority or other person in
relation to any Credit Party, any of their Subsidiaries or any of their
respective assets;


75
US_142974558

--------------------------------------------------------------------------------



(p)Ken ReesJason Harvison and Chris Lutes shall, at any time for any reason,
cease to be employed by either an Elevate Credit Subsidiary or Elevate Credit
Parent in the same position and with duties substantially similar to those held
as of the Closing Date (or, in the case of Jason Harvison, the Second Amendment
Effective Date), unless a replacement reasonably satisfactory to Agent shall
have been appointed and employed (including on an interim basis) within ninety
(90) days of his cessation of employment;


(q)any material decline or depreciation in the value or market price of the
Collateral (whether actual or reasonably anticipated), which causes the
Collateral, in the reasonable opinion of Agent acting in good faith, to become
unsatisfactory as to value or character, or which causes the Agent to reasonably
believe that the Obligations are inadequately secured and that the likelihood
for repayment of the Obligations is or will soon be materially impaired, time
being of the essence;


(r)(i) the occurrence of one or more ERISA Events which individually or in the
aggregate result(s) in or could reasonably be expected to result in liability of
the Credit Parties or any of their Subsidiaries in excess of $100,000 during the
term hereof; or (ii) the existence of any fact or circumstance that could
reasonably be expected to result in the imposition of a Lien pursuant to Section
430(k) of the Code or ERISA or a violation of Section 436 of the Code; or


(s)any default or event of default (monetary or otherwise) by a Credit Party
shall occur with respect to any Material Contract, which if curable has not been
cured in accordance with the provisions of the applicable Material Contract and
that could have a Material Adverse Effect.


Section 10.2    Termination of Commitments and Acceleration Right.
(a)Promptly after the occurrence of an Event of Default, the Borrower shall
deliver written notice thereof via email, facsimile and overnight courier (an
“Event of Default Notice”) to the Agent. At any time after the earlier of the
Agent’s receipt of an Event of Default Notice and the Agent becoming aware of an
Event of Default which has not been cured or waived, (i) the Agent may declare
all or any portion of the Commitment of each Lender to purchase additional Notes
to be suspended or terminated by delivering written notice thereof (an “Event of
Default Commitment Suspension or Termination Notice”) to the Borrower, which
Event of Default Commitment Suspension or Termination Notice shall indicate the
portion of the Commitments that the Agent is suspending or terminating,
whereupon such Commitments shall forthwith be suspended or terminated, and/or
(ii) the Agent may require the Borrower to redeem all or any portion of the
Notes (an “Event of Default Redemption”) by delivering written notice thereof
(the “Event of Default Redemption Notice”) to the Borrower, which Event of
Default Redemption Notice shall indicate the tranche(s) and portion(s) of the
Notes that the Agent is requiring the Borrower to redeem (to be allocated on a
pro rata basis with respect to the applicable outstanding Notes), whereupon a
corresponding pro rata portion of the applicable Commitments in respect thereof
shall forthwith be terminated effective upon the date of such Event of Default
Redemption Notice; provided, that upon the occurrence of any Event of Default
76
US_142974558

--------------------------------------------------------------------------------



described in Section 10.1(c) or Section 10.1(d), and without any action on
behalf of the Agent, any Holder or any Lender, the Commitments, in whole, shall
automatically be terminated and the Notes shall automatically be redeemed by the
Borrower. All Notes subject to redemption by the Borrower pursuant to this
Section 10.2 shall be redeemed by the Borrower at a price equal to the
outstanding principal amount of such Notes, plus accrued and unpaid interest,
accrued and unpaid Late Charges, accrued and unpaid Prepayment Premium and all
other amounts due under the Transaction Documents (the “Event of Default
Redemption Price”); provided, the foregoing notwithstanding, the Prepayment
Premium shall not be due solely in connection with an Event of Default
Redemption occurring as a result of the occurrence of an Event of Default of the
type described in Sections 10.1(n)(ii) or 10.1(n)(iii) so long as no other Event
of Default shall be in existence at such time.
(b)In the case of an Event of Default Redemption, the Borrower shall deliver the
applicable Event of Default Redemption Price to the Agent within three (3)
Business Days after the Borrower’s receipt of the Event of Default Redemption
Notice. In the case of an Event of Default Redemption of less than all of the
principal of the Notes, the Borrower shall promptly cause to be issued and
delivered to the Holders new Notes (in accordance with Section 2.7) representing
the portion of the outstanding principal thereunder that has not be paid as a
result of such redemption.


Section 10.3    Consultation Rights. Without in any way limiting any remedy that
the Agent, the Holders or the Lenders may have, at law or in equity, under any
Transaction Document (including under the foregoing provisions of this Article
10) or otherwise, upon the occurrence and during the continuance of any Event of
Default, upon the request of the Agent, the Credit Parties shall hire or
otherwise retain a consultant, advisor or similar Person acceptable to the Agent
to advise the Credit Parties with respect to their business and operations.
Section 10.4    Other Remedies. The remedies provided herein and in the Notes
shall be cumulative and in addition to all other remedies available under any of
the other Transaction Documents, at law or in equity (including a decree of
specific performance and/or other injunctive relief), and nothing herein shall
limit the Agent’s, any Lender’s or any Holder’s right to pursue actual damages
for any failure by the Credit Parties to comply with the terms of this
Agreement, the Notes and the other Transaction Documents. Amounts set forth or
provided for herein and in the Notes with respect to payments and the like (and
the computation thereof) shall be the amounts to be received by the Agent, the
Holders and/or the Lenders and shall not, except as expressly provided herein,
be subject to any other obligation of the Credit Parties (or the performance
thereof). Each of the Credit Parties acknowledges that a breach by it of its
obligations hereunder and under the Notes and the other Transaction Documents
will cause irreparable harm to the Agent, the Holders and the Lenders and that
the remedy at law for any such breach may be inadequate. The Credit Parties
therefore agree that, in the event of any such breach or threatened breach, the
Agent, the Holders and the Lenders shall be entitled, in addition to all other
available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.
Section 10.5    Application of Proceeds.
77
US_142974558

--------------------------------------------------------------------------------



(a)Notwithstanding anything to the contrary contained in this Agreement, upon
the occurrence and during the continuance of an Event of Default, Borrower
irrevocably waives the right to direct the application of any and all payments
at any time or times thereafter received by Agent from or on behalf of the
Borrower or any other Credit Party of all or any part of the Obligations, and,
as between the Credit Parties on the one hand and Agent and Holders on the
other, Agent shall have the continuing and exclusive right to apply and to
reapply any and all payments received against the Obligations in such manner as
Agent may deem advisable (subject to clause (b) below) notwithstanding any
previous application by Agent.
(b)Following the occurrence and during the continuance of an Event of Default,
any and all voluntary and mandatory, payments, prepayments or redemptions made
in respect of the Obligations shall be delivered to the Agent and shall be
applied in the following order: first, to all fees, costs, indemnities,
liabilities, obligations and expenses incurred by or owing to Agent with respect
to this Agreement, the other Transaction Documents or the Collateral; second, to
accrued and unpaid interest on a pro rata basis with respect to the outstanding
Notes; and third, to the principal amount of Notes then due and owing on a pro
rata basis with respect to the outstanding Notes.


(c)Any payments, prepayments or proceeds of Collateral received by any Lender
that were not permitted to be made under this Agreement or were not applied as
required under this Agreement shall be promptly paid over to the Agent for
application under Section 10.5(b). Any balance remaining after giving effect to
the applications set forth in this Section 10.5 shall be delivered to Borrower
or to whoever may be lawfully entitled to receive such balance or as a court of
competent jurisdiction may direct. In carrying out any of the applications set
forth in this Section 10.5, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (ii) each of the Persons entitled to receive a payment
in any particular category shall receive an amount equal to its pro rata share
of amounts available to be applied pursuant thereto for such category.
Article 11
[RESERVED]


Article 12
AGENCY PROVISIONS


Section 12.1    Appointment. Each of the Holders and Lenders hereby irrevocably
designates and appoints Agent as the administrative agent and collateral agent
of such Holder or such Lender (or the Holders or Lenders represented by it)
under this Agreement and the other Transaction Documents for the term hereof
(and Agent hereby accepts such appointment), and each such Holder and Lender
irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the other Transaction Documents and to exercise
such powers and perform such duties as are expressly delegated to the Agent by
the terms of this Agreement and the other Transaction Documents, together with
such other powers as are
78
US_142974558

--------------------------------------------------------------------------------



reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement or the other Transaction Documents, the Agent shall
not have any duties or responsibilities, except those expressly set forth herein
and therein, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or the other
Transaction Documents or otherwise exist against the Agent. Without limiting the
generality of the foregoing, Agent shall have the sole and exclusive right and
authority (to the exclusion of the Lenders and Holders), and is hereby
authorized, to (a) act as the disbursing and collecting agent for the Lenders
and Holders with respect to all payments and collections arising in connection
with the Transaction Documents (including in any proceeding described in
Sections 10.1(c) or 10.1(d) or any other bankruptcy, insolvency or similar
proceeding), and each Person making any payment in connection with any
Transaction Document to any Lender or Holder is hereby authorized to make such
payment to Agent, (b) file and prove claims and file other documents necessary
or desirable to allow the claims of the Agent, Lenders and Holders with respect
to any Obligation in any proceeding described in Sections 10.1(c) or 10.1(d) or
any other bankruptcy, insolvency or similar proceeding (but not to vote, consent
or otherwise act on behalf of such Person), (c) act as collateral agent for
itself and each Lender and Holder for purposes of the perfection of all Liens
created by such agreements and all other purposes stated therein, (d) manage,
supervise and otherwise deal with the Collateral, (e) take such other action as
is necessary or desirable to maintain the perfection and priority of the Liens
created or purported to be created by the Transaction Documents, (f) except as
may be otherwise specified in any Transaction Document, exercise all remedies
given to Agent, the Lenders and the Holders with respect to the Credit Parties
and/or the Collateral, whether under the Transaction Documents, applicable
Requirements or otherwise and (g) execute any amendment, consent or waiver under
the Transaction Documents on behalf of any Lender or Holder that has consented
in writing to such amendment, consent or waiver; provided, however, that Agent
hereby appoints, authorizes and directs each Lender and Holder to act as
collateral sub-agent for Agent, the Lenders and the Holders for purposes of the
perfection of all Liens with respect to the Collateral, including any deposit
account maintained by a Credit Party with, and cash and Cash Equivalent
Investments held by, such Lender or Holder, and may further authorize and direct
the Lenders and the Holders to take further actions as collateral sub-agents for
purposes of enforcing such Liens or otherwise to transfer the Collateral subject
thereto to Agent, and each Lender and Holder hereby agrees to take such further
actions to the extent, and only to the extent, so authorized and directed. Any
reference to the Agent in this Agreement or the other Transaction Documents
shall be deemed to refer to the Agent solely in its capacity as Agent and not in
its capacity, if any, as a Holder or a Lender. Under the Transaction Documents,
Agent (a) is acting solely on behalf of the Agent, Lenders and Holders (except
to the limited extent provided in Section 2.9 with respect to the Register),
with duties that are entirely administrative in nature, notwithstanding the use
of the defined term “Agent”, the terms “agent”, “Agent” and “collateral agent”
and similar terms in any Transaction Document to refer to Agent, which terms are
used for title purposes only, (b) is not assuming any obligation under any
Transaction Document other than as expressly set forth therein or any role as
agent, fiduciary or trustee of or for any Lender, Holder or any other Person and
(c) shall have no implied functions, responsibilities, duties, obligations or
other liabilities under any Transaction Document, and each Lender and Holder, by
accepting the benefits of the Transaction Documents, hereby waives and agrees
not to assert any
79
US_142974558

--------------------------------------------------------------------------------



claim against Agent based on the roles, duties and legal relationships expressly
disclaimed in clauses (a) through (c) of this sentence.
Section 12.2    Binding Effect. Each Lender and Holder, by accepting the
benefits of the Loan Documents, agrees that (a) any action taken by Agent (or,
when expressly required hereby, all the Holders) in accordance with the
provisions of the Transaction Documents, (b) any action taken by Agent in
reliance upon the instructions of Required Lenders (or, when expressly required
hereby, all the Holders) and (c) the exercise by Agent (or, when expressly
required hereby, all the Holders) of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders and Holders.
Section 12.3    Use of Discretion. Agent shall not be required to exercise any
discretion or take, or to omit to take, any action, including with respect to
enforcement or collection, except any action it is required to take or omit to
take (a) under any Transaction Document or (b) pursuant to instructions from all
the Holders, when expressly required hereby. Notwithstanding the foregoing,
Agent shall not be required to take, or to omit to take, any action (a) unless,
upon demand, Agent receives an indemnification satisfactory to it from the
Lenders and/or Holders (or, to the extent applicable and acceptable to Agent,
any other Person) against all liabilities that, by reason of such action or
omission, may be imposed on, incurred by or asserted against Agent or any of its
Related Parties or (b) that is, in the opinion of Agent or its counsel, contrary
to any Transaction Document or applicable Requirement. Notwithstanding anything
to the contrary contained herein or in any other Transaction Document, the
authority to enforce rights and remedies hereunder and under the other
Transaction Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Agent in
accordance with the Transaction Documents for the benefit of all the Lenders and
the Holders; provided, that the foregoing shall not prohibit (a) Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Agent) hereunder and under the other Transaction
Documents, (b) any Lender or Holder from exercising setoff rights in accordance
with Section 13.17(a) or (c) any Lender or Holder from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Credit Party under any bankruptcy or other debtor
relief law; and provided, further that if at any time there is no Person acting
as Agent hereunder and under the other Transaction Documents, then (A) the
Required Lenders shall have the rights otherwise ascribed to Agent pursuant to
Article 10 and (B) in addition to the matters set forth in clauses (b) and (c)
of the preceding proviso and subject to Section 13.17(a), any Lender or Holder
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
Section 12.4    Delegation of Duties. The Agent may execute any of its
respective duties under this Agreement or the other Transaction Documents by or
through agents or attorneys in fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in fact
selected by the Agent with reasonable care.
80
US_142974558

--------------------------------------------------------------------------------



Section 12.5    Exculpatory Provisions. Neither the Agent nor any of its Related
Parties shall be (a) liable for any action lawfully taken or omitted to be taken
by it or such Person under or in connection with this Agreement (except for
actions occasioned by its or such Person’s own gross negligence or willful
misconduct), or (b) responsible in any manner to any of the Holders or Lenders
for any recitals, statements, representations or warranties made by any
Guarantor, the Borrower or any of their respective Subsidiaries or any officer
thereof contained in this Agreement, the other Transaction Documents or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agent under or in connection with, this Agreement or the
other Transaction Documents or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
Transaction Document or for any failure of any Guarantor, the Borrower or any of
their respective Subsidiaries to perform its obligations hereunder or
thereunder. The Agent shall not be under any obligation to any Holder or any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or of any other
Transaction Document, or to inspect the properties, books or records of any
Guarantor, the Borrower or any of their respective Subsidiaries.
Section 12.6    Reliance by Agent. The Agent shall be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
consent, certificate, affidavit, letter, cablegram, telegram, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Borrower), independent accountants and other
experts selected by the Agent. The Agent may deem and treat the payee of any
Note as the owner thereof for all purposes unless the Agent shall have actual
notice of any transferee. The Agent shall be fully justified in failing or
refusing to take any action under this Agreement and the other Transaction
Documents unless it shall first receive such advice or concurrence of the
Required Lenders (or, when expressly required hereby, all the Holders) as it
deems appropriate, if any, or it shall first be indemnified to its satisfaction
by the Holders and Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action
except for its own gross negligence or willful misconduct (each as determined in
a final, non-appealable judgment by a court of competent jurisdiction). The
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Transaction Documents in accordance
with a request of the Required Lenders (or, when expressly required hereby, all
the Holders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Holders and Lenders and all future Holders
and Lenders. Without limiting the foregoing, Agent:
(a)shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Parties selected with reasonable
care (other than employees, officers and directors of Agent, when acting on
behalf of Agent);
(b)shall not be responsible to any Lender, Holder or other Person for the due
execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or
81
US_142974558

--------------------------------------------------------------------------------



the attachment, perfection or priority of any Lien created or purported to be
created under or in connection with, any Transaction Document; and


(c)makes no warranty or representation, and shall not be responsible, to any
Lender, Holder or other Person for any statement, document, information,
representation or warranty made or furnished by or on behalf of any Credit Party
or any Related Party of any Credit Party in connection with any Transaction
Document or any transaction contemplated therein or any other document or
information with respect to any Credit Party, whether or not transmitted or
omitted to be transmitted by Agent, including as to completeness, accuracy,
scope or adequacy thereof, or for the scope, nature or results of any due
diligence performed by Agent in connection with the Transaction Documents;
and, for each of the items set forth in clauses (a) through (c) above, each
Lender, Holder and Credit Party hereby waives and agrees not to assert (and
Borrower shall cause each other Credit Party to waive and agree not to assert)
any right, claim or cause of action it might have against Agent based thereon.
Section 12.7    Notices of Default. The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Event of Default hereunder or under
any other Transaction Document unless it has received notice of such Event of
Default in accordance with the terms hereof or thereof or notice from a Holder,
a Lender or the Borrower referring to this Agreement or the other Transaction
Documents describing such Event of Default and stating that such notice is a
“notice of default.” In the event that the Agent receives such a notice, it
shall promptly give notice thereof to the Holders and Lenders. The Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Event of Default as it shall deem advisable in the
best interests of the Holders and Lenders, except to the extent that other
provisions of this Agreement or the other Transaction Documents expressly
require that any such action be taken or not be taken only with the consent and
authorization or upon the request of all the Holders.
Section 12.8    Non Reliance on the Agent and Other Holders. Each of the Holders
and Lenders expressly acknowledges that neither the Agent nor any of its
respective officers, directors, employees, agents, attorneys in fact,
Subsidiaries or Affiliates has made any representations or warranties to it and
that no act by the Agent hereinafter taken, including any review of the affairs
of Elevate Credit Parent, the Borrower or any of their respective Subsidiaries,
shall be deemed to constitute any representation or warranty by the Agent to any
Holder or Lender. Each of the Holders and Lenders represents that it has made
and will continue to make, independently and without reliance upon the Agent or
any other Holder or Lender, and based on such documents and information as it
shall deem appropriate at the time, its own credit analysis, appraisals and
decisions in taking or not taking action under this Agreement and the other
Transaction Documents, and such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of Elevate Credit Parent, the Borrower and their
Subsidiaries. Except for notices, reports and other documents expressly required
to be furnished to the Holders and Lenders by the Agent hereunder or under the
other Transaction Documents, the Agent shall not have any duty or responsibility
to provide any Holder or Lender with any credit or other information concerning
the business,
82
US_142974558

--------------------------------------------------------------------------------



operations, property, financial and other condition or creditworthiness of
Elevate Credit Parent, the Borrower or any of their respective Subsidiaries
which may come into the possession of the Agent or any of its respective
officers, directors, employees, agents, attorneys in fact, respective
Subsidiaries or Affiliates.
Section 12.9    Indemnification. Each of the Holders and Lenders hereby agrees
to indemnify the Agent in its capacity as such (to the extent not reimbursed by
the Credit Parties and without limiting the obligation of the Credit Parties to
do so), ratably according to the respective amounts of their Notes, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including, without limitation, at any time
following the payment of the Notes) be imposed on, incurred by or asserted
against the Agent in any way relating to or arising out of this Agreement, the
other Transaction Documents, or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Agent under or in connection with any of the
foregoing; provided that no Holder or Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements to the extent they
result from the Agent’s gross negligence or willful misconduct, as determined by
a court of competent jurisdiction in a final non-appealable judgment or order.
The agreements in this Section 12.9 shall survive the payment of the Notes and
all other amounts payable hereunder and the termination of this Agreement and
the other Transaction Documents.
Section 12.10    The Agent in Its Individual Capacity. The Agent and its
Subsidiaries and Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with the Credit Parties or any of their
Subsidiaries as though the Agent were not an Agent hereunder. With respect to
any Note issued to it, the Agent shall have the same rights and powers under
this Agreement and the other Transaction Documents as any Holder or Lender and
may exercise the same as though it were not an Agent, and the terms “Holders”
and “Lenders” shall include the Agent in its individual capacity.
Section 12.11    Resignation of the Agent; Successor Agent. The Agent may resign
as Agent at any time by giving thirty (30) days advance notice thereof to the
Holders and Lenders and the Borrower and, thereafter, the retiring Agent shall
be discharged from its duties and obligations hereunder. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
Agent. If no successor Agent shall have been so appointed by the Required
Lenders, then the Agent may, on behalf of the Holders and Lenders, appoint a
successor Agent reasonably acceptable to the Borrower (so long as no Event of
Default has occurred and is continuing). Upon the acceptance of any appointment
as Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all rights, powers, privileges and duties of
the retiring Agent. After any retiring Agent’s resignation hereunder as Agent,
the provisions of this Section 12.11 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Agent. If no successor has accepted appointment as Agent by the date which is
thirty (30) days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become
83
US_142974558

--------------------------------------------------------------------------------



effective and the Required Lenders shall perform all of the duties of the Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.
Section 12.12    Reimbursement by Holders and Lenders. To the extent that the
Borrower for any reason fails to indefeasibly pay any amount required under
Section 13.1 or Section 13.12 to be paid by it to the Agent (or any sub-agent
thereof), or any Related Party of any of the foregoing, each Holder and Lender
severally agrees to pay to the Agent (or any such sub agent) or such Related
Party, as the case may be, such Holder’s or Lender’s applicable percentage
thereof (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Agent (or
any such sub agent) in its capacity as such, or against any Related Party of any
of the foregoing acting for the Agent (or any such sub-agent) in connection with
such capacity. For the purposes of this Section 12.12, the “applicable
percentage” of a Holder or a Lender shall be the percentage of the total
aggregate principal amount of the Notes represented by the Notes held by such
Holder or Lender at such time.
Section 12.13    Withholding. To the extent required by any Requirement, Agent
may withhold from any payment to any Lender or Holder under a Transaction
Document an amount equal to any applicable withholding Tax (including
withholding Taxes imposed under Chapters 3 and 4 of Subtitle A of the Code). If
the IRS or any other Governmental Authority asserts a claim that Agent did not
properly withhold tax from amounts paid to or for the account of any Lender or
Holder (because the appropriate certification form was not delivered, was not
properly executed, or fails to establish an exemption from, or reduction of,
withholding tax with respect to a particular type of payment, or because such
Lender or Holder failed to notify Agent or any other Person of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, failed to maintain a Participant Register or for any other
reason), or Agent reasonably determines that it was required to withhold taxes
from a prior payment but failed to do so, such Lender or Holder shall promptly
indemnify Agent fully for all amounts paid, directly or indirectly, by Agent as
tax or otherwise, including penalties and interest, and together with all
expenses incurred by Agent, including legal expenses, allocated internal costs
and out-of-pocket expenses. Agent may offset against any payment to any Lender
or Holder under a Transaction Document, any applicable withholding tax that was
required to be withheld from any prior payment to such Lender or Holder but
which was not so withheld, as well as any other amounts for which Agent is
entitled to indemnification from such Lender or Holder under this Section 12.13.
Section 12.14    Release of Collateral or Guarantors. Each Lender and Holder
hereby consents to the release and hereby directs Agent to release (or, in the
case of clause (b)(ii) below, release or subordinate) the following:
(a)any Subsidiary of the Borrower from its guaranty of any Obligation if all of
the Equity Interests of such Subsidiary owned by any Credit Party are sold or
transferred in a transaction permitted under the Transaction Documents
(including pursuant to a waiver or
84
US_142974558

--------------------------------------------------------------------------------



consent), to the extent that, after giving effect to such transaction, such
Subsidiary would not be required to guaranty any Obligations; and
(b)any Lien held by Agent for the benefit of the Lenders and Holders against (i)
any Collateral that is sold, transferred, conveyed or otherwise disposed of by a
Credit Party in a transaction permitted by the Transaction Documents (including
pursuant to a valid waiver or consent), to the extent all Liens required to be
granted in such Collateral pursuant to this Agreement after giving effect to
such transaction have been granted, (ii) any property subject to a Lien
permitted hereunder in reliance upon clause (xiii) of the definition of
Permitted Liens and (iii) all of the Collateral and all Credit Parties, upon (A)
indefeasible payment in full in cash of the Obligations (other than any
indemnity obligations of any Credit Party under the Transaction Documents that
satisfy all of the following conditions: (X) such indemnity obligations are not
then due and payable orand (Y) such indemnity obligations are obligations for
which any events or claims that would give rise thereto are not then pending)
under the Transaction Documents and termination of the Transaction Documents
(including all commitments (if any) to lend hereunder) and (B) to the extent
requested by Agent, receipt by Agent and the Lenders and Holders of liability
releases from the Credit Parties each in form and substance acceptable to Agent.


Article 13
MISCELLANEOUS


Section 13.1    Payment of Expenses. The Credit Parties shall reimburse the
Agent, the Lenders and the Holders on demand for all reasonable costs and
expenses, including, without limitation, legal expenses and reasonable
attorneys’ fees (whether for internal or outside counsel), incurred by the
Agent, the Lenders and the Holders in connection with (i) the investigation,
development, preparation, negotiation, syndication, execution, interpretation or
administration of, any modification of any term of or termination of, this
Agreement and any other Transaction Document, any commitment or proposal letter
therefor, any other document prepared in connection therewith or the
consummation and administration of any transaction contemplated therein, ongoing
fees and expenses of the Borrower, and any other transactions between the Credit
Parties and the Agent, the Lenders and the Holders, including, without
limitation, UCC and other public record searches and filings, overnight courier
or other express or messenger delivery, appraisal costs, surveys, title
insurance and environmental audit or review (including due diligence review)
costs; (ii) the collection, protection or enforcement of any rights in or to the
Collateral; (iii) the collection of any Obligations; (iv) the administration and
enforcement of Agent’s, any Lender’s and any Holder’s rights under this
Agreement or any other Transaction Document (including, without limitation, any
costs and expenses of any third party provider engaged by Agent, the Lenders or
the Holders for such purposes, and any costs and expenses incurred in connection
with the forbearance of any of the rights and remedies of the Agent, the Lenders
and any Holders hereunder); (v) any refinancing or restructuring of the Notes
whether in the nature of a “work-out,” in any insolvency or bankruptcy
proceeding or otherwise, and whether or not consummated; (vi) the assignment,
transfer or syndication of the Notes; and (vii) any liability for any
Non-Excluded Taxes, if any, including any interest and penalties, and
85
US_142974558

--------------------------------------------------------------------------------



any finder’s or brokerage fees, commissions and expenses (other than any fees,
commissions or expenses of finders or brokers engaged by the Agent, the Lenders
and/or the Holders), that may be payable in connection with the purchase of the
Notes contemplated by this Agreement and the other Transaction Documents. The
Credit Parties shall also pay all normal service charges with respect to all
accounts maintained by the Credit Parties with the Lenders and/or the Holders
and any additional services requested by the Credit Parties from the Lenders
and/or the Holders. All such costs, expenses and charges shall constitute
Obligations hereunder, shall be payable by the Credit Parties to the applicable
Lenders or Holders on demand, and, until paid, shall bear interest at the
highest rate then applicable to the Notes hereunder. Without limiting the
foregoing, if (a) any Note is placed in the hands of an attorney for collection
or enforcement or is collected or enforced through any legal proceeding or any
Holder or Lender otherwise takes action to collect amounts due under such Note
or to enforce the provisions of this Agreement or such Note or (b) there occurs
any bankruptcy, reorganization, receivership of any Credit Party or other
proceedings affecting creditors’ rights and involving a claim under this
Agreement or such Note, then the Credit Parties shall pay the costs incurred by
such Holder or such Lender for such collection, enforcement or action or in
connection with such bankruptcy, reorganization, receivership or other
proceeding, including, but not limited to, reasonable attorneys’ fees and
disbursements (including such fees and disbursements related to seeking relief
from any stay, automatic or otherwise, in effect under any Bankruptcy Law).
Section 13.2    Governing Law; Jurisdiction; Jury Trial . This Agreement shall
be a contract made under, and governed and enforced in every respect by, the
internal laws of the State of New York, without giving effect to its conflicts
of law principles other than §5-1401 and 5-1402 of the New York General
Obligations Law. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in New York, New York for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTIONS CONTEMPLATED HEREBY.
Section 13.3    Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to each other party; provided that a facsimile or .pdf
signature shall be considered due execution and shall be binding
86
US_142974558

--------------------------------------------------------------------------------



upon the signatory thereto with the same force and effect as if the signature
were an original, not a facsimile or .pdf signature.
Section 13.4    Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
Section 13.5    Severability. If any provision of this Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.
Section 13.6    Entire Agreement; Amendments. This Agreement and the other
Transaction Documents supersede all other prior oral or written agreements
between the Agent, the Holders, the Lenders, the Credit Parties, their
Affiliates and Persons acting on their behalf with respect to the matters
discussed herein and therein, and this Agreement, the other Transaction
Documents and the instruments referenced herein and therein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, none of the
Credit Parties or the Agent, any Holder or any Lender makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement, the Notes or any of the other Transaction Documents may be
amended or waived other than by an instrument in writing signed by the Credit
Parties and the Agent (provided, that no amendment or waiver hereof shall (a)
extend the Maturity Date of any Note (it being agreed that, for purposes of
clarification, mandatory redemptions pursuant to Section 2.3(b) may be
postponed, delayed, reduced, waived or modified in accordance with Section
2.3(d) or otherwise with the consent of the Agent), (b) decrease the amount or
rate of interest (it being agreed that waiver of the Default Rate shall only
require the consent of the Agent), premium, principal or other amounts payable
hereunder or under any Note or forgive or waive any such payment (it being
agreed that mandatory redemptions pursuant to Section 2.3(b) may be postponed,
delayed, reduced, waived or modified in accordance with Section 2.3(d) or
otherwise with the consent of the Agent), (c) modify this Section 13.6, or (d)
disproportionately and adversely affect any Lender or Holder as compared to
other Lenders or Holders, in each case, without the consent of all Holders
directly affected thereby), and any amendment or waiver to this Agreement made
in conformity with the provisions of this Section 13.6 shall be binding on all
Lenders and all Holders, as applicable. None of the Credit Parties has, directly
or indirectly, made any agreements with the Agent, any Lenders or any Holders
relating to the terms or conditions of the transactions contemplated by the
Transaction Documents except as set forth in the Transaction Documents. Without
limiting the foregoing, each of the Credit Parties confirms that, except as set
forth in this Agreement, none of Agent, any Lender or any Holder has made any
commitment or promise or has any other obligation to provide any financing to
the Credit Parties or otherwise.
Section 13.7    Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided,
confirmation of transmission is mechanically or electronically
87
US_142974558

--------------------------------------------------------------------------------



generated and kept on file by the sending party) or e-mail (provided,
confirmation of receipt is verified by return email from the receiver or by
other written means); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses, facsimile numbers and e-mail addresses for such
communications shall be:
If to any of the Guarantors:


c/o Elevate Credit, Inc.
4150 International Plaza, Suite 400300
Fort Worth, Texas 76109
USA
Attention:    Chief Executive Officer
Facsimile:    817-546-2700
E-Mail:    kreesjharvison@elevate.com


with a copy (for informational purposes only) to:


Coblentz Patch Duffy & Bass LLP
One Montgomery Street, Suite 3000
San Francisco, California 94104
USA
Telephone:    (415) 391-4800
Facsimile:    (415) 989-1663
Attention:    Paul J. Tauber, Esq.
E-Mail:    pjt@cpdb.com


If to the Borrower:
    
MaplesFS Limited
PO Box 1093
Boundary Hall, Cricket Square
Grand Cayman, KY1-1102
Cayman Islands
Telephone:    (345) 814-5710
Attention:    Andrew Dean, Senior Vice President
E-mail:     Andrew.Dean@maplesfsmaples.com


If to the Agent:


Victory Park Management, LLC
150 North Riverside Plaza, Suite 5200
Chicago, Illinois 60606
USA
Telephone:     (312) 705-2786
88
US_142974558

--------------------------------------------------------------------------------



Facsimile:    (312) 701-0794
Attention:     Scott R. Zemnick, General Counsel
E-mail:        szemnick@vpcadvisors.com
with a copy (for informational purposes only) to:


Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, Illinois 60661
USA
Telephone:    (312) 902-5297 and (312) 902-5495
Facsimile:    (312) 577-8964 and (312) 577-8854
Attention:    Mark R. Grossmann, Esq. and Scott E. Lyons, Esq.
E-mail:        mg@katten.com and scott.lyons@katten.com


If to a Lender, to its address, facsimile number and e-mail address set forth on
the Schedule of Lenders, with copies to such Lender’s representatives as set
forth on the Schedule of Lenders,
If to a Holder (that is not also a Lender), to the address, facsimile number and
e-mail address as such Holder has specified by written notice given to each
other party at the time such Holder has become a Holder hereunder,
or to such other address, facsimile number and/or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clauses (i), (ii) or (iii) above,
respectively.
Section 13.8    Successors and Assigns; Participants. This Agreement shall be
binding upon and inure to the benefit of the parties and their respective
permitted successors and assigns, including any purchasers of the Notes. None of
the Credit Parties shall assign this Agreement or any rights or obligations
hereunder without the prior written consent of Agent, including by way of a
Change of Control. Subject to the provisions of Section 2.7, 2.8 and 2.9 hereof,
a Lender or Holder may assign some or all of its rights and obligations
hereunder in connection with the transfer of any of its Notes to any Person (an
“Assignee”), with the prior written consent of the Agent and, so long as no
Event of Default exists, the Borrower (which consent of the Borrower shall not
be unreasonably withheld, conditioned or delayed and neither of which consents
shall be required for an assignment by (i) a Lender to an Assignee that is (A)
another Lender or Holder or (B) an Affiliate of such assigning Lender or (ii) a
Holder to an Assignee that is (A) another Holder or Lender or (B) an Affiliate
of such assigning Holder); provided, however, that the
89
US_142974558

--------------------------------------------------------------------------------



Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Agent within ten (10) Business
Days after having received notice thereof. Each such permitted Assignee shall be
deemed to be the Lender (or, as provided below, a Holder) hereunder with respect
to such assigned rights and obligations, and the Credit Parties shall ensure
that such transferee is registered as a Holder and that any Liens on the
Collateral shall be for the benefit of such Holder (as well as the other Holders
of Notes). For purposes of clarification, a Lender may assign all or a portion
of such Lender’s outstanding Notes (and its corresponding rights and obligations
hereunder in connection therewith) with or without an assignment of all or a
portion of such Lender’s portion of the applicable Commitments. Any Assignee of
all or a portion of a Lender’s outstanding Notes (and its corresponding rights
and obligations hereunder in connection therewith) who shall not have also been
assigned all or a portion of such Lender’s Commitment(s) (such assignment, a
“Principal Only Assignment”), shall be deemed a “Holder” and not a “Lender”
hereunder, and all or such portion of the Notes held by such Lender that shall
have been assigned to such Holder pursuant to the Principal Only Assignment
shall be evidenced by and entitled to the benefits of this Agreement and, if
requested by such Holder, a Note payable to such Holder in an amount equal to
the principal amount of outstanding Notes as shall have been assigned to such
Holder pursuant to such Principal Only Assignment. For the avoidance of doubt,
any Assignee of a Principal Only Assignment shall have no obligation to purchase
any Notes. For purposes of determining whether the Borrower has reached the
Maximum Commitment hereunder, any principal amount of Notes outstanding with
respect to a Principal Only Assignment shall be included in such determination.
In connection with any permitted assignment by a Holder of some or all of its
rights and obligations hereunder, upon the request of such Holder, the Borrower
shall cause to be delivered to the Assignee thereof either (i) a letter from
Outside Legal Counsel indicating that it may rely upon the opinion letter
delivered by it pursuant to Section 5.1(f)(i) or (ii) an opinion from other
legal counsel reasonably acceptable to the Assignee to the effect of such
opinion letter, in either case dated on or before the effective date of such
assignment. Notwithstanding anything in the Transaction Documents to the
contrary, (i) no lender to or funding or financing source of a Lender or its
Affiliates shall have any obligation to purchase Notes, (ii) there shall be no
limitation or restriction or consent right on a Lender's ability to assign or
otherwise transfer any Transaction Document, Note or Obligation to an Affiliate
or lender or funding or financing source, and (iii) there shall be no limitation
or restriction or consent rights on such Affiliates’ or lenders’ or financing or
funding sources’ ability to assign or otherwise transfer any Transaction
Document, Note or Obligation (or any of its rights thereunder or interest
therein).
In addition to the other rights provided in this Section 13.8, each Lender may,
without notice to or consent from Agent or the Borrower, sell participations to
one or more Persons in or to all or a portion of its rights and obligations
under the Transaction Documents (including all its rights and obligations with
respect to the Notes); provided, however, that, whether as a result of any term
of any Transaction Document or of such participation, (i) no such participant
shall have a commitment, or be deemed to have made an offer to commit, to
purchase Notes hereunder, and, except as may otherwise be provided in the
operative documentation governing such participation, none shall be liable for
any obligation of such Lender hereunder, (ii) such Lender’s rights and
obligations, and the rights and obligations of the Credit Parties and the Agent
and other Lenders towards such Lender, under any Transaction Document shall
remain unchanged
90
US_142974558

--------------------------------------------------------------------------------



and each other party hereto shall continue to deal solely with such Lender,
which shall remain the holder of the applicable Obligations in the Register,
except that each such participant shall be entitled to the benefit of Section
2.6; provided, however, that in no case shall a participant have the right to
enforce any of the terms of any Transaction Document, and (iii) except as may
otherwise be provided in the operative documentation governing such
participation, the consent of such participant shall not be required (either
directly, as a restraint on such Lender’s ability to consent hereunder or
otherwise) for any amendments, waivers or consents with respect to any
Transaction Document or to exercise or refrain from exercising any powers or
rights such Lender may have under or in respect of the Transaction Documents
(including the right to enforce or direct enforcement of the Obligations). Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Notes or other obligations under
the Transaction Documents (the “Participant Register”); provided, that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any participant or any information relating
to a participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Transaction Document) to any Person other than Agent
except to the extent that such disclosure is necessary to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations and Sections
163(f), 871(h)(2) and 881(c)(2) of the Code and any related Treasury regulations
promulgated thereunder. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, Agent shall have no responsibility for maintaining a
Participant Register.
Section 13.9    No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
Section 13.10    Survival. The representations, warranties, agreements and
covenants of the Credit Parties and the Lenders contained in the Transaction
Documents shall survive the Closing. Each Lender and each Holder shall be
responsible only for its own agreements and covenants hereunder.
Section 13.11    Further Assurances. Each Credit Party shall do and perform, or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as any other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
Section 13.12    Indemnification. In consideration of the Agent’s and each
Lender’s execution and delivery of the Transaction Documents and acquisition of
the Notes hereunder and in addition to all of the Credit Parties’ other
obligations under the Transaction Documents, subject to 956 Limitations, the
Credit Parties shall jointly and severally defend, protect,
91
US_142974558

--------------------------------------------------------------------------------



indemnify and hold harmless the Agent, each Lender, each other Holder, each of
their respective Affiliates and all of their respective stockholders, equity
holders, partners, members, managers, investment managers, officers, directors,
employees, principals, advisory board members, and direct or indirect investors
and any of the foregoing Persons’ agents or other representatives (including,
without limitation, those retained in connection with the transactions
contemplated by this Agreement)predecessors, successors, assigns, attorneys (up
to an aggregate amount of $250,000 pursuant to this Section 13.12 and Section
13.12 in the Republic Financing Agreement, the CC Financing Agreement and the
Other Financing Agreement) and agents (collectively, the “Indemnitees”) from and
against any and all actions, causes of action, suits, claims, losses, costs,
penalties, fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by any Indemnitee as
a result of, or arising out of, or relating to (a) any misrepresentation or
breach of any representation or warranty made by any Credit Party in this
Agreement, any other Transaction Documents or any other certificate, instrument
or document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of any Credit Party contained in this Agreement, any
other Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (c) the present or former status of any Credit
Party as a U.S. real property holding corporation for federal income tax
purposes within the meaning of Section 897 of the Internal Revenue Code of 1986,
as amended, if applicable, (d) the Program and the Requirements and transactions
otherwise contemplated by or further described in the Transaction Documents,
including, without limitation, as a result of any litigation or administrative
proceeding before any court or governmental or administrative body presently
pending or threatened against any Indemnitee as a result of or arising from the
foregoing, (e) the imposition of any Non-Excluded Taxes imposed on amounts
payable under the Transaction Documents paid by such Indemnitee and any
liabilities arising therefrom or with respect thereto, whether or not such
Non-Excluded Taxes were correctly or legally asserted, (f) any improper use or
disclosure or unlawful use or disclosure of Customer Information by a Credit
Party or (g) any action, cause of action, suit or claim, claim, demand, request
for documents and/or information, regulatory review, subpoena, investigation,
inquiry, civil investigatory demand, litigation or proceeding brought or made
against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of any Credit Party) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of this
Agreement, any other Transaction Documents or any other certificate, instrument
or document contemplated hereby or thereby, (ii) any transaction financed or to
be financed in whole or in part, directly or indirectly, with the proceeds of
the Notes, or (iii) the status of such Lender or Holder as a lender to the
Borrower pursuant to the transactions contemplated by the Transaction Documents.
To the extent that the foregoing undertakings by the Credit Parties may be
unenforceable for any reason, the Credit Parties shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. No Credit Party shall
assert, and each waives, any claim against the Indemnitees on any theory of
liability for special, indirect, consequential or punitive damages arising out
of, in connection with or as a result of, this Agreement of any of the other
Transaction Documents or the transactions contemplated hereby or thereby. The
agreements in this Section 13.12 shall survive the payment of the Obligations
and the termination
92
US_142974558

--------------------------------------------------------------------------------



of the Commitments, this Agreement and the other Transaction Documents. For the
avoidance of doubt, the obligations and agreements of the Credit Parties under
this Section 13.12 shall constitute “Obligations” hereunder and the other
Transaction Documents.
Section 13.13    No Strict Construction. The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
Section 13.14    Waiver. No failure or delay on the part of the Agent, any
Holder or any Lender in the exercise of any power, right or privilege hereunder
or any of the other Transaction Documents shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other right, power or
privilege.
Section 13.15    Payment Set Aside. To the extent that any of the Credit Parties
makes a payment or payments to the Agent, the Holders or the Lenders hereunder
or pursuant to any of the other Transaction Documents or the Agent, the Holders
or the Lenders enforce or exercise their rights hereunder or thereunder, and
such payment or payments or the proceeds of such enforcement or exercise or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, recovered from, disgorged by or are required to be
refunded, repaid or otherwise restored to any of the Credit Parties, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.
Section 13.16    Independent Nature of the Lenders’ and the Holders’ Obligations
and Rights. The obligations of each Lender and each Holder under any Transaction
Document are several and not joint with the obligations of any other Lender or
Holder, and no Lender or Holder shall be responsible in any way for the
performance of the obligations of any other Lender or Holder under any
Transaction Document. Nothing contained herein or in any other Transaction
Document, and no action taken by the Agent, any Lender or Holder pursuant hereto
or thereto, shall be deemed to constitute the Agent, the Lenders and/or the
Holders as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Agent, the Holders and/or the Lenders
are in any way acting in concert or as a group with respect to such obligations
or the transactions contemplated by the Transaction Documents and each of the
Credit Parties acknowledges that the Agent, the Lenders and the Holders are not
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Lender and each
Holder confirms that it has independently participated in the negotiation of the
transactions contemplated hereby with the advice of its own counsel and
advisors. Each Lender and each Holder shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Lender or Holder to be joined as an additional party in
any proceeding for such purpose.
93
US_142974558

--------------------------------------------------------------------------------



Section 13.17    Set-off; Sharing of Payments.
(a)Each of Agent, each Lender, each Holder and each Affiliate (including each
branch office thereof) of any of them is hereby authorized, without notice or
demand (each of which is hereby waived by each Credit Party), at any time and
from time to time during the continuance of any Event of Default and to the
fullest extent permitted by applicable Requirements, to set off and apply any
and all deposits (whether general or special, time or demand, provisional or
final) at any time held and other Indebtedness, claims or other obligations at
any time owing by Agent, such Lender, such Holder or any of their respective
Affiliates to or for the credit or the account of the Borrower or any other
Credit Party against any Obligation of any Credit Party now or hereafter
existing, whether or not any demand was made under any Transaction Document with
respect to such Obligation and even though such Obligation may be unmatured. No
Lender or Holder shall exercise any such right of setoff without the prior
consent of Agent. Each of Agent, each Lender and each Holder agrees promptly to
notify the Borrower and Agent after any such setoff and application made by such
Lender, Holder or its Affiliates; provided, however, that the failure to give
such notice shall not affect the validity of such setoff and application. The
rights under this Section 13.7(a) are in addition to any other rights and
remedies (including other rights of setoff) that Agent, the Lenders, the Holders
or their Affiliates, may have.
(b)If any Lender or Holder, directly or through an Affiliate or branch office
thereof, obtains any payment of any Obligation of any Credit Party (whether
voluntary, involuntary or through the exercise of any right of setoff or the
receipt of any Collateral or “proceeds” (as defined under the applicable UCC) of
Collateral) other than pursuant to Sections 2.6 or 13.8 and such payment exceeds
the amount such Lender or Holder would have been entitled to receive if all
payments had gone to, and been distributed by, Agent in accordance with the
provisions of the Transaction Documents, such Lender or Holder shall purchase
for cash from other Lenders or Holders such participations in their Obligations
as necessary for such Lender or Holder to share such excess payment with such
Lenders or Holders to ensure such payment is applied as though it had been
received by Agent and applied in accordance with this Agreement (or, if such
application would then be at the discretion of the Borrower, applied to repay
the Obligations in accordance herewith); provided, however, that (i) if such
payment is rescinded or otherwise recovered from such Lender or Holder in whole
or in part, such purchase shall be rescinded and the purchase price therefor
shall be returned to such Lender or Holder without interest and (ii) such Lender
or Holder shall, to the fullest extent permitted by applicable Requirements, be
able to exercise all its rights of payment (including the right of setoff) with
respect to such participation as fully as if such Lender or Holder were the
direct creditor of the applicable Credit Party in the amount of such
participation.


Section 13.18    Limited Recourse and Non-Petition.
(a)    The Secured Parties shall have recourse only to the proceeds of the
realization of Collateral once the proceeds have been applied in accordance with
the terms of the Pledge and Security Agreement (the “Net Proceeds”). If the Net
Proceeds are insufficient to discharge all payments which, but for the effect of
this clause, would then be due (the “Amounts
94
US_142974558

--------------------------------------------------------------------------------



Due”), the obligation of the Company shall be limited to the amounts available
from the Net Proceeds and no debt shall be owed to the Secured Parties by the
Company for any further sum. The Secured Parties shall not take any action or
commence any proceedings against the Company to recover any amounts due and
payable by the Company under this Agreement except as expressly permitted by the
provisions of this Agreement. The Secured Parties shall not take any action or
commence any proceedings or petition a court for the liquidation of the Company,
nor enter into any arrangement, reorganization or insolvency proceedings in
relation to the Company whether under the laws of the Cayman Islands or other
applicable bankruptcy laws until after the later to occur of the payment of all
of the Amounts Due or the application of all of the Net Proceeds.
(b)    The Secured Parties hereby acknowledge and agree that the Company’s
obligations under the Transaction Documents are solely the corporate obligations
of the Company, and that the Secured Parties shall not have any recourse against
any of the directors, officers or employees of the Company for any claims,
losses, damages, liabilities, indemnities or other obligations whatsoever in
connection with any transactions contemplated by the Transaction Documents.
Section 13.19    Creditor Debtor Relationship. The relationship between Agent,
each Lender and each Holder, on the one hand, and the Credit Parties, on the
other hand, is solely that of creditor and debtor. None of the Agent, any Lender
or any Holder has any advisory or fiduciary relationship or duty to any Credit
Party or to any Credit Party’s business associates arising out of or in
connection with, and there is no agency, tenancy or joint venture relationship
between the Agent, any Lender or any Holder and the Credit Parties by virtue of,
any Transaction Document or any transaction contemplated therein. Nothing
contained herein or in any other Transaction Document, and no action taken by
the Agent, any Lender or any Holder pursuant hereto or thereto, shall be deemed
to constitute the Agent, the Lenders and/or the Holders as a partnership, an
association, a joint venture or any other kind of entity with any of the Credit
Parties, or create a presumption that the Agent, the Holders and/or the Lenders
are in any way acting in concert or as a group with any of the Credit Parties
with respect to the transactions contemplated by the Transaction Documents. None
of the Agent, any Lender or any Holder has been involved in the structuring,
negotiation or implementation of the business of the Credit Parties or given any
advice to the Credit Parties or any of the Credit Party’s business associates
with respect to the Credit Parties structuring, negotiating, implementing and
operating their respective businesses, and the Credit Parties have relied solely
on the advice of their own counsel in structuring, negotiating, implementing and
operating their respective businesses. Without characterizing the relationship
between Agent, each Lender and each Holder, on the one hand, and the Credit
Parties, on the other hand, as anything other than that of creditor and debtor,
in the event the nature of such relationship between Agent, each Lender and each
Holder, on the one hand, and the Credit Parties, on the other hand, shall ever
be challenged and recharacterized as an equity, ownership, advisory or any other
type of relationship, it is agreed and understood that the Agent, each Lender
and each Holder shall solely be considered a passive investor with respect to
the Credit Parties.
95
US_142974558

--------------------------------------------------------------------------------



[Signature Pages Follow]


96
US_142974558


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each party has caused its signature page to this Financing
Agreement to be duly executed as of the date first written above.
BORROWER:


EF SPV, LTD., an exempted company incorporated with limited liability under the
laws of the Cayman Islands, as a Borrower






By: ______________________________
Name:
Title:






Financing Agreement
US_142974558


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each party has caused its signature page to this Financing
Agreement to be duly executed as of the date first written above.


GUARANTORS:


ELEVATE CREDIT, INC., a Delaware corporation






By: ______________________________
Name: Jason Harvison
Title: Chief Executive Officer


Financing Agreement
US_142974558

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each party has caused its signature page to this Financing
Agreement to be duly executed as of the date first written above.


GUARANTORS (CONT.), EACH AS AN “ELEVATE CREDIT SUBSIDIARY”:


ELASTIC FINANCIAL, LLC
ELEVATE DECISION SCIENCES, LLC
RISE CREDIT, LLC
FINANCIAL EDUCATION, LLC
ELEVATE CREDIT SERVICE, LLC
RISE SPV, LLC
EF FINANCIAL, LLC


By: Elevate Credit, Inc., as Sole Member of each of the above-named entities




By: ______________________________
Name: Kenneth E. ReesJason Harvison
Title:     President


RISE CREDIT SERVICE OF OHIO, LLC
RISE CREDIT SERVICE OF TEXAS, LLC


By: RISE Credit, LLC, as Sole Member of each of the above-named entities
By: Elevate Credit, Inc., as its Sole Member




By: ______________________________
Name:     Kenneth E. ReesJason Harvison
Title:     President






Financing Agreement
US_142974558


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Financing Agreement to
be duly executed on the day and year first above written.


RISE FINANCIAL, LLC
RISE CREDIT OF ALABAMA, LLC
RISE CREDIT OF ARIZONA, LLC
RISE CREDIT OF CALIFORNIA, LLC
RISE CREDIT OF COLORADO, LLC
RISE CREDIT OF DELAWARE, LLC
RISE CREDIT OF FLORIDA, LLC
RISE CREDIT OF GEORGIA, LLC
RISE CREDIT OF IDAHO, LLC
RISE CREDIT OF ILLINOIS, LLC
RISE CREDIT OF KANSAS, LLC
RISE CREDIT OF LOUISIANA, LLC
RISE CREDIT OF MISSISSIPPI, LLC
RISE CREDIT OF MISSOURI, LLC
RISE CREDIT OF NEBRASKA, LLC
RISE CREDIT OF NEVADA, LLC
RISE CREDIT OF NORTH DAKOTA, LLC
RISE CREDIT OF OKLAHOMA, LLC
RISE CREDIT OF SOUTH CAROLINA, LLC
RISE CREDIT OF SOUTH DAKOTA, LLC
RISE CREDIT OF TEXAS, LLC
RISE CREDIT OF TENNESSEE, LLC
RISE CREDIT OF UTAH, LLC
RISE CREDIT OF VIRGINIA, LLC

By: RISE SPV, LLC, as Sole Member of each of the above-named entities
By: Elevate Credit, Inc., as its Sole Member






By: ______________________________
Name: Kenneth E. ReesJason Harvison
Title:     President




Financing Agreement
US_142974558


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Financing Agreement to
be duly executed on the day and year first above written.
ELASTIC LOUISVILLE, LLC
ELEVATE ADMIN, LLC
ELASTIC MARKETING, LLC

By: Elastic Financial, LLC, as Sole Member of each of the above-named entities
By: Elevate Credit, Inc., as its Sole Member


By: ______________________________
Name:     Kenneth E. ReesJason Harvison
Title:     President




Financing Agreement
US_142974558


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each party has caused its signature page to this Financing
Agreement to be duly executed as of the date first written above.


AGENT:


VICTORY PARK MANAGEMENT, LLC




By: ______________________________
Name:     Scott R. Zemnick
Title:     Authorized Signatory


LENDER:


VPC INVESTOR FUND B, LLC


By:     VPC Investor Fund GP B, L.P.
Its:     Managing Member


By:     VPC Investor Fund UGP B, LLC
Its:     General Partner




By: ______________________________
Name:    Scott R. Zemnick
Title:    General Counsel


VPC SPECIAL OPPORTUNITIES FUND III ONSHORE, L.P.


By: VPC Special Opportunities Fund III GP, L.P.
Its: General Partner


By: VPC Special Opportunities III UGP, LLC
Its: General Partner


By: ______________________________
Name: Scott R. Zemnick
Title: General Counsel


[SIGNATURE PAGES CONTINUE]






Signature Page to Financing Agreement
US_142974558

--------------------------------------------------------------------------------



LENDERS (CON’T.):


VPC ONSHORE SPECIALTY FINANCE FUND II, L.P.


By:     VPC Specialty Finance Fund GP II, L.P.
Its:     General Partner


By:     VPC Specialty Finance Fund UGP II, LLC
Its:     General Partner




By: ______________________________
Name:    Scott R. Zemnick
Title:    General Counsel


VPC INVESTOR FUND B II, LLC


By:     VPC Investor Fund GP B II, L.P.
Its:     Managing Member


By:     VPC Investor Fund UGP B II, LLC
Its:     General Partner


    
By: ______________________________
Name:    Scott R. Zemnick
Title: General Counsel


VPC INVESTOR FUND C, L.P.


By:     VPC Investor Fund GP C, L.P.
Its:     General Partner


By:     VPC Investor Fund UGP C, LLC
Its:     General Partner




By: ______________________________
Name:    Scott R. Zemnick
Title:    General Counsel


Signature Page to Financing Agreement
US_142974558

--------------------------------------------------------------------------------



[SIGNATURE PAGES CONTINUE]






LENDERS (CON’T.):


VPC INVESTOR FUND G-1, L.P.


By:     VPC Investor Fund GP G, L.P.
Its:     General Partner


By:     VPC Investor Fund UGP G, LLC
Its:     General Partner


By: ______________________________
Name:    Scott R. Zemnick
Title:    General Counsel






VPC SPECIALTY LENDING FUND (NE), LTD.



By:     Victory Park Capital Advisors, LLC
Its:     Investment Manager (pursuant to powers of attorney granted in the
Investment Management Agreement)


By: ______________________________
Name:    Scott R. Zemnick
Title:    General Counsel






Signature Page to Financing Agreement
US_142974558

--------------------------------------------------------------------------------



VPC SPECIALTY LENDING INVESTMENTS INTERMEDIATE, L.P.


By:    VPC Specialty Lending Investments Intermediate GP, LLC
Its:    General Partner


By:     Victory Park Management, LLC
Its:    Manager


By: ______________________________
Name:    Scott R. Zemnick
Title:    Manager






VPC OFFSHORE UNLEVERAGED PRIVATE DEBT FUND, L.P.


By:     VPC Private Debt Fund GP, L.P.
Its:     General Partner


By:     VPC UGP, LLC
Its:     General Partner


By: ______________________________
Name:    Scott R. Zemnick
Title:    General Counsel










Signature Page to Financing Agreement
US_142974558


--------------------------------------------------------------------------------



SCHEDULE OF LENDERS

(1)(2)(3)(4)(5)LenderAddress and Facsimile NumberCommitment to Purchase
Notes:Commitment to Purchase Closing Notes at Closing:Legal Representative’s
Address and Facsimile NumberVPC INVESTOR FUND B, LLC150 North Riverside Plaza,
Suite 5200
Suite 3900
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com$13,111,806.17$13,111,806.17
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone:    (312) 902-5297
    (312) 902-5495
Facsimile:    (312) 577-8964
    (312) 577-8854
Attention:    Mark R. Grossmann
    Scott E. Lyons
E-mail:    mg@katten.com
    scott.lyons@kattenlawkatten.com
VPC Special Opportunities Fund III Onshore, L.P.150 North Riverside Plaza, Suite
5200
Suite 3900
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com$78,879.92$78,879.92
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone:    (312) 902-5297
    (312) 902-5495
Facsimile:    (312) 577-8964
    (312) 577-8854
Attention:    Mark R. Grossmann
    Scott E. Lyons
E-mail:    mg@katten.com
    scott.lyons@kattenlawkatten.com

Schedule - 1
US_142974558

--------------------------------------------------------------------------------




VPC ONSHORE SPECIALTY FINANCE FUND II, L.P.150 North Riverside Plaza, Suite 5200
Suite 3900
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com$105,430,359.48$8,430,359.48
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone:    (312) 902-5297
    (312) 902-5495
Facsimile:    (312) 577-8964
    (312) 577-8854
Attention:    Mark R. Grossmann
    Scott E. Lyons
E-mail:    mg@katten.com
    scott.lyons@kattenlawkatten.com
VPC Investor Fund B II, LLC150 North Riverside Plaza, Suite 5200
Suite 3900
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com$10,000,000.00$10,000,000.00
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone:    (312) 902-5297
    (312) 902-5495
Facsimile:    (312) 577-8964
    (312) 577-8854
Attention:    Mark R. Grossmann
    Scott E. Lyons
E-mail:    mg@katten.com
    scott.lyons@kattenlawkatten.com
VPC INVESTOR FUND C, L.P.150 North Riverside Plaza, Suite 5200
Suite 3900
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com$5,338,649.76$5,338,649.76
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone:    (312) 902-5297
    (312) 902-5495
Facsimile:    (312) 577-8964
    (312) 577-8854
Attention:    Mark R. Grossmann
    Scott E. Lyons
E-mail:    mg@katten.com
    scott.lyons@kattenlawkatten.com

Schedule - 2
US_142974558

--------------------------------------------------------------------------------




VPC INVESTOR FUND G-1, L.P.150 North Riverside Plaza, Suite 5200
Suite 3900
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com$1,123,484.43$1,123,484.43
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone:    (312) 902-5297
    (312) 902-5495
Facsimile:    (312) 577-8964
    (312) 577-8854
Attention:    Mark R. Grossmann
    Scott E. Lyons
E-mail:    mg@katten.com
    scott.lyons@kattenlawkatten.com
VPC SPECIALTY LENDING FUND (NE), LTD.150 North Riverside Plaza, Suite 5200
Suite 3900
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com$637,533.46$637,533.46
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone:    (312) 902-5297
    (312) 902-5495
Facsimile:    (312) 577-8964
    (312) 577-8854
Attention:    Mark R. Grossmann
    Scott E. Lyons
E-mail:    mg@katten.com
    scott.lyons@kattenlawkatten.com
VPC Specialty Lending Investments Intermediate, L.P.150 North Riverside Plaza,
Suite 5200
Suite 3900
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com$14,154,789.56$14,154,789.56
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone:    (312) 902-5297
    (312) 902-5495
Facsimile:    (312) 577-8964
    (312) 577-8854
Attention:    Mark R. Grossmann
    Scott E. Lyons
E-mail:    mg@katten.com
    scott.lyons@kattenlawkatten.com

Schedule - 3
US_142974558

--------------------------------------------------------------------------------




VPC Offshore Unleveraged Private Debt Fund, L.P.150 North Riverside Plaza, Suite
5200
Suite 3900
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com$124,497.22$124,497.22
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone:    (312) 902-5297
    (312) 902-5495
Facsimile:    (312) 577-8964
    (312) 577-8854
Attention:    Mark R. Grossmann
    Scott E. Lyons
E-mail:    mg@katten.com
    scott.lyons@kattenlawkatten.com






Schedule - 4
US_142974558